 

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 l Of 136. Page|D #Z 188

Execution Version

 

AMENDED AND RESTATED FRAMEWORK AGREEMENT
by and among
STUDIO ENTERPRISE MANAGER, LLC,
DREAM CENTER EDUCATION HOLDINGS, LLC,
DREAM CENTER SOUTH UNIVERSITY, LLC
DREAM CENTER ARGOSY UNIVERSITY OF CALIFORNIA, LLC,
ARGOSY EDUCATION GROUP, LLC,
THE ARTS INSTITUTES INTERNATIONAL, LLC
AND
THE OTHER PARTIES LISTED ON THE SIGNATURE PAGES HERETO

DATED AS OF JANUARY ___, 2019

 

EXHIB|T

~_Q__

 

NY: 1156874-19

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 2 Of 136. Page|D #Z 189

TABLE OF CONTENTS
hgg

ARTICLE l CLOSINGS AND VARIOUS DELIVERIES ................................................. 2
1.1 lnitial Non-Core Closing ............................................................................. 2
1.2 Subsequent Non~Core Closings ................................................................... 3
1.3 Final Core Campus Closings. ...................................................................... 3
1.4 Purchase Agreements ................................................................................... 4
1.5 Managed Services Agreement ..................................................................... 5
1.6 Place ofClosings ................................... '. .................. 5
1.7 Initial Non~Core Closing Transactions ........................................................ 5
1.8 Subsequent Non-Core Closing Transactions ............................................... 6
1.9 South University .......................................................................................... 6
ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE DREAM PARTIES
................................................................................................................................. 7
2.1 Organization of the Dream Parties ............................................................... 7
2.2 Capital Structure of DCEH and its Subsidiaries .......................................... 7
2.3 Subsidiaries .................................................................................................. 7
2.4 Authority ...................................................................................................... 7
2.5 No Conflict .................................................................................................. 8
2.6 Governmental Consents ............................................................................... 8
2.7 Financial Statements .................................................................................... 9
2.8 Absence of Undisclosed Liabilities ............................................................. 9
2.9 No Changes .................................................................................................. 9
2.10 Compliance With Laws; Permits ................................................................ 10
2.11 Educational Compliance and Approvals ................................................... 10
2.12 Proceedings ................................................................................................ 16
2.13 Taxes .......................................................................................................... 16
2.14 Labor Matters ............................................................................................. 16
2.15 Employee Beneflt Plans ............................................................................. 17
2. 16 Insurance .................................................................................................... 19
2.17 Brokers’ Fees ............................................................................................. 19
2.18 Transactions with Afflliates. ...................................................................... 19
2. 19 Intellectual Property Rights ....................................................................... 19

2.20 Cyber Security and IT.‘ ................................... ; ................................... ‘ ........ 2 2

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 3 Of 136. Page|D #Z 190

2.21 Privacy and Data. ....................................................................................... 23
2.22 No Other Assets; No Transfers of Assets or Liabilities ............................. 24
2.23 Adequate Disclosure .................................................................................. 24
ARTICLE III REPRESENTATION AND WARRANTIES OF STUDIO ....................... 24
3 . 1 Organization ............................................................................................... 24
3.2 Authority .................................................................................................... 25
3.3 No ConHict ................................................................................................ 25
3.4 Governmental Consents ............................................................................. 25
3 . 5 , litigation ............. V, ................................... , ................................... , ............... 2 5
3.6 Sufficiency of Funds .................................................................................. 25
3.7 Brokers’ Fees ............................................................................................. 25
ARTICLE IV COVENANTS AND AGREEMENTS ....................................................... 26
4.1 Conduct of Business of Dream Parties ...................................................... 26
4.2 Exclusivity; NO Solicitation ....................................................................... 30
4.3 Access to Inforrnation ................................................................................ 30
4.4 Delivery of Financial Statements ............................................................... 31
4.5 Public Disclosure ....................................................................................... 31
4.6 Reasonable Best Efforts ............................................................................. 31
4.7 Educational Approvals ............................................................................... 33
4.8 Notiflcation of Certain Matters .................................................................. 34
4.9 Restrictive Covenants ................................................................................ 34
4.10 DCEH Reorganization ............................................................................... 36
4.11 Certain Matters Related to Boards ............................................................. 37
4. 12 Offers of Employment ............................................................................... 37
4.13 Maintenance of Employees ........................................................................ 38
4.14 No Solicitation of DCEH and Afflliate Employees ................................... 38
4.15 Access to Courses for Certain Ernployees and Program Participants ....... 38
4. 16 COBRA Matters ........................................................................................ 40
4. 17 Disability Matters ...................................................................................... 40
4.18 WARN Act ................................................................................................ 40
4.19 Certain Intellectual Property Matters ......................................................... 40
4.20 Online Campus Access .............................................................................. 42
4.21 Renegotiation of Leases ............................................................................. 42
4.22 T.each~Out Matters ..................................................................................... 42

_iii-

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 4 Of 136. Page|D #Z 191

4.23 Transfer Taxes ........................................................................................... 42
4.24 Delivery of Schedules ................................................................................ 43
4.25 Bank Accounts; Cash Managernent Practices ........................................... 43
4.26 Business Contracts ..................................................................................... 44
4.27 Consent Judgrnent Compliance ................................................................. 46
4.28 Grant of Security Interest ........................................................................... 46
4.29 Afflrrnation; Lirnitation on Actions of DCEH ........................................... 48
4.30 Assignment of Assets and Liabilities to Specifled Campuses ................... 48
4.31 Affiliate Transactions ................................................................................ 48
4.32/ Name Changes ................................... .............. 48
4.33 Assignment of Ai Receivables ................................................................... 49
4.34 South University ........................................................................................ 49
4.35 Tuition Options Agreernents ...................................................................... 49
ARTICLE V CONDITIONS TO THE CLOSINGS .......................................................... 50
5.1 Conditions to the Obligations of Each Party to Effect the Closing
Transactions ............................................................................................... 50

5.2 Additional Conditions to the Obligations of Studio .................................. 50
5.3 Additional Conditions to the Obligations of the Dream Parties ................ 53
ARTICLE VI INDEMNIFICATION OF STUDIO ........................................................... 54
6.1 Survival of Representations, Warranties, Covenants and Agreements of the
Dream Parties ............................................................................................. 54

6.2 General Indemniflcation ............................................................................ 55
6.3 Manner of Calculation ............................................................................... 56
6.4 Non-Exclusive Remedy ............................................................................. 56
6.5 Insurance .................................................................................................... 56
6.6 Manner of Payment .................................................................................... 56
6.7 Adjustment Treatment ............................................................................... 56
6.8 Disclairner of Certain Damages ................................................................. 56
ARTICLE VII TERMINATION, AMENDMENT AND WAIVER ................................. 57
7. 1 Termination ................................................................................................ 57
7.2 Effect of Terrnination ................................................................................. 57
7.3 Cross Default ............................................................................................. 57
7.4 Amendment ................................................................................................ 58
7.5 Ektension; Waiver ......... ................................... v ..... 58

_iv_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 5 Of 136. Page|D #Z 192

ARTICLE VIII GENERAL PROVISIONS ...................................................................... 58
8.1 No Survival of Representations, Warranties, Covenants and Agreements of
Studio; Waiver and Release ....................................................................... 58

8.2 Notices ....................................................................................................... 60
8.3 Interpretation .............................................................................................. 61
8.4 Deflned Terms ........................................................................................... 62
8.5 No Joint Venture ........................................................................................ 62
8.6 Assignrnent ................................................................................................ 62
8.7 Entire Agreement ....................................................................................... 62
8.8 f Third-Party BeneHciarieS ........................ ' ................................... l ............... 63
8.9 Expenses .................................................................................................... 63
8.10 Severability ................................................................................................ 63
8.1 1 Rernedies .................................................................................................... 64
8. 12 Governing Law .......................................................................................... 64
8. 13 Jurisdiction and Venue ............................................................................... 64
8. 14 Waiver of Jury Trial ................................................................................... 65
8.15 Counterparts ............................................................................................... 65
8.16 Intention of the Parties ............................................................................... 65

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 6 Of 136. Page|D #Z 193

Annex
Annex 1
Annex 2

EXhibit

Exhibit A
EXhibit B
Exhibit C
Exhibit D
Exhibit E
Exhibit F
Exhibit G
Exhibit H

INDEX OF ANNEXES, EXHIBITS AND SCHEDULES

Description
Specified Carnpuses; EXcluded Carnpuses

Deflned Terms

Description
Form of Managed Services Agreernent

Form of Asset Purchase Agreernent
Form of Sublease Agreement

Forrn of IP Assignments

Forrn of Restrictive Covenant Agreement

» Form of License Agreement

Form of Transition Service and License Agreement
Form of Uncertiflcated Equity Interest Powers

Exhibit l
Exhibit J

Schedule
Schedule A-3
Schedule 1.7(1)
Schedule 4.1(a)
Schedule 4.1(b)
Schedule 4.7(b)
Schedule 4.7(d)
Schedule 4.10
Schedule 4. 12
Schedule 4. 13
Schedule 4.23
Schedule 5.2(h)(ii)

Disclosure Schedule
Section 2.2(a)
Section 2.2(b)
Section 2.3
Section 2.5
Section 2.6
Section 2.7
Section 2.8
Section 2.9(a)
Section 2.9(b)
Section 2.9(c)
Section 2.10
Section 2.1 1(a)(i)
Section 2.1 l(a)(ii)
Section 2.1 1(a)(iii)

Forrn of Resignation and Release Letter
Form of Bi11 of Sale, Assignrnent and Assumption Agreernent

Description
Parties to Restrictive Covenant Agreernents

Closing Consideration

Ordinary Couxse Exceptions, Relationships
Ordinary Course Exceptions, Operations
Pre-Closing Educational Consents
Post-Closing Educational Consents
Reorganization

Studio Offerees

Maintenance of Employees

Transfer Taxes

Consents

Description
Ownership

Closing Indebtedness

Subsidiaries

No Conflict

Governmental Consents

Financial Statements

Absence of Undisclosed Liabilities
No Changes

No Material Adverse Effect

No Claims or Payments
Compliance with Laws; Permits
Educational Approvals
Applications for Educational Approvals
Notices from Educational Agenc_ies

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 7 Of 136. Page|D #Z 194

Section 2.1 1(b)
Section 2.1 1(c)
Section 2.1 1(d)
Section 2.1 l(e)
Section 2.1 1(1)
Section 2.1 1(h)
Section 2.1 I(j)
Section 2.1 1(k)

Section 2.1 1(1)(1)
Section 2.1 1(1)(ii)
Section 2.1 1(1)(iii)

Section 2.11(m)
Section 2.1 1(n)
Section 2.1 l(W)
Section 2. 12
Section 2.14(a)
Section 2.14(b)
Section 2.14(0)
Section 2.14(1")
Section 2.15(a)
Section 2.15(d)
Section 2.16
Section 2.18
Section 2.19(a)
Section 2.19(b)
Section 2.19(c)
Section 2.19(1`)
Section 2.20(b)
Section 2.21(a)

Licensure Qualif`lcations

Compliance With Laws and Educational Laws
Specifled Carnpus Addresses

Tirnely Disclosure under Educational Laws

Title IV Program Cornpliance

Revenue from Title IV Prograrns

Educational Instruction

Student Lending Relationship

Score for Financial Responsibility

Compliance With Financial Responsibility Requirements
Requests by Educational Agencies

Cornpliance With Educational and DOE Requirements
Offlcial Cohort Default Rates ‘
Compliance Reviews

Proceedings

Labor Matters; Business Ernployees
Cornpensation

COHective Bargaining Agreements

Plant Closings; Mass Layoffs

Ernployee Beneflt Plans

Vesting Under Ernployee Beneflt Plans

Insurance

Transactions With Afflliates

Intellectual Property Rights

Rights in Intellectual Property

Al Intellectual Property Rights Disputes
Intellectual Property Rights Prior Commitrnents
Security Incidents

Voluntary and/or Self-Regulatory Guidelines

-vii-

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 8 Of 136. Page|D #Z 195

AMENDED AND RESTATED FRAMEWORK AGREEMENT

THIS AMENDED AND RESTATED FRAMEWORK AGREEMENT (this “Agreement”)
is made and entered into as of January _, 2019 by and among STUDIO ENTERPRISE
MANAGER, LLC, a Delaware limited liability company (“Studio”), DREAM CENTER
EDUCATION HOLDINGS, LLC, an Arizona not-for-profit limited liability company (“DCEH”),
DREAM CENTER SOUTH UNIVERSITY, LLC, an Arizona not-for-profit limited liability
company (“South” and collectively with all of its Subsidiaries, “South University”), ARGOSY
EDUCATION GROUP, LLC, a California not-for-profit limited liability company (“_AE_G”),
DREAM CENTER ARGOSY UNIVERSITY OF CALIFORNIA, LLC, a California not-for-profit
limited liability company (“Argosy” and collectively with AEG and all of their respective
campuses, the “Argosv University Svstem”), THE ARTS INSTITUTES INTERNATIONAL,
LLC, an Arizona not-for-profrt limited liability company~(“A_lI” and collectively with all of its
Subsidiaries, the “Ai University System”), and the other Parties listed on the signature pages hereto
(collectively, the “Other Dream Parties” and together with DCEH, South, Argosy, AEG and All,
as of immediately prior to the execution of this Agreement, the “Dream Parties”).

RECITALS

A. Studio, DCEH, Dream Center Education Management, LLC (“DCEM”) and
certain members of the Ai University System entered into a Framework Agreement, dated
December 22, 2018 (the “Original Agreemen ”).

B. Studio, DCEH and the Ai University System desire to amend and restate the
Original Agreement in its entirety as set forth herein and to remove DCEM as a party and add the
additional parties signatory hereto.

C. Studio desires to provide to certain Dream Parties, and such Dream Parties wish
to receive from Studio, certain services pursuant to and in accordance with the terms of this
Agreement and the managed services agreement in the form set forth on EXHIBITA (the
“Managed Services Agreement”), and the Parties desire, that in connection with the entering into
of the Managed Services Agreement and this Agreement:

 

l. Studio may, in its sole discretion, purchase or cause its Subsidiaries to
purchase from the Dream Parties certain Non-Core Assets required to provide the services
outlined in the Managed Services Agreement with respect to the University Systems, and,
in such cases, the Dream Parties will transfer, assign and convey to Studio such Non-Core
Assets and the Non-Core Assumed Liabilities pursuant to the terms of, and in accordance
with, this Agreement and a master asset purchase agreement in the form set forth on
EXHIBIT B (the “Asset Purchase Agreement”).

2. Studio may, in its sole discretion, cause its Subsidiaries to assume certain
real property lease obligations of the Dream Parties with respect to the University Systems
(the “Assumed Lease Obligations”), and, in such cases, Studio may, in its sole discretion,
then cause such Subsidiaries to sublease the Assumed Lease Obligations to the Dream
Parties pursuant to the terms of, and in accordance with, this Agreement and the form of
sublease agreements set forth on EXHIBIT C (the “Subleases”). Studio shall have the

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 9 Of 136. Page|D #Z 196

right to assign the Assumed Lease Obligations in accordance with the terms of this

 

Agreement.

3. DCEH and Studio shall enter into a Transition Services and License
Agreement, in the form set forth on EXHIBIT G (the “Transition Services and License
Agreemen ”).

D. The Parties desire to give Studio the right, in its sole discretion, to cause its

Subsidiaries to acquire the Core Assets and Core Assumed Liabilities of any Specified Campus
for which Studio or its Affiliates have acquired the Non-Core Assets and, if Studio desires to
cause the purchase of such Core Assets and assumption of the Core Assumed Liabilities (l) the
Dream Parties desire to transfer, assign and convey to Studio such Core Assets and Assumed Core
Liabilities pursuant to the terms of, and in accordance with this Agreement and the Asset Purchase
Agreement with respect to such Core Assets and (2) the Parties desire that, to the extent applicable
and requested by Studio, the relevant Sublease(s) then be terminated

E. The Parties desire to give Studio the right, in its sole discretion, to cause DCEH to
assign and transfer 100% of the issued and outstanding equity interests in All, Argosy and South
to any not-for-proflt corporation of its election (the “Foundation”) pursuant to the terms of, and
in accordance with, this Agreement and the form of uncertificated equity interest powers attached
hereto as EXHIBIT H (the “Eguity Power”) and an equity and asset purchase agreement in the
form of the EAPA (defined below) (the “Eguity Transfer”).

F. Contemporaneously with the execution and delivery of this Agreement, the
Foundation, AII, South and DCEH entered into an Equity and Asset Purchase Agreement (the
“EAPA”) pursuant to which the Foundation will purchase the Equity Interest of each of AII and
South owned by DCEH and DCEH will transfer, assign and convey to AII certain assets of DCEH
used by the Ai University System and to South certain assets of DCEH used by South University.

G. On December 22, 2018, the persons listed on Schedule A-3 executed and delivered
the restrictive covenant agreements in the form set forth on Exhibit E (the “Restrictive Covenant

Agreements”).

H. The Parties desire to make certain representations, warranties, covenants and other
agreements in connection with the transactions contemplated by this Agreement.

NOW, THEREFORE, in consideration of the mutual agreements, covenants and other
promises set forth herein, the mutual benefits to be gained by the performance thereof, and for
other good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and accepted, the Parties hereby agree as follows:

ARTICLE l
CLOSINGS AND VARIOUS DELIVERIES

1.1 Initial Non-Core Closing. Subject to the satisfaction or, if permissible, waiver of
the conditions set forth in ARTICLE V, the initial closing of the transactions contemplated by this
Agreement (the “ nitial Non-Core Closing”) Will take place as promptly as practicable after Studio
delivers notice to the applicable University System or Specified Campus, as applicable, that it

_2-

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 10 Of 136. Page|D #Z 197

desires to hold the lnitial Non~Core Closing, but not earlier than two (2) Business Days following
satisfaction or waiver of the conditions set forth in ARTICLE V (other than those conditions that
by their nature are to be satisfied at the Initial Non-Core Closing, but subject to the fulfillment or
waiver of those conditions) and in ARTICLE II of the Asset Purchase Agreement. The date upon
which the Initial Non~Core Closing actually occurs shall be referred to herein as the “lnitial Non-
Core Closing Date.” Studio shall determine in its sole discretion which Specified Campuses shall
be part of the lnitial Non~Core Closing, if any (each such Specified Campus, an “lnitial Non-Core
Closing Campus”) and shall identify such Specified Campuses in the notice delivered pursuant to
this Section l.l. Any Specified Campus that is not an Initial Non-Core Closing Campus shall be
referred to as a “Subsequent Non-Core Closing Campus.” For the avoidance of doubt the Initial
Non~Core Closing shall be held at the sole discretion of Studio and Studio shall not be obligated
to enter into the Initial Non-Core Closing Transactions or to consummate the Initial Non~Core
Closing. ' » ~

1.2 Subsequent Non-Core Closian. Subject to the satisfaction or, if permissible,
waiver of the conditions set forth in ARTICLE V, at any time after the Initial Non-Core Closing,
one or more subsequent closings of the transactions contemplated by this Agreement (each, a
“Subsequent Non-Core Closing”) will take place as promptly as practicable after Studio delivers
notice to the applicable University System or Specified Carnpus, as applicable, that it desires to
hold a Subsequent Non~Core Closing with respect to a Subsequent Non-Core Closing Campus;
provided that each Subsequent Non-Core Closing shall not be earlier than two (2) Business Days
following satisfaction or waiver of the conditions set forth in ARTICLE ll of the applicable Asset
Purchase Agreement with respect to such Subsequent `Non-Core Closing (other than those
conditions that by their nature are to be satisfied at such Subsequent Non~Core Closing, but subject
to the fulfillment or waiver of those conditions). The date upon which any Subsequent Non-Core
Closing actually occurs shall be referred to herein as a “Subsequent Non~Core Closing Date.”
Each Subsequent Non-Core Closing shall be held at the sole discretion of Studio with respect the
Subsequent Non~Core Closing Campus(es) specified by Studio in the notice delivered pursuant to
this Section 1.2 (such specified Subsequent Non-Core Closing Campus(es), the “ ub]`ect
Subsequent Non~Core Closing Campus(es)”). F or the avoidance of doubt any Subsequent Non-
Core Closing shall be held at the sole discretion of Studio and Studio shall not be obligated to enter
into any Subsequent Non~Core Closing Transactions or to consummate any Subsequent Non~Core
Closing. Notwithstanding anything to the contrary contained in this Agreement, in no event may
Studio elect to hold a Non-Core Closing with respect to South or any of its Subsidiaries or
campuses after (a) such Person has undergone a Change of Control (excluding any Change of
Control occurring pursuant to this Agreement, the EAPA and the documents related hereto and
thereto) in accordance with the terms of the South MSA pursuant to which any Person other than
the Foundation, Studio or their respective Affiliates holds the Equity lnterest or all or substantially
of the assets of such member of South University or (b) the Managed Services Agreement to which
South is a party has been terminated in accordance with its terms.

1.3 Final Core Campus Closings.

(a) Studio may, at its election in its sole discretion, deliver written notice to the
applicable University System or Specified Campus that it desires to acquire or cause the
Foundation or its Affiliates to acquire the Core Assets and Core Assumed Liabilities of any lnitial

' Non-Core Closing Campus or any Subsequent Non~Core Closing Campus. If Studio delivers such

_3_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 11 Of 136. Page|D #Z 198

a notice, the closing (the “Final Core Closings”) of the transactions contemplated by this
Agreement and the Asset Purchase Agreement with respect to the acquisition of such Core Assets
will take place as promptly as practicable thereafter, but not earlier than two (2) Business Days
following satisfaction or waiver of the conditions set forth in ARTICLE II of the applicable Asset
Purchase Agreement (other than those conditions that by their nature are to be satisfied at such
Final Core Closing, but subject to the fulfillment or waiver of those conditions); provided, that if
the second Business Day falls after the 15th of any given months, the Final Core Closing will take
place on the first Business Day of the subsequent month. The date upon which any Final Core
Closing actually occurs shall be referred to herein as a “Final Core Closing Date.” For the
avoidance of doubt, (a) there shall be no Final Core Closing for any Specified Campus that is not
an Acquired Campus, (b) any Final Core Closing shall be held at the sole discretion of Studio and
(c) Studio shall not be obligated to consummate any Final Core Closing, The transactions
contemplated by the EAPA shall be deemed a “Final Core Closing” with respect to each Specified
Campus which is the subject thereof; provided that Studio shall still have the right to cause a Final
Core Closing under this Agreement and the Ai Asset Purchase Agreement with respect to any
member of the Ai University System.

(b) The Parties agree that, to the extent applicable, the applicable Sublease with
respect to the Specified Campus for which the Final Core Closing has been consummated shall be
terminated, effective as of the date of consummation of such Final Core Closing; provided that
any term of such Sublease Which expressly survives such termination shall remain in effect in
accordance with its terms.

(c) At its election, Studio may cause any Final Core Closing to be effectuated
as an Equity Transfer of the equity interests of a University System and, in such case, DCEH shall
deliver an executed Equity Power to the Person designated by Studio as the recipient of such Equity
Transfer to effect such transfer and shall execute and deliver each document and instrument
requested by Studio to take assignment of any Subsidiaries or assets and liabilities of such
University System which Studio determines, in its sole discretion, will not be part of such Equity
Transfer, including any Subsidiaries, assets and liabilities related to any Excluded Campus.

(d) For the avoidance of doubt, at the election of Studio, a Non-Core Closing
and a Final Core Closing may occur contemporaneously With respect to a Specified Campus. If a
Final Core Closing is structured as an Equity Transfer, the Non-Core Closings related thereto may
take place after such Final Core Closing,

l.4 Purchase Agreements. On December 22, 2018, certain Affiliates of Studio and
certain members of the Ai University System executed and delivered to Studio an Asset Purchase
Agreement with respect to certain campuses of the Ai University System and certain Ai campuses
of the Argosy University System (the “Ai Asset Purchase Agreement”). On or after the date
hereof, at the request of Studio, any Dream Party requested by Studio shall enter into an Asset
Purchase Agreement (mutatz`s mutandis) or an equity purchase agreement in the form of the EAPA
(mutatis mutandis) with respect to any Specified Campus of such Dream Party or with respect to
the Argosy University System. Each of the Ai Asset Purchase Agreement and any other Asset
Purchase Agreement entered into pursuant to this Section l.4 shall be an Asset Purchase
Agreement for the purposes of this Agreement.

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: O2/21/19 12 Of 136. Page|D #Z 199

1.5 Managed Services Agreement. Contemporaneously with the execution and
delivery of this Agreement (and prior to the consummation of the transactions contemplated by
the EAPA), each University System shall execute and deliver to Studio a Managed Services
Agreement, and Studio shall execute and deliver to such University System the applicable
Managed Services Agreement. As set forth in the respective Managed Services Agreements,
Studio and the Dream Parties have agreed upon a budget for the operations of each University
System that reflects sufficient revenue to support the fees payable under the Managed Services
Agreement for such Specified Campus, as well as appropriate funding for all required operations
including the ongoing delivery of academic and other Core Services which are outside the scope
of such Managed Services Agreement.

1.6 Place of Closings. The lnitial Non~Core Closing and each Subsequent Non-Core
Closing and Final Core Closing will take place at 10:00 a.m. local time at the offices of Covington
& Burling LLP, 620 Eighth Avenue, New York, NY, 10018, unless another time and place is
mutually agreed upon in writing by Studio and DCEH.

1.7 Initial Non-Core Closing Transactions. Subj ect to the terms and conditions set forth
in this Agreement, the Parties shall consummate the following transactions at the lnitial Non~Core
Closing (the “Initial Non-Core Closing Transactions”):

(a) Asset Purchase Agreement. A “Non-Core Assets Closing” shall occur
pursuant to the terms of the applicable Asset Purchase Agreement.

(b) [This section is intentionally left blank.]

(c) Assumr)tion of Lease Obligations. If directed in writing by Studio, the
applicable Dream Parties shall, or shall cause their respective Affiliates to, if applicable, execute
and deliver to the other parties thereto the lease assignment and assumption agreements in form
and substance satisfactory to Studio (the “Lease Assignment and Assumr)tion Agreements”) With
respect to each Initial Non-Core Closing Campus, and in such cases Studio shall cause one of its
Subsidiaries to execute and deliver to DCEH such Lease Assignment and Assumption
Agreements; provided, that Studio, at its sole option, may elect not to assume any lease obligations
with respect to any Specified Campus. In the event that Studio elects not to assume such lease, at
Studio’s sole option and subject to the applicable landlord’s consent where required, each Dream
Party agrees that at Studio’s election, such Dream Party will enter into a sublease of the lease with
the applicable Studio Affiliate or other designee of Studio on the same terms as the master lease.
Studio may elect to assume or to cause a designee to assume such master lease at any time
thereafter and upon Studio’s election to assume such lease, Studio and the applicable Dream Party
will assume such lease obligations and, if requested by Studio, the applicable Dream Party will
enter into the Sublease for such Specified Campus pursuant to which it sublets such leased real
property from Studio or its designee.

(d) Subleases. Subject to the last two sentences of Section 1.7§ c 1, the applicable
Dream Parties shall, or, if applicable, shall cause their respective Affiliates to, execute and deliver
a Sublease with respect to each lnitial Non~Core Closing Campus.

(e) Other Deliveries. The Parties will deliver the documents, instruments and

_5_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: O2/21/19 13 Of 136. Page|D #Z 2OO

certificates required to be delivered pursuant to ARTICLE V and ARTICLE II of the Asset
Purchase Agreement.

(f) Closing Consideration. Without duplication of any amounts payable under
the Asset Purchase Agreement, Studio shall pay, or cause to be paid, in cash or immediately
available funds, the consideration set forth on Schedule 1.7§§) (the “Closing Consideration”) for
each lnitial Non-Core Closing Campus in accordance With written instructions delivered by
DCEH, which instructions shall be delivered at least two (2) Business Days prior to the Initial
Non-Core Closing Date.

1.8 Subsequent Non-Core Closing Transactions. Subject to the terms and conditions
set forth in this Agreement, the Parties hereto shall consummate the following transactions at each
Subsequent Non-Core Closing (the “Subsequent Non-Core Closing Transactions’,’ and together
With the Initial Non~Core Closing Transactions, the “Closing Transactions”):

(a) Asset Purchase Agreement. A “Non-Core Assets Closing” shall occur
pursuant to the terms of the Asset Purchase Agreement.

 

(b) [This section is intentionally left blank.]

(c) Assumr)tion of Lease Obligations. lf directed in writing by Studio, and
subject to Section l.7gc), the applicable Dream Parties shall, or shall cause their respective
Affiliates to, if applicable, execute and deliver to the other parties thereto the Lease Assignment
and Assumption Agreements with respect to each Subj ect Subsequent Non~Core Closing Campus,
and in such cases Studio shall cause one of its Subsidiaries to execute and deliver to DCEH such
Lease Assignment and Assumption Agreements.

(d) Subleases. Subj ect to the last two sentences of Section 1.7§01, the applicable
Dream Parties shall, or shall cause their respective Affiliates to, if applicable, execute and deliver
a Sublease with respect to each Subj ect Subsequent Non-Core Closing Campus.

(e) Other Deliveries. The Parties Will deliver the documents, instruments and
certificates required to be delivered pursuant to ARTICLE ll of the Asset Purchase Agreement.

(f) Closing Consideration. Without duplication of any amounts payable under
the Subsequent Non~Core Closing Asset Purchase Agreement, Studio shall pay, or cause to be
paid, in cash or immediately available funds, the Closing Consideration in accordance with written
instructions delivered by DCEH, Which instructions shall be delivered at least two (2) Business
Days prior to such Subsequent Non-Core Closing Date.

1.9 South University. Notwithstanding anything to the contrary contained herein,
(a) during the South Indebtedness Period, South and South University shall not be required to
execute or deliver an Asset Purchase Agreement without the prior Written consent of the South
Lenders given in accordance with the terms of the IFWA; provided that if requested by Studio,
South shall use commercially reasonable efforts to obtain such consent, and (b) the respective
obligations of each party hereto to effect the Closing Transactions at any Closing, as applicable,
including pursuant to ARTICLE V hereof, shall not be subject to the execution and delivery of an

_6_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 14 Of 136. Page|D #Z 201

Asset Purchase Agreement by South or South University.

ARTICLE ll
REPRESENTATIONS AND WARRANTIES OF THE DREAM PARTIES

DCEH hereby represents and warrants to Studio and its Affiliates (as of the date hereof, as
of the Initial Non-Core Closing Date and as of each Subsequent Non-Core Closing Date and each
Final Core Closing Date), except as disclosed in the Disclosure Schedule (referencing the
appropriate Section and paragraph numbers in this ARTICLE lI; provided, however, that any
disclosure under one such Section or paragraph number shall be deemed to have been disclosed
for each other Section of the Disclosure Schedule to the extent that the relevance of such disclosure
to such other sections of the Disclosure Schedule is readily apparent on its face without reference
to any underlying document) supplied by.the Dream Parties to Studio on the date of this Agreement
(the “Disclosure Schedule”) as to the matters specified in this ARTICLE II. For the purposes of
this ARTICLE Il, references to DCEH and its Subsidiaries shall include the Dream Parties
(including any former Subsidiaries of DCEH in their capacities as such) and references to DCEH
and its Affiliates shall include the Dream Parties (including any former Affiliates of DCEH in their
capacities as such).

2.1 Organization of the Dream Parties. Each Dream Party is a limited liability company
duly organized, validly existing and in good standing under the Laws of the jurisdiction of its
organization Each of the Dream Parties has the power to own its properties and to carry on its
business as currently conducted The Dream Parties have delivered to Studio true, correct and
complete copies of their respective Governing Documents (collectively, the “Dream Governing
Documents”). No Dream Party is in violation of any of the provisions of the Dream Goveming
Documents.

2.2 Capital Structure of DCEH and its Subsidiaries.

(a) No Person other than a Dream Party directly or indirectly owns, or has any
interest in or right to acquire any equity interest in any Specified Campus. Each Specified Campus
is owned by the Person specified in Section 2.2§ al of the Disclosure Schedule.

(b) Section 2.2§ b) of the Disclosure Schedule lists (i) all Indebtedness of DCEH
and its Subsidiaries, and (ii) for each item of Indebtedness, the material agreement(s) governing
such Indebtedness.

2.3 Subsidiaries. Section 2.3 of the Disclosure Schedule lists each Subsidiary of DCEH
and its applicable jurisdiction of incorporation or formation, its status as a not-for-profit or for-
profit entity and each campus (if any) owned by such Subsidiary. All of the outstanding shares of
capital stock of, or other equity or voting interests in, each Subsidiary of DCEH have been validly
issued and are fully paid and non-assessable and are owned directly or indirectly by DCEH, free
and clear of all Liens (other than Permitted Liens), except for restrictions imposed by applicable
securities Laws.

 

2.4 Authority. Each of the Dream Parties has the requisite limited liability company
power and authority to enter into and deliver this Agreement and the other Transaction Documents
and to perform its obligations hereunder and thereunder (including the consummation by such

_7_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 15 Of 136. Page|D #Z 202

Dream Party of the transactions contemplated hereby and thereby). The execution and delivery
by each Dream Party of this Agreement and the other Transaction Documents and the performance
by such Dream Party of its obligations under this Agreement and the other Transaction Documents
(including the consummation by such Dream Party of the transactions contemplated hereby and
thereby) have been duly authorized by all necessary limited liability company action on the part
of such Dream Party, and no other limited liability company proceedings on the part of such Dream
Party are necessary to authorize the execution or delivery by such Dream Party of this Agreement
or the other Transaction Documents or the performance by such Dream Party of its obligations
under this Agreement or the other Transaction Documents in accordance with their respective
terms (including the consummation by such Dream Party of the transactions contemplated hereby
and thereby). This Agreement has been, and each other Transaction Document to which a Dream
Party is a party will when executed and delivered be, duly executed and delivered by such Dream
Party and, assuming the due authorization, execution and delivery by each party hereto or thereto
Which is not a Dream Party, constitutes the valid and binding obligation of such Dream Party,
enforceable against such Dream Party in accordance with its terms, except as such enforceability
may be subject to (a) the Laws of general application relating to bankruptcy, insolvency,
reorganization, moratorium and other similar Laws affecting or relating to creditors’ rights
generally and (b) general principles of equity.

2.5 No Conflict. Except as set forth in Section 2.5 of the Disclosure Schedule,
assuming the receipt or making of the consents, waivers, approvals, orders, authorizations,
registrations, declarations and filings specified in Section 2.6 of the Disclosure Schedule, the
execution and delivery by the Dream Parties of this Agreement and the other Transaction
Documents does not, and the performance by the Dream Parties of its obligations under this
Agreement and the other Transaction Documents (including the consummation by such Dream
Party of the transactions contemplated hereby and thereby) will not, conflict with, result in any
violation of or default under (with or without notice or lapse of time, or both) or give rise to a right
of termination, cancellation, modification or acceleration of any obligation, payment of any
benefit, or loss of any benefit (any such event, a “Conflict”) under (a) any provision of such Dream
Party’s or Subsidiary of such Dream Party’s Governing Documents, (b) any Contract, Company
Material Contract or Company Permit of such Dream Party or its Subsidiaries, or (c) any Law or
Order applicable to such Dream Party or any of its Subsidiaries, or any of their respective
properties or assets, except in the case of clauses (b) and (c) above, for such Conflicts which would
not reasonably be expected to be, individually or in the aggregate, material to DCEH and its
Subsidiaries, taken as a whole, or the ability of DCEH and its Subsidiaries to consummate the
transactions contemplated in this Agreement.

2.6 Governmental Consents. Except as set forth in Section 2.6 of the Disclosure
Schedule, no consent, waiver, approval, order or authorization of, or registration, declaration or
filing with, any Governmental Authority, is required by or with respect to any Dream Party or its
Subsidiaries in connection With the execution and delivery by the Dream Parties of this Agreement
or the performance by such Dream Party of its obligations under this Agreement (including the
consummation by such Dream Party of the transactions contemplated hereby), except for such
consents, waivers, approvals, orders, authorizations, registrations, declarations and filings which,
if not obtained or made, would not reasonably be expected to be, individually or in the aggregate,
material to DCEH and its Subsidiaries, taken as a whole.

_g_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 16 Of 136. Page|D #Z 203

2.7 Financial Statements. Section 2.7 of the Disclosure Schedule sets forth true, correct
and complete copies of (a) the audited consolidated balance sheet of DCEH and its Subsidiaries as
of October 17, 2017, (b) the unaudited consolidated balance sheet of DCEH and its Subsidiaries
as of June 30, 2018 and unaudited statements of income and cash flows for the period then ended
and (c) the unaudited consolidated balance sheet of DCEH and its Subsidiaries as of September
30, 2018 (the “Most Recent Balance Sheet”) and the related unaudited statements of income and
cash flows for the period then ended (collectively, the “Financial Statements”). The Financial
Statements (including in all cases the notes, if any, thereto) (w) are true and correct, (x) have been
prepared in accordance with GAAP, consistently applied throughout the periods indicated
(provz`ded, however, that the unaudited Financial Statements do not contain all notes required under
GAAP and are subject to normal year-end adjustments (none of Which will, individually or in the
aggregate, materially alter the condition (financial or otherwise) of DCEH and its Subsidiaries
' presented by the Financial Statements)), (y) have been prepared from, and in accordance with, the
books and records of DCEH and its Subsidiaries, and (z) fairly present the financial condition of
DCEH and its Subsidiaries and accurately reflect the operating results and cash flows of each
DCEH and its Subsidiaries (in each case as of the applicable dates or for the applicable periods).
Since the Compliance Date, and prior to such date to the Knowledge of the Dream Parties, the
books of account, minute books and other records of each Dream Party, all of which have been
made available to Studio, are, in all material respects, true, correct and complete and have been
maintained in accordance With sound business practices All financial projections provided by the
Dream Parties to Studio prior to the date hereof have been prepared in good faith, on the basis of
assumptions believed at the time made to be reasonable in light of the facts and circumstances
known to management at the time made.

2.8 Absence of Undisclosed Liabilities. Except as set forth in Section 2.8 of the
Disclosure Schedule, none of DCEH or the Dream Parties nor any of their respective Subsidiaries,
has any liability other than (a) liabilities set forth on the liabilities side of the Most Recent Balance
Sheet (excluding any notes thereto), (b) liabilities expressly contemplated by the Transaction
Documents, (c) liabilities which have arisen after the date of the Most Recent Balance Sheet in the
ordinary course of business, (d) liabilities for which no Specified Campus could not be liable, or
(e) liabilities for which none of Studio or any of its Aff`iliates could be liable.

2.9 No Changes.

(a) Except as set forth in Section 2.9§ a) of the Disclosure Schedule, and except
in connection with the authorization, preparation, negotiation, execution or performance of this
Agreement and the other Transaction Documents or the consummation of the transactions
contemplated hereby and thereby, DCEH and its Subsidiaries have operated in all material respects
in the ordinary course of business, and have not taken any action which if taken during the Pre-
Closing Period Would be prohibited by Section 4.1gb1.

(b) Except as set forth in Section 2.9gb[ of the Disclosure Schedule, there has
not been, occurred or arisen any event, change, circumstance, development, condition or effect
that, individually or in the aggregate, has had or would reasonably be expected to have a DCEH
Material Adverse Effect.

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 17 Of 136. Page|D #Z 204

(c) Except as set forth in Section 2.9§ ct of the Disclosure Schedule:

(i) there are no claims that have been or can be made (including claims
that would erode the deductible to which such claim is subj ect) by DCEH or its Subsidiaries against
Education Management;

(ii) there are no amounts that are payable or have been paid by
Education Management to DCEH or its Affiliates;

(iii) there are no inaccuracies or breaches of the representations and
warranties of Education Management set forth in the Prior Acquisition Agreement and Education
Management has not breached any of its covenants under the Prior Acquisition Agreement; and

(iv) there are no liabilities of DCEH or its Affiliates to Education
Management or its Affiliates.

2.10 Compliance With Laws; Permits. Except as set forth in Section 2.10 of the
Disclosure Schedule: '

(a) Each of DCEH and its Subsidiaries has complied in all material respects
with, is in compliance in all material respects with, and has operated its business and maintained
its assets in compliance in all material respects with, all applicable Laws. No notice has been
received by, and no claims have been filed against, DCEH and its Subsidiaries alleging a violation
of any such Laws. There is no proposed Law that would prohibit or restrict any Specified Campus
from, or otherwise materially adversely affect any Specified Campus in, conducting its business
in any jurisdiction in which it is now conducting its business or in which it has proposed to conduct
its business.

(b) Each Specified Campus (i) holds all Permits used or necessary in the
conduct of its business or the ownership of its assets, (ii) such Permits are valid and in full force
and effect, (iii) no notice has been received by DCEH or its Subsidiaries alleging the failure to
hold any such Permit, (iv) DCEH and its Subsidiaries are in compliance in all material respects
with the terms and conditions of such Permits, and (v) all of such Permits will be available for use
on the same terms by each applicable Specified Campus after each Closing,

2.11 Educational Compliance and Approvals.

(a) DCEH and its Subsidiaries and each Specified Campus are and have been,
since the Compliance Date, and prior to such date to the Knowledge of the Dream Parties, in
material compliance with all applicable Educational Laws. DCEH, its Subsidiaries and each
Specified Campus currently hold and, since the Compliance Date, and prior to Such date to the
Knowledge of the Dream Parties, have held, all necessary Educational Approvals, including
approvals required for each campus, additional location, branch, facility or other location where
any Specified Campus has offered all or any portion of an educational program, and, since the
Compliance Date, and prior to such date to the Knowledge of the Dream Parties, have complied
With and are in compliance with the terms and conditions of all such Educational Approvals.
Se_ction 2.1 lga)t il of the Disclosure Schedule includes a correct and complete list of all Educational
Approvals issued to, with respect to or used by each Specified Campus that are or, since the

_10_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 18 Of 136. Page|D #Z 205

Compliance Date, and prior to such date to the Knowledge of the Dream Parties, have been in
effect. The Dream Parties have delivered to Studio correct and complete copies of all Educational
Approvals listed on Section 2.ll§a)(i! of the Disclosure Schedule. Each current Educational
Approval is in full force and effect, and no proceeding for the suspension, limitation, revocation,
termination or cancellation of any of them is pending or threatened Except as set forth in
Section 2.1 lga[g iit of the Disclosure Schedule, no application made to an Educational Agency by
DCEH or any of its Subsidiaries, or by any Specified Campus while under DCEH’s ownership,
has been denied. Except as set forth in Section 2.11§a)(iii1 of the Disclosure Schedule, none of
DCEH, its Subsidiaries, any Specified Campus or any campus or location thereof, has received
any notice from any Educational Agency that it has been placed on probation or ordered to show
cause why any Educational Approval for an Specified Campus or any of its educational programs
should not be revoked, and none of DCEH, its Subsidiaries or any Specified Campus has
' received notice that any current Educational Approval will not be renewed, or alleging a
material violation of any Educational Law.

(b) Except as set forth in Section 2.11§b) of the Disclosure Schedule, each
Specified Campus and each campus or location thereof, since the Compliance Date, and prior
to such date to the Knowledge of the Dream Parties, has met the qualifications to be licensed or
exempt from licensure by the applicable State Educational Agencies, accredited by the
applicable Accrediting Body or Accrediting Bodies, and has been certified by the DOE as an
eligible institution of higher education (or as an eligible additional location thereof) and is a
party to a valid Program Participation Agreement With the DOE. Except as set forth in
Section 2.lltb) of the Disclosure Schedule, none of DCEH, its Subsidiaries or any Specified
Campus has received any notice of (i) any investigation, review, or audit of the operation of
the Title IV Programs of DCEH or its Subsidiaries With respect to any Specified Campus by
an Educational Agency resulting in the assertion of material violations or (ii) any alleged
violation of any LaW or Educational Law related to the Title IV Programs, or of any standard
of any applicable Educational Agency, or of any Educational Law related to maintaining and
retaining in full force and effect any and all Educational Approvals necessary for any
Specified Campus’s existing operations and its Financial Assistance Programs. ln addition,
to the Knowledge of the Dream Parties no fact or circumstance exists or is reasonably likely
to occur that would result in the termination, revocation, suspension, or failure of DCEH, its
Subsidiaries or any Specified Campus to obtain renewal of any Educational Approval or to
obtain any Educational Consent or the imposition of any material fine, penalty or other
sanction as a result of a material violation of any legal or regulatory requirements relating to
any Educational Approval.

(c) Except as set forth in Section 2.11§0) of the Disclosure Schedule, DCEH,
its Subsidiaries and each Specified Campus are and, since the Compliance Date, and prior to
such date to the Knowledge of the Dream Parties, have been in material compliance with any
and all Laws and Educational Laws relating to Financial Assistance Programs, including the
program participation, financial responsibility and administrative capability requirements, as
defined by the DGE at 34 C.F.R. §§ 668.14, 668.15-16, and 668.171-175, as applicable, as
Well as the student eligibility requirements, as defined by the DOE at 34 C.F.R.§ 668.31-40,
and all other statutory and regulatory provisions related to any Specified Campus’
participation in the Title iV Programs.

_11_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 19 Of 136. Page|D #Z 206

(d) Section 2.11(d) of the Disclosure Schedule sets forth the full address of
each Specified Campus and each campus, additional location, branch, facility or other location
where the Specified Campus has offered all or any portion of an educational program. DCEH,
its Subsidiaries and each Specified Campus have obtained all Educational Approvals required
to operate each additional campus, location, branch or other facility of any Specified Campus
listed in Section 2.11(d) of the Disclosure Schedule. Each location where Title IV Program
funds are offered or administered and is and since the Compliance Date, and to the Knowledge
of the Dream Parties prior to the Compliance Date, has been approved by all applicable
Educational Agencies. Each educational program offered by DCEH, its Subsidiaries or any
Specified Campus for which Title IV Program funds have been provided, since the Compliance
Date, and prior to such date to the Knowledge of the Dream Parties, has been and is an “eligible
program” in material compliance with the requirements of 34 C.F.R. §668.8.

(e) Except as set forth in Section 21th of the Disclosure Schedule, DCEH,
its Subsidiaries and each Specified Campus since the Compliance Date, and to the Knowledge
of the Dream Parties prior to the Compliance Date, have disclosed and timely reported, in
compliance in all material respects With the applicable provisions of 34 C.F.R. Part 600: (i) the
addition of any new educational programs or locations; and (ii) the proper ownership of each
Specified Campus, including any shifts in ownership or control, including any changes in reported
ownership levels or percentages Except as set forth in Section 2.1 lt ft of the Disclosure Schedule,
With respect to any location or facility that has closed or at which DCEH, any of its Subsidiaries
or any Specified Campus ceased operating educational programs, DCEH, its Subsidiary or the
Specified Campus, as applicable, complied with all Educational Laws related to the closure or
cessation of instruction at such location or facility, including requirements for teaching out
students from such location or facility.

(D Except as set forth in Section 2.1 1th of the Disclosure Schedule, DCEH, its
Subsidiaries and each Specified Campus have materially complied with the DOE requirements
that no student receive a disbursement of Title IV Program funds prior to the date for which such
student was eligible for such disbursement

(g) Each Specified Campus eligible and certified to participate in the
Title IV Programs, and DCEH and its Subsidiaries, as applicable, have complied with Title IV
Program requirements, as set forth at 20 U.S.C. § 1094(a)(20) and implemented at 34 C.F.R.
§668.14(b)(22), regarding the payment of a commission, bonus, or other incentive payment
based directly or indirectly on success in securing enrollments or financial aid to any person
or entity engaged in any student recruiting or admission activities or in making decisions
regarding the awarding of Title IV Program funds.

(h) For the fiscal year ended June 30, 2018 and, to the Knowledge of the Dream
Parties, for the fiscal year ended June 30, 2017, no Specified Campus received more than ninety
percent of its revenues from the Title lV Programs as calculated under 34 C.F.R. §600.5 as
modified by Section 493 of the Higher Education Gpportunity Act of 2008 (Public La 110-315).
Section 2.11gh1 of the Disclosure Schedule contains a correct statement of (i) the percentage of
revenue received by each Specified Campus from the Title IV Programs for the fiscal years ended
June 30, 2017, as reported in their audited Financial Statements for their fiscal year ended June 30,
2017', issued under prior ownership, and (ii) a good faith unaudited estimate of the percentage of

_12_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 20 Of 136. Page|D #Z 207

revenue received by each Specified Campus from the Title IV Programs for the fiscal year ended
June 30, 2018, as calculated under 34 C.F.R. § 668.28 as modified by Section 493 of the Higher
Education Opportunity Act of 2008 (Public Law 110-315) and 34 C.F.R. §668.28, as applicable.

(i) DCEH, its Subsidiaries and each Specified Campus are and since the
Compliance Date, and prior to the Compliance date to the Knowledge of the Dream Parties, have
been in material compliance with the requirements governing preferred lender relationships,
Private Educational Loans, and codes of conduct as set forth in 20 U.S.C. §1094. To the
Knowledge of DCEH, none of DCEH, any Subsidiary or any Specified Campus has received any
written notice of any investigation by any Educational Agency or other Governmental Authority
regarding DCEH’s or any School’s student lending practices.

(j) Except as set forth in Section 2. ll§j) of the Disclosure Schedule, none of
DCEH, any Subsidiary or any Specified Campus has provided any educational instruction on
behalf of any other institution or organization of any sort, and no other institution or
organization of any sort has provided any educational instruction on behalf of the Specified
Campus.

(k) Except as set forth in Section 2.1 lgkl of the Disclosure Schedule, no entity
or organization that has a student lending relationship With DCEH, any of its Subsidiaries or
any Specified Campus and which provides or originates five percent (5%) or more of either
Educational Loans or Private Educational Loans of either DCEH or any Specified Campus
has terminated or otherwise significantly modified or reduced the availability of such loans to
students enrolled in any Specified Campus.

(l) Section 2.1 1§1)§11 of the Disclosure Schedule also sets forth the good faith
unaudited estimate of the composite score of financial responsibility for DCEH and its
Subsidiaries, on a consolidated basis, as calculated in accordance With 34 C.F.R. §668.172
and 34 C.F.R. Part 668, Subpart L, Appendix A, for the fiscal year ended June 30, 2018.
Except as set forth in Section 2.11§1)§ii) of the Disclosure Schedule, DCEH has complied in all
material respects with the DOE’s financial responsibility requirements in accordance with 34
C.F.R. §668. 15 and 668.171 for the fiscal year ended June 30, 2018, including any compliance
based on the posting of an irrevocable letter of credit in favor of the DOE also set forth in
Section 2.11tk)§ii) of the Disclosure Schedule. Except as set forth in Section 2.1 1§1)§iii1 of the
Disclosure Schedule, since the Compliance Date, and to the Knowledge of the Dream Parties prior
to the Compliance Date, none of DCEH, any Subsidiary or any Specified Campus has received
written notice of a request by any Educational Agency requiring DCEH, its Subsidiaries or
any Specified Campus to post a letter of credit or other form of surety for any reason, including
any request for a letter of credit based on late refunds pursuant to 34 C.F.R. §668.173 or
pursuant to the requirements of 34 C.F.R. §668.175, or received any request or requirement
that any Specified Campus process its Title IV Program funding under the reimbursement or
heightened cash monitoring procedures, as those procedures are set forth at 34 C.F.R.
§668.162.

(m) Except as set forth in Section 2.1 l§m[ of the Disclosure Schedule, DCEH,
its Subsidiaries and each Specified Campus are in compliance in all material respects with all
Educational Agency and DOE requirements and regulations, including the requirements set

_13_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 21 Of 136. Page|D #Z 208

forth at 34 C.F.R. §668.22, relating to (i) fair and equitable refunds policy and (ii) the
calculation and timely repayment of federal and nonfederal funds. DCEH, its Subsidiaries
and each Specified Campus, since the Compliance Date, and prior to the Compliance Date to the
Knowledge of the Dream Parties, has calculated and paid refunds and calculated dates of
Withdrawal and leaves of absence in compliance With all applicable Educational Laws.

(n) Section 2.11gn[ of the Disclosure Schedule sets forth each Specified
Campus’ official cohort default rates, as calculated and published by the DOE pursuant to 34
C.F.R. § Part 668, Subpart N and 34 C.F.R. § 674.5, or predecessor regulations, for the three
most recently completed federal fiscal years for which such official rates have been published,
together With the most recently issued draft cohort default rate of DCEH and its Subsidiaries.

(o) To the Knowledge of DCEH, there exist no facts or circumstances
attributable to DCEH, any of its Subsidiary or any Specified Campus, or any other Person that
exercises Substantial Control with respect to DCEH, any of its Subsidiaries or any Specified
Campus, that would, individually or in the aggregate, adversely affect the ability of Studio
any of its Subsidiaries, or any Specified Campus to obtain any Pre-Closing Educational
Consent, Post-Closing Educational Consent, or Educational Approval or other consent or
approval that must be obtained in order to continue the operation of the Specified Campus (to
the extent such Specified Campus becomes an Acquired Campus) following the
consummation of the transactions contemplated by this Agreement.

(p) None of DCEH, any of its Subsidiaries, or any Person that exercises
Substantial Control over DCEH, any of its Subsidiary or any Specified Campus, or member
of such person’s family (as the term “family” is defined in 34 C.F.R. §668.174(0)(4)), alone
or together, (i) exercises or exercised Substantial Control over another institution or third-
party servicer (as that term is defined in 34 C.F.R. § 668.2) that owes a liability for a violation
of a Title IV Program requirement or (ii) owes a liability for a Title IV Program violation.

(q) None of DCEH, any of its Subsidiaries or any Specified Campus has
knowingly employed in a capacity that involves the administration of the Title IV, l-[EA
programs, or the receipt of funds under those programs, any individual who has been
convicted of, or has pled nolo contendere or guilty to, a crime involving the acquisition, use,
or expenditure of federal, state or local government ilnds, or has been administratively or
judicially determined to have committed fraud or any other material violation of Law
involving federal, state or local government funds.

(r) None of DCEH, any of its Subsidiaries or any Specified Campus while
under DCEH’s ownership has knowingly contracted with an institution or third-party servicer
that has been terminated under Section 432 of the HEA for a reason involving the acquisition,
use, or expenditure of federal, state or local government funds, or that has been
administratively or judicially determined to have committed fraud or any other material
violation of Law involving federal, state or local government funds.

(s) None of DCEH, any of its Subsidiaries or any Specified Campus, nor
any DOE Affiliate of any Specified Campus, nor any Person or DOE Affiliate that has the
power, by contract or ownership interest, to direct or cause the direction of management of

_14_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 22 Of 136. Page|D #Z 209

policies of any Specified Campus, has filed for relief in Bankruptcy or had entered against it
an order for relief in Bankruptcy.

(t) None of DCEH, any of its Subsidiaries or any Specified Campus, nor
DCEH’s, any of its Subsidiaries’ or any Specified Campus’ chief executive officer, president,
chairman, chief financial officer, chief operating officer or other executive officer, have pled
guilty to, pled nolo contendere or been found guilty of, a crime involving the acquisition, use
or expenditure of fiinds under the Title IV Programs or been judicially determined to have
committed fraud involving funds under the Title IV Programs.

(u) None of DCEH, any of its Subsidiaries or any Specified Campus has
contracted With or employed any Person that has been, or whose officers or employees have been,
convicted of, or pled nolo contendere or guilty to, a crime involving the acquisition, use, or
expenditure of funds of any Governmental Authority or Educational Agency, or administratively
or judicially determined to have committed fraud or any other violation of Law involving funds of
any Governmental Authority or Educational Agency

(v) Neither DCEH nor any of its Subsidiaries, or any principal (as such term is
defined in 2 C.F.R. Parts 180 and 3485) or affiliate (as such term is defined in 2 C.F.R. Part 180)
of any of the foregoing, is debarred or suspended under 2 C.F.R. Part 180, 2 C.F.R. 3485, 48 C.F.R.
Part 9, or 48 C.F.R. Part 3409, nor does cause exist for such debarment or suspension.

(w) DCEH, its Subsidiaries and each Specified Campus have delivered to
Studio true and complete copies of all material correspondence and documents received from the
DOE or any Educational Agency that relate to (i) any Written notice that any Educational Approval
is not in full force and effect or that an event has occurred which constitutes or, with the giving
of notice or the passage of time or both, would be expected to result in revocation of such
Educational Approval; (ii) any written notice that the Specified Campus, location, or campus
thereof, has materially violated or is materially violating any legal requirement, regulation,
rule, standard or requirement related to the Title IV Programs, or any standard or requirement
of the DOE or any other applicable Educational Agency, or any legal requirement, regulation,
rule, standard or requirement related to maintaining and retaining in full force and effect any
Educational Approval; (iii) any audits, program review, or investigations conducted by the
DOE or any other Educational Agency, any site visits conducted by the DOE or any other
Educational Agency that are in the possession or under the control of DCEH or any of its
Subsidiaries or any Specified Campus, or any independent audit reviewing compliance With
the statutory, regulatory or other requirements of the Title IV Programs by the Specified
Campus, any location, or campus thereof; (iv) any Written notice of an intent to substantially
limit, show cause, place on probation, suspend, terminate, revoke, cancel, or not renew the
accreditation of the Specified Campus, and location, or campus thereof; (v) any written notice
of an intent to condition the provision of Title IV Program funds to the Specified Campus, or
the continued operation of the education programs offered by the Specified Campus on the
posting of a letter of credit or other surety in favor of the DOE or any other Educational
Agency; (vi) any written notice of an intent to provisionally certify the eligibility of the
Specified Campus to participate in the Title IV Programs or (vii) the placement or removal of
the Specified Campus, on or from the reimbursement or cash monitoring method of payment
under Title IV Programs. Section 2.11(w1 of the Disclosure Schedule provides a complete

_15_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 23 Of 136. Page|D #Z 210

and correct list of all Compliance Reviews that since the Compliance Date, and prior to such
date to the Knowledge of the Dream Parties, have been conducted at the Specified Campuses.

2.12 Proceedings. Except as set forth in Section 2.12 of the Disclosure Schedule, there
is no Proceeding pending before any Governmental Authority, Educational Agency or arbitrator
or threatened against any Dream Party, or involving any assets or properties of any of them, at law
or in equity, that (a) involves a claim or potential claim of liability in excess of $25,000, (b) enjoins
or seeks to enjoin any activity by any Dream Party or (c) that could affect the legality, validity or
enforceability of this Agreement or the other Transaction Documents or prevent the consummation
transactions contemplated hereby or thereby. No Dream Party is subject to the provisions of any
Order applicable to it or its respective assets, operations or businesses.

2.13 Taxes. There are no liens for Taxes on any of the assets transferred pursuant to any
Asset Purchase Agreement or With respect to any of the real properties subject to the Assumed
Lease Obligations, other than statutory liens for Taxes not yet due or payable. With respect to
each University System with respect to which the Final Core Closing is effectuated as an Equity
Transfer, (1) such Dream Party and each of its Subsidiaries has timely filed all Tax Returns that it
is required to file, (2) all such Tax Returns are true in all material respects, (3) all Taxes (whether
or not shown as due on any Tax Return) have been timely paid in full, and (4) no Dream Party nor
any Subsidiary thereof is subject to any examination or audit, or any administrative or judicial
proceeding with respect to Taxes, and no such examination, audit or proceeding is currently
threatened Each of DCEH, each Dream Party and each of their respective Subsidiaries is either
an organization exempt from federal tax pursuant to Section 501(c)(3) and similar provisions for
state income tax purposes, or an entity disregarded as separate from its owner for U.S. federal and
state income tax purposes.

2. 14 Labor Matters.

(a) Section 2. l4(a) of the Disclosure Schedule contains a true and complete list
(by University System) of (i) all employees of the Dream Parties who provide services for or with
respect to Specified Campuses (collectively, the “Business Employees”), (ii) their title, (iii) the
rate of all current compensation payable to each such employee, including any bonus, contingent
or deferred compensation, (iv) hire date, (v) accrued vacation and paid time-off, (vi) principal
work location, (vii) employment authorization or work visa status (to the extent required for
employment authorization or verification purposes in the applicable jurisdiction and permitted by
applicable Laws), (viii) each such Business Employee’s status as being exempt or nonexempt from
the application of state and federal wage and hour Laws and (ix) their legal employer.
Section 2.14§ al of the Disclosure Schedule also identifies each Business Employee who is not fully
available to perform his or her duties as a result of disability or other leave and sets forth the basis
of such leave and the anticipated date of return to full service.

(b) Except as set forth on Section 2.l4gb) of the Disclosure Schedule, to the
Knowledge of the Dream Parties, neither (i) any Business Employee receiving annual
compensation in excess of $50,000 with respect to the services provided to the Dream Parties or
any of their respective Affiliates, nor (ii) any group of Business Employees, has any plans to cease
providing services to the Dream Parties or any of their respective Affiliates.

_16_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 24 Of 136. Page|D #Z 211

(c) None of the Dream Parties nor any of their respective Affiliates is party to,
or, to the Knowledge of the Dream Parties, has been party to within the past five (5) years, any
collective bargaining agreement or other relationship with any union or similar collective
bargaining representative There are no ongoing or threatened strikes, work stoppages, walk outs,
or other material labor disputes relating to any Business Employee, and, to the Knowledge of the
Dream Parties, no such dispute has occurred in the past five (5) years. To the Knowledge of the
Dream Parties, there are no ongoing or threatened union organizing or decertification activities
relating to any Business Employee and no such activities have occurred in the past five (5) years.

(d) Each of the Dream Parties and each of their respective Affiliates is in
compliance in all material respects with all applicable Laws, statutes, rules and regulations
respecting employment and employment practices, terms and conditions of employment, wages
and hours, pay equity, discrimination in employment, wrongful discharge, classification, collective
bargaining, fair labor standards, occupational health and safety, personal rights or any other labor
and employment-related matters, in each case, with respect to the Business Employees.

(e) No Business Employee has a principal place of employment outside the
United States or is subject to the labor and employment Laws of any jurisdiction other than the
United States or any state or municipality thereof.

(f) Except as disclosed in Section 2.14(f) of the Disclosure Schedule, in the
three (3) years prior to (and not including) the date hereof, none of the Dream Parties nor any of
their respective Affiliates has effectuated (i) a “plant closing” (as defined in the WARN Act or any
similar state, local or foreign Law) affecting any site of employment or one or more facilities or
operating units within any site of employment or facility of any of the Dream Parties or any of
their respective Affiliates, or (ii) a “mass layoff” (as defined in the WARN Act, or any similar
state, local or foreign Law) affecting any site of employment or facility of any Dream Party or any
of their respective Affiliates.

2.15 Employee Benefit Plans.

(a) Section 2.15§a1 of the Disclosure Schedule contains a complete and
accurate list of all Employee Benefit Plans in Which any of the Business Employees are
participants Each Employee Benefit Plan has been maintained funded and administered in
accordance with its terms and in compliance with all applicable Laws in all material respects. Each
Employee Benefit Plan that is intended to be qualified under Section 401(a) of the Code is so
qualified and has received a favorable determination letter from the Internal Revenue Service upon
which it is entitled to rely, and nothing has occurred that could reasonably be expected to adversely
affect the qualified status of any such Employee Benefit Plan. The Dream Parties and any of their
respective ERISA Affiliates have complied and are in compliance, in all material respects, with
the requirements of COBRA.

(b) None of the Dream Parties or any of their respective ERISA Affiliates
maintains, sponsors, contributes to, has any obligation to contribute to, or has any current or
potential liability or obligation under or with respect to (i) single employer plan or other pension
plan that is subject to Title IV of ERISA or Section 302 of ERISA or Section 412 of the Code,
(ii) any multiemployer plan (within the meaning Section 3(37) of ERISA), (iii) any “multiple

_17_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 25 Of 136. Page|D #Z 212

employer plan” (within the meaning of Section 210 of ERISA or Section 413(c) of the Code), or
(iv) any “multiple employer welfare arrangement” (within the meaning of Section 3(40) of
ERISA). No Dream Party has any liability or potential liability under ERISA or the Code solely
by reason of being treated as a single employer under Section 414 of the Code with any other
Person. No Dream Party has any current or potential liability as a result of its status as an ERISA
Affiliate. Each Employee Benefit Plan that is a “nonqualified deferred compensation plan” (as
defined under Section 409A(d)(l) of the Code) has been operated and administered in compliance
With, and is in documentary compliance with, Section 409A of the Code and the regulations and
other official guidance promulgated thereunder.

(c) No Dream Party has any liability or obligation to provide post-retirement or
post-termination medical, health, or life insurance or other welfare type benefits for any Person
other than coverage mandated by Code Section 4980B, Subtitle B of Title l of ERISA or similar
state group health plan continuation Laws. There has been no “prohibited transaction” (as defined
in Section 406 of ERISA or Section 4975 of the Code) and no breach of fiduciary duty (as
determined under ERISA) with respect to any Employee Benefit Plan. No Proceeding with respect
to any Employee Benefit Plan (other than routine claims for benefits) is pending or threatened,
and, to the Knowledge of the Dream Parties, there is no fact or circumstance that could reasonably
be expected to give rise to any such Proceeding.

(d) Except as set forth in Section 2.15td) of the Disclosure Schedule, the
transactions contemplated by this Agreement alone, or in combination with a termination of any
employee, officer, director, stockholder or other service provider of any Dream Party or any of
their respective Affiliates (Whether current, former or retired) or their beneficiaries, will not cause
the acceleration of vesting in, or payment of, any benefits or compensation under any Employee
Benefit Plan and will not otherwise accelerate or increase any liability or obligation under any
Employee Benefit Plan.

(e) Each Dream Party has, for purposes of each Employee Benefit Plan or
otherwise, properly classified those individuals performing services for any of the Dream Parties
or any of their respective Affiliates as common law employees, leased employees, independent
contractors or agents. None of the Dream Parties nor any of their respective Affiliates has any
liability by reason of an individual who performs or performed services for any of the Dream
Parties or any of their Subsidiaries in any capacity being improperly excluded from participating
in an Employee Benefit Plan.

(f) All payments, benefits, contributions and premiums related to each
Employee Benefit Plan, including all wages, salaries, commissions, bonuses, benefits and other
compensation due to or on behalf of any employees or other service providers prior to any Closing
shall have been timely paid or made in full or, to the extent not yet due, properly accrued in
accordance with the terms of the Employee Benefit Plan and all applicable Laws.

(g) No Employee Benefit Plan provides compensation or benefits to any
employee or former employee (or any dependent thereof) Which is, or would cause any of the
Dream Parties or any of their respective Affiliates to be, subject to the Laws of any jurisdiction
outside of the United States.

_13_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 26 Of 136. Page|D #Z 213

(h) With respect to the Employee Benefit Plans, there does not now exist, nor
do any circumstances exist that could reasonably be expected to result in, any liabilities of Studio
or its Affiliates following any Closing under ERISA, the Code or any other applicable Laws.

(i) Section 280G of the Code will not apply to any of the transactions
contemplated by this Agreement.

2.16 Insurance. Section 2.16 of the Disclosure Schedule contains a description of each
insurance policy maintained by the Dream Parties with respect to each Specified Campus, its
employees and the assets and properties used in the Business. Each such policy is (a) in full force
and effect as of date hereof and Will be in full force and effect as of each Closing with respect to
such Specified Campus, and (b) is fully paid as of the date hereof and will be fully paid as of the
date,of each Closing with respect to such Specified Campus. The Dream Parties are not in default
With respect to their obligations under any insurance policy maintained by them, and the Dream
Parties have never been denied insurance coverage. Neither DCEH nor any of its Affiliates have
any self-insurance or co-insurance programs.

2.17 Brokers’ Fees. There is no financial advisor, investment banker, broker, finder,
agent or other Person that has been retained by, or is authorized to act on behalf of, DCEH or its
Subsidiaries that is entitled to any financial advisor’s, investment banking, brokerage, finder’s or
other fee or commission from DCEH or its Subsidiaries in connection with the transactions
contemplated by this Agreement or the other Transaction Documents.

2.18 Transactions with Affiliates.

 

(a) Section 2.18 of the Disclosure Schedule sets forth all Contracts,
arrangements or business relationships between any Dream Party, on the one hand, and its Related
Persons, on the other hand Except as set forth in Section 2.18 of the Disclosure Schedule, no
Related Person owns or has rights in or with respect to any property or right, tangible or intangible,
Which is used by DCEH or any of its Subsidiaries.

(b) No Dream Party has any cause of action or other claim Whatsoever against,
or owes any amount to, any other Dream Party, except for claims in the ordinary course ofbusiness,
such as for accrued vacation pay, accrued benefits under employee benefit plans and similar
matters and agreements

(c) No Dream Party has received any loan, advance or investment from any
other Dream Party, that has not been repaid in full prior to the date hereof.

2.19 lntellectual Property Rights.

 

(a) Section 2.19ta1 of the Disclosure Schedule contains a complete and
accurate list of all of the following that are used or held for use by the Dream Parties and their
Affiliates in the conduct of the Business: (i) registered Intellectual Property Rights (including
lnternet domain names), (ii) pending patent applications or other applications for registration of
other Intellectual Property Rights, (iii) all computer software and cloud services (other than
commercially-available, off- the- shelf software With a_ replacement cost and/or aggregate annual
license and maintenance fees of less than $5 ,000) that is (A) used only at any particular Specified

..19_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 27 Of 136. Page|D #Z 214

Campus, or (B) used only by the Dream Parties, (iv) all Shared lT Systems (other than
commercially-available, off-the-shelf software With a replacement cost and/or aggregate annual
license and maintenance fees of less than $5,000), (v) curricula, teaching processes, texts, course
materials, and other Curricular Materials, Curricular Know-How and other documents that are
considered material to the operation of the Business, (vi) social media accounts and domain names,
(vii) material unregistered Marks, (viii) material unregistered copyrights, (ix) databases of
Business Data, including those that hold only data of the Specified Campuses and those that are
Shared IT Systems administered by DCEH which hold both data of the Specified Campuses and
data for other institutions, and (x) any other material Intellectual Property Rights.

(b) The Dream Parties and their Affiliates own and possess, free and clear of
all Liens other than Permitted Liens, all right, title and interest in and to, or have the right to use
pursuant to a valid and enforceable written license or service agreement set forth on
Section 2.19§b) of the Disclosure Schedule all lntellectual Property Rights used in, held for use in,
or necessary for the operation of the Business as presently conducted and as presently proposed to
be conducted (the “Dream Intellectual Property Rights”), including all Intellectual Property Rights
listed on Section 2.19(a) of the Disclosure Schedule, provided that the Dream Parties and their
Affiliates (other than DCEH) hold only the non-exclusive right to use on a shared service basis the
Shared IT Systems under the administration of those systems by DCEH and do not hold any other
rights with respect to such Shared IT Systems including without limitation any rights concerning
source code or object code. All of the Dream Intellectual Property Rights are valid, subsisting and
enforceable, and none of the Dream lntellectual Property Rights have been misused To the Dream
Parties’ Knowledge, no loss of any of the Dream Intellectual Property Rights is threatened
pending or reasonably foreseeable The Dream Parties and their Affiliates have taken all
commercially reasonable or necessary action to maintain, protect and enforce the Dream
lntellectual Property Rights. Following the date of this Agreement, the applicable University
System will own all right, title and interest in and to, or will have a valid and enforceable written
license or rights under a written service agreement to use, the Dream Intellectual Property Rights,
provided that, with respect to rights pertaining to the Shared IT Systems or Shared lT Services, the
fee basis upon which Studio shall gain rights of continuing usage of such systems is set forth in
the Transition Services and License Agreement. Commencing on the date hereof and at all times
thereafter Studio and its Affiliates will own all right, title and interest in and to, or have a valid and
enforceable Written license or rights under the Transition Services and License Agreement to use,
all of the lntellectual Property Rights used in, held for use in, or necessary for the conduct of the
business of each Acquired Campus that is a party to an Asset Purchase Agreement for which a
Managed Services Agreement has been executed and delivered The Dream Parties constitute all
of the Persons who own or control any right, title or interest in or to any Dream Intellectual
Property Rights.

(c) Except as set forth on Section 2.19gc) of the Disclosure Schedule, (i) there
are no claims pending or, to the Dream Parties’ Knowledge, that have been brought in the last six
(6) years, or threatened, contesting the validity, use, ownership or enforceability of any of the
Dream Intellectual Property Rights, and, to the Dream Parties’ Knowledge, there is no reasonable
basis for any such claim, (ii) the Dream Intellectual Property Rights, since the Compliance Date,
and, to the Dream Parties’ Knowledge for five (5) years preceding the Compliance Date, have not
infringed, misappropriated or conflicted with, and the operation of the Business or use of the
Dream lntellectual Property Rights does not infringe, misappropriate or conflict With, any f

_20-

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 28 Of 136. Page|D #Z 215

Intellectual Property Rights of other Persons, and neither the Dream Parties nor their Affiliates
have received any notice regarding any of the foregoing (including, any demand or offer to license
any Intellectual Property Rights from any other Person), and (iii) to the Knowledge of the Dream
Parties, no third-party has, and in the last six (6) years none of the Dream Parties or their Affiliates
have, alleged that any other Person has, infringed misappropriated or conflicted with any of the
Dream Intellectual Property Rights. The Dream lntellectual Property Rights are not subject to any
outstanding consent, settlement, decree, order, injunction, judgment or ruling restricting the use
thereof, provided that certain provisions in the EMC Consent Judgment impose restrictions on the
use that the Dream Parties may make of their communication systems in communications with
prospective students.

(d) The computer software, information technology services (including cloud
services), hardware, firmware, networks and related systems owned, licensed, leased, provided or
made available by DCEH or its Affiliates pursuant to the Transition Services and License
Agreement and to which Studio and its Affiliates will obtain access as a result of the Transition
Services and License Agreement (collectively, “Dream Computer Svstems”, which term includes
for the avoidance of doubt the Shared lT Systems and Shared lT Services), are sufficient for the
conduct of the Business as the Business is conducted and as it is proposed to be conducted, and,
in the last twelve (12) months, there have been no material failures, crashes, security breaches or
other adverse events affecting such Dream Computer Systems. The Dream Computer Systems
constitute all information technology and computer systems owned, leased or licensed by any of
the Dream Parties or their Affiliates and Which are used by or for the benefit of the Specified
Campuses in connection with the Business, including those relating to the transmission, storage,
maintenance, organization, presentation, generation, processing or analysis of all data and
information collected, generated, or used in the conduct of the Business.

(e) The Dream Parties have no reason to believe and no facts or circumstances
exist, to suggest that the Dream Parties and the Specified Campuses do not have full right and
authority to transfer to Studio and its Affiliates all Business Data pursuant to the Transition
Services and License Agreement and the Asset Purchase Agreements; or that the execution of this
Agreement and the consummation of the transactions contemplated hereby requires the Dream
Parties or their Affiliates to seek any consent from any employee, student, supplier, service
provider or other third-party; the execution of this Agreement and the consummation of the
transactions contemplated hereby will not impose any restrictions upon Studio’s (and its
Affiliates’) ability to Process such Business Data in the manner that the Dream Parties and their
Affiliates Processed such or similar Business Data prior to the applicable Closing or the execution
of the Transition Services and License Agreement, as applicable.

(f) Except as expressly contemplated by this Agreement or as set forth on
Section 2.19§f[ of the Disclosure Schedule, neither the Dream Parties nor their Affiliates are a
party to, or bound by, any written or oral royalty agreements or inbound or outbound license
agreements, or any other agreements (including settlement agreement and agreements containing
covenants not to sue) with respect to any Dream Intellectual Property Rights (other than licenses
for unmodified, commercially-available, off-the-shelf software involving a replacement cost
and/or aggregate annual license and maintenance fees of less than $5,000 and confidentiality
agreements entered into in the ordinary course of business).

_21_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 29 Of 136. Page|D #Z 216

2.20 Cyber Security and IT.

(a) To the Knowledge of the Dream Parties, none of the Dream Computer
Systems contain any virus, malware, Trojan horse, worm or other software routines or hardware
components designed or intended to permit unauthorized access to, unauthorized acquisition of`, or
disable, erase or otherwise harm software, hardware or data. The Dream Parties and their Affiliates
have implemented commonly accepted industry standard processes and procedures to mitigate
against the likelihood of any of the foregoing.

(b) Except as set forth on Section 2.20§b) of the Disclosure Schedule, since the
Compliance Date there have not been any actual or alleged Security lncidents or claims or
investigations (including, but not limited to, investigations by regulatory authorities or any data
protection authorities) related to Security lncidents, and there are no facts or circumstances which
could reasonably serve as the basis for any such allegations, investigations, or claims. There are
no data security, information security or other technological vulnerabilities with respect to the
Dream Computer Systems, and neither the Dream Parties nor any of their Affiliates have been
notified by any third-party (including by “white hat” hackers) of any such vulnerabilities, that
(i) are unpatched or otherwise unresolved and (ii) could (A) adversely impact the operation of the
Dream Computer Systems or (B) cause a Security lncident. Neither the Dream Parties nor any of
their Affiliates have previously notified, have obligations to notify, or been previously required to
notify, any person of any Security lncident. Neither the Dream Parties nor any of their Affiliates
have received any notice of any claims, investigations (including, but not limited to, investigations
by regulatory authorities or any data protection authorities), or alleged violations of Privacy Laws
with respect to Personal lnforrnation possessed by or otherwise subject to the control of the Dream
Parties or any of their Affiliates, and, to the Knowledge of the Dream Parties, there are no facts or
circumstances which could form the basis for any such claim.

(c) To Knowledge of the Dream Parties, in the past six (6) years, there has been
no failure or breakdown of, unauthorized access to, theft or loss or unauthorized acquisition of, or
unauthorized use of, any Dream Computer System that has resulted in a material disruption or
material interruption in the operation of the Business.

(d) The Dream Computer Systems are reasonably adequate for the Business and
operations of the Dream Parties and their Affiliates as currently conducted and are sufficient in all
material respects for the current needs of the Business and operations of the Specified Campuses.
The Dream Parties and their Affiliates have taken or caused to be taken reasonable precautions
designed to keep all Dream Computer Systems (i) free from any material defect, bug, vulnerability,
virus or programming, design or documentation error or corruption or material defect, and
(ii) functional and operating in a reasonable and efficient business manner. The Dream Parties
and their Affiliates have fully implemented commercially reasonable incident response, disaster
recovery, and business continuity plans and procedures to cover all Dream Computer Systems,
Personal lnformation, and any other information utilized in the Business. None of the Dream
Computer Systems have experienced any material failures, breakdowns or continued substandard
performance in the past twelve (12) months that has caused substantial disruption or substantial
interruption in the use thereof or to the Business.

_22_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 30 Of 136. Page|D #Z 217

2.21 Privacy and Data.

(a) The Dream Parties and their Affiliates have at all times since the
Compliance Date (i) complied in all material respects With all applicable Privacy Laws, regulatory
and self-regulatory guidelines, published interpretations by Governmental Authorities of such
Privacy Laws and guidelines, and all similar consumer protection Laws relating to the Processing
of Personal lnformation that is Processed by or on behalf of the Dream Parties or their Affiliates
in connection with the Business; and (ii) complied in all material respects with all of the Dream
Privacy Policies, Terms of Use, or similar documents, including (A) any notice to or consent from
the provider of Personal Information, and (B) any existing contractual commitment made by the
Dream Parties or their Affiliates With respect to such Personal Information. Section 2.2ltal of the
Disclosure Schedule sets forth all voluntary and/or self-regulatory guidelines established by third
parties»(other than Privacy Laws or Laws generally) to Which the Dream Parties or any of their
Affiliates have agreed to abide by concerning the Processing of Personal Information in connection
with the Business.

(b) Neither the Dream Parties nor any of their Affiliates have received notice
of any claims, investigations, allegations, or been charged with, the violation of Privacy Laws in
connection with the Business. Neither the Dream Parties nor any of their Affiliates are under
investigation with respect to any violation of any such Privacy Laws and, to the Knowledge of the
Dream Parties, there are no facts or circumstances which could form the basis for any such
violation. The Dream Parties have no reason to believe and no facts or circumstances exist to
suggest that: (i) the Dream Parties and their Affiliates do not have full right and authority to
transfer to Studio and its Affiliates all Personal information that is in the possession of the Dream
Parties or their Affiliates and which is Processed in connection with the Business, for use in the
same manner and for the same purposes as used by the Dream Parties and their Affiliates; and
(ii) that the execution of this Agreement and the consummation of the transactions contemplated
hereby violates any of the Dream Privacy Policies or contractual commitment made by the Dream
Parties or their Affiliates nor requires the Dream Parties nor any of their Affiliates to seek any
consent from, any employee, customer, supplier, service provider or other third-party under any
Dream Privacy Policy or contractual commitment made by the Dream Parties or their Affiliates.
No Dream Privacy Policy or contractual commitment made by the Dream Parties or their Affiliates
will impose any restrictions upon Studio’s and its Affiliates’ ability to Process such Personal
lnformation in the same manner that the Dream Parties and their Affiliates have Processed such or
similar Personal lnformation prior to the applicable Closing (or the execution of the Transition
Services and License Agreement, as applicable).

(c) The Dream Parties and their Affiliates, since the Compliance Date, have
contractually obligated all third-party service providers, outsourcers, or similar processors of
Personal Information collected, held, or controlled by the Dream Parties or any of their Affiliates
in connection With the Business to (i) comply with applicable Privacy Laws With respect to
Personal lnformation, (ii) take reasonable steps to protect and secure Personal lnformation from
unauthorized access, acquisition, modification, or disclosure, (iii) restrict Processing of Personal
Information to those Persons authorized or required under the servicing, outsourcing, processing,
or similar arrangements and (iv) certify or guarantee the return or adequate disposal or destruction
of Personal lnformation. The Dream Parties and their Affiliates, since the Compliance Date, have
taken reasonable measures to ensure that all such third-party service providers, outsourcers, or

_23_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 31 Of 136. Page|D #Z 218

similar processors of such Personal information have complied with their contractual obligations,
including periodically auditing such third-party service providers, outsourcers, processors, or other
users of Personal Inforrnation to ensure compliance.

(d) Except for disclosures of information required by Law (including Privacy
Laws), authorized by the provider of Personal lnformation, or as set forth in Schedule 3.7 to each
Asset Purchase Agreement as a Company Material Contract, neither the Dream Parties nor any of
their Affiliates have shared sold rented or otherwise made available, and does not share, sell, rent
or otherwise make available, to third parties any Personal lnformation.

2.22 No Other Assets; No Transfers of Assets or Liabilities. Following the Change of
Control with respect to the University Systems that is contemplated to occur as of the date of the
Agreement pursuant to the EAPA, neither The Dream Center Foundation nor DCEH directly or
indirectly owns, or has any interest in or right to acquire, any assets or properties which are used
by any of the other Dream Parties other than (i) the Intellectual Property Rights that are being
transferred pursuant to the IP assignments, (ii) the Shared lT Systems which are being licensed
pursuant to the Transition Services and License Agreement and (iii) assets of Argosy which are
directly held by either Argosy or AEG. Dream Center Education Management, LLC does not have
any property, assets or operations. Since the Compliance Date, no Dream Party (other than DCEH)
has transferred any assets which are used by or held for use by such Dream Party to DCEH or the
Dream Center Foundation, other than (i) the lntellectual Property Rights that are being transferred
pursuant to the lP assignments, (ii) the Shared IT Systems which are being licensed pursuant to
the Transition Services and License Agreement and (iii) the rights of AII and its Subsidiaries in
respect of the claims against Education Management under the Prior Acquisition Agreement under
the EDMC which were assigned to DCEH on or about the date hereof. Since the Compliance
Date, none of The Dream Center Foundation, DCEH, the Dream Center Foundation or any of their
Affiliates has transferred assigned or conveyed any liability to any Dream Party (other than
DCEH).

2.23 Adeguate Disclosure. The representations and warranties contained in this
ARTICLE ll, as supplemented by applicable schedules, do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the statements and
information contained in this ARTICLE ll not misleading

ARTICLE III
REPRESENTATION AND WARRANTIES OF STUDIO

Studio hereby represents and warrants to each of the other Parties hereto as follows:

3.1 Organization. Studio is a limited liability company duly organized validly existing
and in good standing under the Laws of the jurisdiction of its formation. Studio has the limited
liability company power to own its properties and to carry on its business as currently being
conducted in all material respects. Studio is duly qualified or licensed to do business and in good
standing as a foreign limited liability company (if applicable) in each jurisdiction in Which it
conducts business, except in those jurisdictions where the failure to be so qualified Would not
prevent or materially delay the transactions contemplated by the Transaction Documents.

_24_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 32 Of 136. Page|D #Z 219

3.2 Authority. Studio has the requisite corporate power and authority to enter into and
deliver this Agreement and to perform its obligations hereunder (including the consummation by
Such Party of the transactions contemplated hereby). The execution and delivery by Studio of this
Agreement and the performance by Studio of its obligations under this Agreement (including the
consummation by Studio of the transactions contemplated hereby) have been duly authorized by
all necessary organizational and membership action on the part of Studio, and no other corporate
proceedings on the part of Studio are necessary to authorize the execution or delivery by Studio of
this Agreement or the performance by Studio of its obligations under this Agreement in accordance
with its terms (including the consummation by Studio of the transactions contemplated hereby).
This Agreement has been duly executed and delivered by Studio and, assuming the due
authorization, execution and delivery by the other Parties hereto, constitutes the valid and binding
obligations of Studio, enforceable against Studio in accordance with its terms, except as such
enforceability may be subject to (a) the Laws of general application relating to bankruptcy,f
insolvency, reorganization, moratorium and other similar Laws affecting or relating to creditors’
rights generally and (b) general principles of equity.

3.3 No Conflict. Assuming the receipt or making of the consents, waivers, approvals,
orders, authorizations, registrations, declarations and filings specified in Section 3.4 of the
Disclosure Schedule, the execution and delivery by Studio of this Agreement does not, and the
performance by Studio of its obligations under this Agreement (including the consummation by
Studio of the transactions contemplated hereby) will not, Conflict with (a) any provision of the
certificate of formation of Studio, (b) any Contract or Permit that is material to Studio or any of its
Subsidiaries, taken as a whole, or (c) any Law or Order applicable to Studio or any of its
Subsidiaries or any of their respective properties or assets, except in the case of clauses (b) and (c)
above, for such Conflicts which would not reasonably be expected to be, individually or in the
aggregate, material to Studio and its Subsidiaries, taken as a whole, or the ability of Studio to
consummate the transactions contemplated in this Agreement.

3.4 Governmental Consents. Except as set forth in Section3.4 of the Disclosure
Schedule, no consent, waiver, approval, order or authorization of, or registration, declaration or
filing with, any Governmental Authority is required by or with respect to Studio in connection
with the execution and, delivery by Studio of this Agreement or the performance by Studio of its
obligations under this Agreement (including the consummation by Studio of the transactions
contemplated hereby), except for such consents, Waivers, approvals, orders, authorizations,
registrations, declarations and filings which, if not obtained or made, Would not reasonably be
expected to be, individually or in the aggregate, material to Studio and its Subsidiaries, taken as a
whole.

3.5 Litigation. No legal action by or against Studio is pending that would affect the
legality, validity or enforceability of this Agreement or the other Transaction Documents or
prevent the consummation transactions contemplated hereby or thereby.

3.6 Sufficiency of Funds. At each Closing, Studio will have sufficient hinds available
to (i) pay the consideration payable by Studio (if any) at such Closing and (ii) perform its
obligations with respect to such Closing under the other Transaction Documents.

3.7 'Brokers’ Fees. There is no financial advisor, investment banker, broker, finder,

_25_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 33 Of 136. Page|D #Z 220

agent or other Person that has been retained by or is authorized to act on behalf of Studio or any
of its Affiliates that is entitled to any financial advisor’s, investment banking, brokerage, finder’s
or other fee or commission in connection with the transactions contemplated by this Agreement.

ARTICLE IV
COVENANTS AND AGREEMENTS

4.1 Conduct of Business of Dream Parties.

(a) During the Pre-Closing Period with respect to each University System,
except (x) as expressly permitted or required by this Agreement, (y) as expressly set forth on
Schedule 4.1§a1 or (z) as otherwise consented to by Studio in writing (which consent shall not be
unreasonably withheld conditioned or delayed), each Dream Party shall, with respect to such
University System, (i) operate the Business of the Specified Campuses in the ordinary course of
business, (ii) use its commercially reasonable efforts to keep available the services of the Specified
Campuses present officers and employees (other than in connection with ordinary course attrition
or termination for cause), (iii) maintain compliance with all applicable Educational Agencies’
standards to ensure ongoing authorization and/or approval of all programs and applicable campus
locations required to operate the Specified Campuses and retain eligibility for funding pursuant to
Title IV of the HEA, and any other material funding source such as the Veterans Administration
and the U.S. Department of Defense, (iv) use its commercially reasonable efforts to preserve the
Specified Campuses’ beneficial relationships with customers, students, instructors, suppliers,
distributors, licensors, licensees and others having such business dealings with it and (v) maintain
existing policies of insurance set forth in Section 2.16 of the Disclosure Schedule and timely pay
all premiums with respect thereto.

(b) During the Pre-Closing Period with respect to each University System,
except (x) as expressly permitted or required by this Agreement, (y) as expressly set forth on
Schedule 4.1tb) or (z) as otherwise consented to by Studio in writing (which consent shall not be
unreasonably withheld conditioned or delayed), none of the Dream Parties shall With respect to,
or in a manner that could affect the Specified Campuses of such University System and items set
forth in clauses (i)-(Xxix) below With respect to such Specified Campuses, their operations or
businesses or any assets or properties (tangible or intangible) owned or used by any such Specified
Campus or its Business:

(i) (A) sell, license (other than non-exclusive licenses of Technology in
the ordinary course of business), abandon or assign or convey to any Person, or otherwise dispose
of, any ownership of or any other right in, any Company lntellectual Property or Dream Intellectual
Property Right, or (B) enter into any Contract with respect to the development of any Technology
with any other Person, other than in the ordinary course of business;

(ii) (A) enter into any Company Material Contract, or (B) amend any
such Contract or any other Company Material Contract (including in connection with obtaining
any consent in connection with this Agreement);

(iii) declare, set aside, or pay any dividends on or make any other
distributions (whether in cash, stock or property) in respect of any capital stock or equity interests

_26_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 34 Of 136. Page|D #Z 221

of such Person;

(iv) split, combine, reclassify, amend the terms of, encumber any capital
stock or equity securities of such Person, or issue any other securities in respect of, in lieu of or in
substitution for shares of capital stock or equity securities of such Person;

(v) issue, grant, deliver or sell, pledge, dispose of or purchase, redeem
or otherwise acquire, any shares of capital stock or other equity securities of DCEH or any of its
Subsidiaries or any phantom equity or stock appreciation rights or securities convertible into such
shares, equity securities or subscriptions, rights, Warrants or options to acquire any such shares,
equity securities, convertible securities, phantom equity or stock appreciation rights;

(vi) amend or otherwise modify any of its Governing Documents;

(vii) acquire any Person or other business enterprise, business line,
division or any material portion of the assets thereof (whether by merger, consolidation, sale of
stock, sale of assets or otherwise);

(viii) make any capital contributions to any Person or make any donation
or gift to any Person;

(ix) with respect to matters not addressed in clause (i) above, sell, lease,
sublease, license, sublicense, convey or otherwise dispose of material assets, properties or rights
of such Person, other than in the ordinary course of business;

(x) with respect to matters not addressed in clause (vii) above, merge or
consolidate with or into any other Person or adopt a plan of complete or partial liquidation,
dissolution, restructuring, recapitalization or other reorganization;

(xi) incur, guarantee or assume any lndebtedness other than
Indebtedness incurred (x) by South and its Subsidiaries pursuant to the South Credit Agreement,
and (y) by DCEH and its Subsidiaries pursuant to the DCEH Credit Agreement and the Second
Lien Guaranty;

(xii) grant any loans to any Person or purchase debt securities of any
Person;

(xiii) forgive, cancel or compromise any material indebtedness or claim
owed to such Dream Party or waive, release or assign any right of material value, including under
any Company Material Contract;

(xiv) except (x) as required in accordance with the terms of any Employee
Benefit Plan in effect as of the date of this Agreement or (y) as required by applicable Law,
(A) adopt, amend or terminate any Employee Benefit Plan (including any underlying agreements),
except as required to maintain the qualified status of such Employee Benefit Plan, or (B) pay,
announce, promise or grant, whether orally or in writing, any increase in or establishment of (as
applicable) any wages, base pay, fees, salaries, compensation, bonuses, incentives, deferred
compensation, `pensions, severance or termination payments, retirement, profit sharing, fringe

_27_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 35 Of 136. Page|D #Z 222

benefits, equity or equity-linked awards, employee benefit plans, or any other form of
compensation or benefits payable to any Business Employee;

(xv) (A) hire any new employee having total compensation, including
any bonus potential in addition to base salary, in excess of 8 1 00,000 in the aggregate, (B) terminate
any Business Employee, other than pursuant to Section 4.13 of this Agreement or (C) implement
any employee layoffs that would reasonably be expected to implicate the WARN Act or any
similar or related Law;

(xvi) enter into any collective bargaining agreement or other agreement
with a labor union, works council or similar organization covering any Business Employee;

, (xvii) transfer internally, or otherwise alter the designation, duties or ,
responsibilities, of any employee of any Business Employee;

(xviii) except as required by GAAP, change any accounting principles or
practices or revalue any of its assets (whether tangible or intangible), including writing up, down
or off the value of any material asset;

(xix) (A) make, revoke or change any material election in respect of
Taxes, (B) adopt or change any accounting period or accounting method in respect of Taxes,
(C) file any amended Tax Return, (D) enter into any closing agreement, settle, compromise, or fail
to contest any claim or assessment in respect of Taxes, (E) surrender or abandon any right to claim
a refund of Taxes, (F) consent to any extension or waiver of the limitation period applicable to any
claim or assessment in respect of Taxes, (G) take any action or omit any action related to the filing
of any Tax Return or the payment of any Tax if such action (or failure to act) would reasonably be
expected to have the effect of increasing the present or future Tax liability or decreasing any
present or future Tax asset of DCEH or any of its Subsidiaries or (H) cease to be exempt from
federal tax pursuant to Section 501(0)(3) of the Code;

(xx) enter into any transaction, Contract or arrangement, or modify,
amend or terminate any transaction, Contract or arrangement with any of its current or former
directors, officers, employees or Affiliates (or any directors, officers or employees of any such
Affiliate) or any other Related Person;

(xxi) mortgage, pledge or subject to any Lien, other than Permitted Liens,
any of its material assets or leased real property, except (x) by South and its Subsidiaries in
connection with the South Credit Agreement, or (y) by DCEH and its Subsidiaries in connection
with the DCEH Credit Agreement, or (z) by DCEH and its Subsidiaries in connection with the
EDMC Credit Agreement as of the date hereof;

(xxii) make any material changes in the manner in which such Person
markets its products or services (including making any material change in the manner in which it
extends discounts, credits or scholarships to students or other customers); provided that, for
avoidance of doubt, it shall be permissible for each Dream Party to honor any Teach-Out Tuition
Discounts;

(xxiii) make any material changes to its policies with respect to the

_23_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 36 Of 136. Page|D #Z 223

payment of accounts payable or accrued expenses or the collection of accounts receivable,
including any acceleration, deferral or collection thereof, as applicable, or make any material
change in its cash management practices or in the accounting methods, principles or practices used
by the Dream Parties, except as required by GAAP;

(xxiv) permit any Change of Control of any Dream Party;
(xxv) commence or permit to continue any Bankruptcy;

(xxvi) fail to materially comply with all applicable Educational Laws,
including the submissions of all applicable responses due to such agencies, and full compliance
with all applicable regulations, standards and reporting requirements, as required by all applicable
Educational Agencies;

(xxvii) except as required by the Transaction Documents, make any
material change that requires any Educational Approvals or Educational Consents without first
notifying Studio, and any such agreed-upon change will not be initiated unless and until all
required Educational Approvals and Educational Consents have been issued to the Specified
Campus;

(xxviii) commence or settle any material Proceeding, except in the ordinary
course of business; or

(xxix) agree to take any of the actions described in clauses (i) through

(xxviii) of this Section 4.1§b ).

Studio acknowledges and agrees that (x) nothing contained in this Agreement shall give Studio,
directly or indirectly, the right to control or direct the operations of DCEH or its Subsidiaries
during the Pre-Closing Period, and (y) during the Pre-Closing Period, DCEH shall exercise,
consistent with the terms and conditions of this Agreement, complete control and supervision over
their respective operations.

(c) The entry into and consummation of the transactions set forth in the IFWA
shall not constitute a breach of this Agreement. For the avoidance of doubt, nothing in this
Agreement (including this Section 4.1 or Section 4.2) shall prevent (i) any Dream Party from
taking any action expressly authorized to be taken by such Dream Party pursuant to the IFWA or
any transaction document required to be entered into by it pursuant to the IFWA, (ii) any
University System from reducing or modifying services to be provided under its Managed Services
Agreement in accordance with the terms of such Managed Services Agreement, (iii) South
University from undertaking any of the actions described in Section 4.2 below or effectuating a
Change of Control in accordance with the terms of its Managed Services Agreement; (iv) South
University from taking any actions reasonably necessary to obtain non-core services from a
replacement non-core service provider (i.e. , other than Studio) in accordance with the terms of its
Managed Services Agreement; (v) any lender to any of the Dream Parties from selling its loans to
any other party; and (vi) Argosy or South, or any of their respective Subsidiaries, from taking any
actions reasonably necessary to effectuate the restructuring of their respective accounts receivable
(other than the Assigned Receivables) as required in accordance with the terms of the DCEH Credit
Agreement and the South Credit Agreement, respectively, as amended

_29_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 37 Of 136. Page|D #Z 224

4.2 Exclusivitv; No Solicitation. During the Pre-Closing Period, no Dream Party shall,
nor shall they authorize or permit any of their respective Representatives to, directly or indirectly,
(a) solicit, initiate or induce the making, submission or announcement of, or knowingly encourage,
facilitate or assist, an Acquisition Proposal, (b) furnish to any Person (other than Studio or any
designees of Studio) any non-public information relating to such Dream Party or its Subsidiaries,
or afford to any Person (other than Studio or any of its Representatives) access to the Business,
properties, assets, books, records or other non-public information, or to any personnel, of such
Dream Party or any of its Subsidiaries, in any such case with the intent to induce the making,
submission or announcement of, or the intent to encourage, facilitate or assist, an Acquisition
Proposal or any inquiries that would reasonably be expected to lead to an Acquisition Proposal,
(c) participate or engage in discussions or negotiations with any Person with respect to an
Acquisition Proposal, or (d) enter into any Contract relating to an Acquisition Proposal. To the
extent permitted by applicable Law or confidentiality obligations (none of which that would limit
the following actions shall be created or entered into by any Dream Party during the Pre-Closing
Period), each Dream Party shall promptly notify Studio if any Representative of such Dream Party
or any of its Affiliates receives or becomes aware of any receipt by such Persons of (i) any
Acquisition Proposal, (ii) any request for information that would reasonably be expected to lead
to an Acquisition Proposal, or (iii) any inquiry with respect to, or which would reasonably be
expected to lead to, any Acquisition Proposal, which shall include the terms and conditions of such
Acquisition Proposal, request or inquiry, and the identity of the Person or group making any such
Acquisition Proposal, request or inquiry. Immediately following the execution of this Agreement,
each Dream Party shall, and shall cause each of its respective Subsidiaries, and shall direct their
respective Affiliates and Representatives to, terminate any existing discussions or negotiations
with any Persons, other than Studio (and its respective Affiliates and Representatives), concerning
any Acquisition Proposal and request the return or destruction of any confidential or proprietary
information regarding any of the Dream Parties previously made available to any Persons, other
than Studio (and its Affiliates and Representatives), in connection with such discussions or
negotiations During the Pre-Closing Period, each of Dream Party will promptly (and in any event
within two (2) Business Days of receipt thereof) provide Studio with a copy of any Written
communication or a reasonably detailed summary of any verbal communication received by such
Person from any other Person (other than Studio) that constitutes an Acquisition Proposal.

4.3 Access to lnformation. During the term of the applicable Managed Services
Agreement with respect thereto or, with respect to DCEH, during the term that any Managed
Services Agreement is in effect, each Dream Party shall afford Studio and its Representatives
reasonable access during normal business hours, upon reasonable advance notice, to the properties,
books and records, senior management and other Representatives of such Dream Party, the Core
Services, the Transition Services (as applicable) or any assets or properties used by the Specified
Campuses, liabilities of the Specified Campuses, or employees who provide services to the
Specified Campuses or students taking classes at the Specified Campuses; provided, however, that
any Dream Party may restrict or otherwise prohibit access to any portion of any documents or
information to the extent that (a) any applicable Law requires such Dream Party to restrict or
otherwise prohibit access to such documents or information, (b) access to such documents or
information would give rise to a material risk of waiving any attorney-client privilege, work
product doctrine or other privilege applicable to such documents or information, or (c) access to a
Contract to which such Dream Party isa party or otherwise bound would violate or cause a default
under, or give a third-party the right terminate or accelerate the rights under, such Contract;

_30_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 38 Of 136. Page|D #Z 225

provided, further that each Dream Party shall use reasonable efforts to cooperate with Studio to
reach an acceptable solution to make such documents and information available in full. In the
event that any Dream Party does not provide access or information in reliance on the preceding
sentence, such Dream Party and its Affiliates shall use their reasonable best efforts to communicate
the applicable information to Person requesting access thereto in a way that would not violate the
applicable Law, Contract or obligation or to waive such a privilege Any investigation conducted
pursuant to the access contemplated by this Section 4.3 shall be conducted during normal business
hours in a manner that does not unreasonably interfere with the conduct of the business of the
Dream Parties.

4.4 Deliverv of Financial Statements. The Dream Parties shall deliver to Studio, for
each month ending during the Pre-Closing Period unaudited consolidated balance sheets and
related statements of income of each University System for such month in form consistent with
past practice, no later than thirty (3 0) days after the end of such month.

4.5 Public Disclosure The Parties agree that no Dream Party shall, and each Dream
Party shall cause its Affiliates and Representatives not to, make any press release or public
announcement regarding the subject matter of this Agreement, the other Transaction Documents
or the transactions contemplated hereby or thereby without advance approval thereof by Studio,
except as may be required by applicable Law. If any such press release or public announcement
is required by applicable Law to be made by any Dream Party, prior to making such
announcements, such Dream Party will deliver a draft of such announcement to Studio and shall
give Studio a reasonable opportunity to comment thereon and will consider such comments in
good faith. The Parties agree that the provisions of this Section 4.5 shall survive the Last Final
Core Closing and shall not (a) restrict any Affiliate of any Party hereto which is a private equity
or other investment nind from disclosing the transactions contemplated by this Agreement to its
current or prospective investors or in providing general information about the subject matter of
this Agreement in connection with its fund raising, marketing, informational or reporting activities
or (b) restrict any Party from enforcing its rights under this Agreement or defending any claims in
connection herewith

4.6 Reasonable Best Efforts.

(a) Upon the terms and subject to the conditions set forth in this Agreement,
each of Studio and the Dream Parties shall use its reasonable best efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, and to assist and cooperate with such other Parties
in doing, all things reasonably necessary, proper or advisable under applicable Law or otherwise
to consummate and make effective, in the most expeditious manner practicable, the transactions
contemplated by this Agreement and the other Transaction Documents, including using reasonable
best efforts to: (i) in connection with any Closing that occurs at the election of Studio, cause the
conditions to the Closings set forth in ARTICLE V and ARTICLE ll of any Asset Purchase
Agreement to be satisfied (ii) obtain all necessary actions or non-actions, waivers, consents,
approvals, orders and authorizations from Governmental Authorities and make all necessary
registrations, declarations and filings with Governmental Authorities, that are necessary to
consummate the transactions contemplated by this Agreement; (iii) obtain all necessary or
appropriate consents, waivers and approvals under any Company Material Contracts in connection
with this Agreement and the consummation of the transactions contemplated hereby so as to

_31_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 39 Of 136. Page|D #Z 226

maintain and preserve the benefits under such Company Material Contracts following the
consummation of the transactions contemplated by this Agreement; and (iv) obtain all necessary
or appropriate consents, Waivers and approvals from the Federal Receiver and any other applicable
Governmental Authorities in connection with any receivership proceeding involving any of the
Dream Parties or any of the Specified Campuses (the “Receivership”). In addition to the foregoing,
neither Studio nor any Dream Party shall take any action, or fail to take any action, that is intended
to have the effect of preventing, impairing, delaying or otherwise adversely affecting the
consummation of each Closing contemplated hereunder or the ability of such Party to fully perform
its obligations under this Agreement or the other Transaction Documents. Notwithstanding
anything to the contrary herein, Studio shall not be required to pay any consent or other similar
fee, “prof`it sharing” or other similar payment or other consideration (including increased rent or
other similar payments or any amendments, supplements or other modifications to (or waivers of)
the existing terms of any Contract) to obtain the consent, waiver or approval of any Person under
any Contract. Notwithstanding the foregoing, (x) all fees required in connection with all
applications, registrations, declarations and filings with Governmental Authorities, including the
cost of a closing balance sheet audit required by the DOE for any Final Core Closing, in each case,
solely in connection with a Final Core Closing which is deemed a Change of Control under
applicable Educational Law, shall be paid by Studio and all other such fees (including in
connection with the Reorganization) shall be borne by the Dream Parties and (y) any legal fees of
a landlord which such landlord requires be paid by the tenant in connection with any assignment
of a lease for Specified Campus to Studio or its Subsidiaries which is the subject of the Initial Non-
Core Closing or a Subsequent Non~Core Closing shall be the responsibility of Studio.

(b) The applicable Dream Parties and Studio shall jointly develop, and the
applicable Dream Parties shall consult and cooperate in all respects with Studio, and consider in
good faith the views of Studio, in connection with the form and content of any filings, analyses,
appearances, presentations, memoranda, briefs, arguments, opinions and proposals made or
submitted by or on behalf of any Dream Party hereto in connection with proceedings under or
relating to the Receivership prior to their submission. The Dream Parties shall (i) promptly notify
Studio of any communication inquiry or investigation received from, or given by them to, any
Federal Receiver Party and subject to applicable Law, permit Studio to review in advance any
proposed communication to any Federal Receiver Party and incorporate Studio’s reasonable
comments, (ii) not agree to participate in any meeting or discussion with any Federal Receiver
Party in respect of any filing, investigation or inquiry concerning this Agreement, the Transaction
Documents, the transactions contemplated hereby or by the other Transaction Documents or the
Receivership with respect to the Specified Campuses unless, to the extent reasonably practicable,
it consults with Studio in advance and to the extent permitted by such Federal Receiver Party,
gives Studio the opportunity to attend and participate therein and (iii) promptly furnish Studio with
copies of all correspondence, filings and written communications between them and their Affiliates
and their respective Representatives, on one hand and any such Federal Receiver Party on the
other hand with respect to this Agreement, the Transaction Documents, the transactions
contemplated hereby or by the other Transaction Documents or the Receivership with respect to
the Specified Campuses in order for Studio to meaningfully consult and participate in accordance
with the preceding clauses(i) and (ii); provided that materials furnished pursuant to this
Section 4.6§ b1 may be redacted as necessary solely with respect to matters that are not related to,
or that could not affect, the Specified Campuses.

_32_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 40 Of 136. Page|D #Z 227

4.7 Educational Approvals. Without limiting the generality of Section 4.6:

(a) Prior to the date hereof, certain Dream Parties submitted the Original
Agreement and the Ai Asset Purchase Agreement to all relevant Educational Agencies for their
review, and to the extent possible, will secure assurances from said Educational Agencies that the
proposed services to be offered and Non~Core Assets to be purchased will not violate any
Educational Agency statute, regulation or standard nor will the proposed structure trigger a change
of ownership or control for which Regulatory Approval would be required To the extent that any
Educational Agency notifies the Dream Parties that compliance with the terms of any Transaction
Document would result in a loss of or the failure to obtain any Educational Approval required by
a Dream Party in respect of its operations as currently conducted the Dream Parties and Studio
agree to promptly amend the terms of such documents to the extent reasonably necessary to comply
with the Educational Agency’s requirements; provided that no Party shall be required to amend
the terms of any Managed Services Agreement; provided, further that no Party shall be required
pursuant to this sentence to remedy any action or forbearance taken in accordance with such
Transaction Document prior to such amendment

(b) Each of Studio and each Dream Party will cooperate with each other to give
any notices to, and to make any filings with, any Educational Agencies which are necessary to
consummate the transactions contemplated including obtaining the Pre~Closing Educational
Consents set forth in Schedule 4.7§b1. Without limiting the generality of the foregoing, Studio and
each Dream Party shall cooperate on the prompt delivery to the DOE of the pre-acquisition review
applications for the Acquired Campuses in order to obtain the Pre-Acquisition Review Response.
Each applicable Dream Party shall respond to any requests from the DOE and any other
Educational Agency for additional financial or other information that may be required to obtain
any Educational Consent, whether during or following the Pre~Closing Period

(c) During the Pre~Closing Period none of the Dream Parties nor any of their
Affiliates nor any of their respective Representatives or advisors shall contact, communicate with,
submit any documentation to, or make any filing with, any Educational Agency with specific
regard to and identifying any of the transactions contemplated by this Agreement or the other
Transaction Documents, without the prior consent of Studio, such consent not to be unreasonably
withheld conditioned or delayed Studio shall have the right, in a reasonable and timely manner,
to participate in all such contacts and communications and to review, comment upon and approve
any information regarding the Dream Parties, their Affiliates, or the transactions contemplated by
this Agreement and the other Transaction Documents that is included in any such documentation
or filing.

(d) Notwithstanding anything to the contrary in this Agreement, after the Final
Core Closing with respect to an Acquired Campus, the Parties will work collaboratively to obtain
a TPPPA and PPPA from the DOE for such Acquired Campus and for obtaining all Post-Closing
Educational Consents. The Dream Parties shall cooperate in providing information necessary for
such filings as is reasonably and customarily requested The Dream Parties or their respective
counsel and Representatives shall cooperate with Studio, as reasonably requested by Studio, in
obtaining any TPPPA or PPPA from the DOE for each Acquired Campus, and any Post-Closing
Educational Consents set forth inS Schedule 4. 7(d) required to be obtained from and after the Final
Core Closing Date with respect to such Acquired Campus.

_33_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 41 Of 136. Page|D #Z 228

4.8 Notification of Certain Matters.

(a) During the Pre-Closing Period each of the Dream Parties shall give prompt
notice to Studio upon becoming aware that any representation or warranty made by it in this
Agreement has become untrue or inaccurate, or of any failure of such Dream Party to perform or
comply with or satisfy any covenant or agreement to be performed or complied with by it under
this Agreement, in any such case if and only to the extent that such untruth or inaccuracy, or such
failure, would cause any of the conditions to the Closing Transactions set forth in Section 5.2(a)
or Section 5.2gb) to not be satisfied at such time

(b) During the Pre-Closing Period Studio shall give prompt notice to DCEH
upon becoming aware that any representation or warranty made by Studio in this Agreement has
become untrue or inaccurate, or of any failure of Studio to perform or comply with any covenant
or agreement to be performed or complied with by it under this Agreement, in any such case if and
only to the extent that such untruth or inaccuracy, or such failure, would cause any of the conditions
to the Closing Transactions set forth in Section 5.3(a) or Section 5.3(b) to not be satisfied at such
time.

4.9 Restrictive Covenants.

(a) Each Dream Party acknowledges that during such Dream Parties’
ownership, directly or indirectly, of the Specified Campuses owned by it prior to the date hereof,
such Dream Party has become familiar with the Specified Campuses trade secrets and with other
Confidential Information concerning the Specified Campuses. Therefore, and in further
consideration of the compensation to be paid to the Dream Parties hereunder, each Dream Party
agrees to the covenants set forth in this Section 4.9 and acknowledges that (i) the covenants set
forth in this Section 4.9 are reasonably limited in time and in all other respects, (ii) the covenants
set forth in this Section 4.9 are reasonably necessary for the protection of Studio and its Affiliates,
(iii) Studio and its Affiliates would not have entered into this Agreement or the other Transaction
Documents to which such Persons are party but for the Dream Parties’ agreement to the restrictions
set forth in this Section 4.9 and (iv) the covenants set forth in this Section 4.9 have been made in
order to induce Studio and its Affiliates to enter into this Agreement and the other Transaction
Documents.

(b) During the Pre~Closing Period and for a period of five (5) years from and
after the end of the Pre-Closing Period (the “Restricted Period”), none of DCEH and its Affiliates
shall directly or indirectly, own, operate, lease, manage, control, engage in, invest in, permit its
name to be used by, act as consultant or advisor to, render services for (alone or in association with
any person, firm, corporate or other business organization), provide financing to or otherwise assist
in any manner any Person in any business that competes with the Businesses of the Specified
Campuses, including any Competitive Program, in each case, anywhere within fifty (50) miles of
each Specified Campus (the “Restricted Area”); provided, however, that nothing herein shall
prohibit DCEH or its Affiliates from (i) being a passive, beneficial owner of less than two percent
(2%) of the outstanding stock of any publicly-traded corporation; (ii) taking any action with
respect to a Specified Campus during the Pre~Closing Period which is expressly contemplated by
this Agreement or the Transition Services and License Agreement with respect to such Specified
Campus (solely to the extent permitted and contemplated by this Agreement and such Managed

_34_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 42 Of 136. Page|D #Z 229

Services Agreement); (iii) engaging in a Teach-Out in accordance with applicable Law of any
campus that is an Excluded Campus; provided that in no event shall any Argosy University campus
or any other institution operating under any Permit of Argosy University offer any Competitive
Programs within the Restricted Area, but, for avoidance of doubt the offering of online programs
which are similar to Competitive Programs shall not be deemed to be a violation of this
Section 4.9§b1 regardless of where the facilities of the offering Person are located; provided
further, that DCEH and its Affiliates shall use their reasonable best efforts to take all necessary
actions, including obtaining all required regulatory approvals, to cause any Excluded Campus to
cease using any Marks related to the Specified Campuses within one year from the date of this
Agreement and assuming that DCEH and its Affiliates have complied with their obligations
hereunder, Studio will grant DCEH and its Affiliates such additional time as may be reasonably
required to complete the foregoing process. Studio further agrees that, if any of the Excluded
Campus is hereafter acquired by a Person which owns a postsecondary institution or organization
that offers a Competitive Program at a location within the Restricted Area, such acquired Excluded
Campus shall not be deemed to be in violation of this Section 4.9gb1 merely by reason of its new
ownership.

(c) During the Restricted Period no Dream Party shall, directly or indirectly:
(i) induce or attempt to induce any employee of Studio and its Affiliates (including any Transferred
Employee) to leave the employ of Studio or its Affiliates, or in any way interfere with the
relationship between Studio or any of its Affiliates and any employee thereof (including any
Transferred Employee); provided that the foregoing shall not prevent the Dream Parties from
placing general employment advertising prepared without the use of any Confidential lnformation
and not specifically targeting employees of Studio or any of its Affiliates; (ii) hire any person who
was a Business Employee or an employee of Studio or any of its Affiliates unless such person is
no longer employed by Studio or any of its Affiliates and such person was not solicited by any
Dream Party other than a general employment advertising prepared without the use of any
Confidential lnformation and not specifically targeting employees of Studio or any of its Affiliates;
(iii) induce, or attempt to induce, any student, customer, supplier, licensee, licensor, franchisee or
other business relation of the Business to cease doing business with Studio or its Affiliates; or
(iv) in any way interfere with the relationship between any such student, customer, supplier,
licensee, licensor, franchisee or business relation of Studio and its Affiliates (including making
any negative statements or communications about Studio or any of its Affiliates or their products,
campuses, degrees or services).

(d) During the Restricted Period DCEH and its Affiliates shall (and shall cause
each of their Affiliates and Representatives to) treat and hold as confidential and not disclose to
any third-party the Confidential lnformation, refrain from using any of the Confidential
lnformation except in connection with undertaking the activities set forth in clauses (ii) and (iii)
of Section 4.9gb), and deliver promptly to Studio or destroy, at the request and option of Studio,
all tangible embodiments (and all copies) of the Confidential lnformation which are in such Dream
Party’s or any of such Dream Party’s Affiliates’ or Representatives’ possession or control
(provided that, to the extent required by applicable Law, such Dream Party’s or any of such Dream
Party’s Affiliates or Representatives may keep copies of such Confidential lnformation; provided,
however, that such copies Will remain subject to the provisions hereof for so long as they are
retained). In the event that DCEH or its Affiliates (or any Affiliate or Representative of DCEH
and its Affiliates) is requested or required (by oral question or request for information or

_35_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 43 Of 136. Page|D #Z 230

documents in any legal proceeding, interrogatory, subpoena, civil investigative demand or similar
process) to disclose any Confidential lnformation, such Person shall notify the applicable Dream
Party promptly in writing of the request or requirement so that such Dream Party, as applicable
may seek an appropriate protective order or Waive compliance with the provisions of this
Section 4.9gd1. lf, in the absence of a protective order or the receipt of a waiver hereunder, DCEH
or its Subsidiaries (or Affiliate or Representative thereof) is, in the written opinion of such Person’s
outside counsel, compelled to disclose any Confidential lnformation to any tribunal or else stand
liable for contempt, such Person (or the applicable Affiliate or Representative thereof) may
disclose the Confidential lnformation to such tribunal; provided, however, that such Person (or the
applicable Affiliate or Representative thereof) shall (i) use commercially reasonable efforts to
obtain a protective order or other assurance that confidential treatment will be accorded to such
portion of the Confidential lnformation required to be disclosed and (ii) disclose only such portion
of the Confidential lnformation as is strictly required by Law.

(e) The Parties hereto agree that Studio and each of its Affiliates, successors
and assigns would suffer irreparable harm from a breach of this Section 4.9 by a Dream Party and
that money damages would not be an adequate remedy for any such breach. Therefore, in the
event a breach or threatened breach of this Section 4.9, Studio and each of its Affiliates or their
respective successors and assigns, in addition and supplementary to other rights and remedies
existing in their favor, shall be entitled to specific performance and/or injunctive or other equitable
relief from an arbitrator or court of competent jurisdiction in order to enforce, or prevent any
violations of, the provisions hereof (Without posting a bond or other security and at the expense of
such Dream Party, including reasonable attorneys’ fees and expenses).

(f) If the final judgment of an arbitrator or court of competent jurisdiction
declares any term or provision of this Section 4.9 to be invalid or unenforceable the Parties hereto
agree that the court making the determination of invalidity or unenforceability shall have the power
to reduce the scope, duration, or area of the term or provision, to delete specific words or phrases,
or to replace any invalid or unenforceable term or provision With a term or provision that is valid
and enforceable and that comes closest to expressing the intention of the invalid or unenforceable
term or provision, and this Agreement shall be enforceable as so modified to cover the maximum,
duration, scope or area permitted by Law. In addition, in the event of an alleged breach or violation
of this Section 4.9 by any Dream Party, the period described in clauses (a), (b) and (d) above shall
be tolled until such breach or violation has been duly cured.

4. 10 DCEH Reorganization. DCEH and its Affiliates shall use their best efforts and take
all action necessary to consummate the transactions set forth on Schedule 4.10 as soon as
reasonably practicable (the “Reorganization”) and shall not take any actions in connection with
the Reorganization that would prevent, adversely affect or frustrate the consummation of the
transactions contemplated by the Transaction Documents by any Party; provided that
Schedule 4.10 may be updated by DCEH after the date hereof from time to time With the consent
of Studio, in its sole discretion; provided, however, that Schedule 4.10 shall not be updated in a
manner that would affect a reorganization of South and its Subsidiaries without the consent of
South. Any Person who directly or indirectly takes ownership of, or any interest in, any Specified
Campus or any of its assets or properties in connection with the transactions contemplated by this
Section 4.10 shall be deemed a Dream Party and shall promptly execute and deliver to Studio a
joinder to this Agreement as a Dream Party`. Promptly after execution of this Agreement, DCEH

_36_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 44 Of 136. Page|D #Z 231

shall deliver to Studio a detailed memorandum setting forth the steps and plan to effectuate the
Reorganization which shall be in form and substance satisfactory to Studio (the “Reorganization
Plan”).

4.11 Certain Matters Related to Boards.

(a) The Dream Parties shall cause each individual nominated by the
Foundation, upon the recommendation of Studio, as an independent member of the Board of
Managers (the “Foundation Board Nominees”) to be considered for appointment to each Board
and Board Committee of the Dream Parties, subject to and in accordance with the procedures of
the relevant Dream Governing Documents; provided that none of the Dream Parties shall have any
obligation to elect any Foundation Board Nominee to any Board or Board Committee where (i)
the election of such Foundation Board Nominee might cause a Change of Control under applicable
Educational Law and for which consent of the applicable Educational Agency would be required
unless such Change of Control has been approved by the applicable Educational Agency, or (ii)
the Dream Parties assert reasonable cause to question the qualifications of the nominee ln addition
to the rights of the South Lenders under the IFWA, DCEH and the Dream Parties shall agree to
allow Studio to designate, at its sole discretion, a non-independent, non-voting board observer to
attend each meeting of the Board and Board Committee, including special and/or emergency
meetings as defined by the relevant Governing Documents of the Dream Parties.

(b) Unless otherwise directed by the Foundation, upon the recommendation of
Studio, in accordance with Section 6 of the IFWA and a resignation and release agreement in the
form set forth on EXHIBIT l, effective on or prior to the Change of Control of each of All and
South contemplated by this Agreement, DCEH shall remove or cause the removal of all directors,
trustees, managers and officers from all Boards and Board Committees and all other positions at
South, Argosy, AIl and their respective Subsidiaries. The Foundation party to the EAPA shall
have the right to designate the replacement directors, trustees, managers and officers for South,
Argosy, Ai and their respective Subsidiaries, subject to and in accordance with the procedures of
the relevant Governing Documents and any applicable Laws (including the requisite percentage of
independent members for such Boards and Board Committees) and during the South Indebtedness
Period solely With respect to South and its Subsidiaries, the IFWA.

4.12 Offers of Employment. At any time on or following the date hereof, Studio may,
in its sole discretion, offer or cause one of its Subsidiaries to offer employment to any Business
Employee (each such employee a “Studio Offeree”); provided that it is understood and agreed that
Studio is not obligated to offer employment to any Business Employee and any such offers of
employment shall be on terms (including compensation and benefit terms) satisfactory to Studio
and its Affiliates, in their sole discretion The Dream Parties shall or shall cause their Affiliates
to, terminate the employment of each Transferred Employee; provided that in connection with any
such termination, the Dream Parties shall comply with all applicable Laws, including the WARN
Act, and the Dream Parties and their Affiliates shall be solely responsible for the payment of any
amounts due to such Transferred Employees, including as a result of any unpaid wages or bonus
or other amounts owed by DCEH and the Dream Parties and any of their respective Subsidiaries
to such Transferred Employees, but Studio agrees that Transferred Employees shall be allowed to
transfer and use at Studio any Dream Party accrued and unused vacation or personal time off days,
subject to their work schedule and with authorization from their immediate Studio supervisor. Any

_37_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 45 Of 136. Page|D #Z 232

employee of DCEH or the Dream Parties or any of their respective Subsidiaries who (i) accepts
such offer of employment, (ii) signs, and does not repudiate, such new employee documentation
required by Studio, which may include an offer letter or employment agreement, confidentiality
and restrictive agreement, and (iii) meets Studio’s other requirements for new employees,
including background checks, shall be a “Transferred Employee.” Notwithstanding the foregoing,
(a) in no event shall Studio or any of its Affiliates assume the obligations and liabilities of DCEH
or the Dream Parties or any of their respective Subsidiaries with respect to any accrued and unpaid
payroll, severance, bonus, or any other compensation or benefit for any Transferred Employee;
and (b) nothing in this Agreement or any other Transaction Document shall limit the ability of
Studio and its Affiliates to terminate any employee (including any Transferred Employee) at any
time and for any or no reason. Nothing in this Section 4.12 or any other provision of this
Agreement shall create any third-party beneficiary right in any Person other than the Parties to this
Agreement, or any right to employment or continued employment or to a particular term or
condition of employment with Studio or any of its Affiliates. Nothing in this Section 4.12 or any
other provision of this Agreement (x) shall be construed to establish, amend or modify any benefit
or compensation plan, program, agreement or arrangement, or (y) shall limit the ability of Studio
or any of its Affiliates to amend modify or terminate any benefit or compensation plan, program,
agreement or arrangement at any time assumed established sponsored or maintained by any of
them. Notwithstanding the foregoing, during the South Indebtedness Period (a) Studio may not
solicit for employment any Business Employee who provides services exclusively to South
University without the prior written consent of South, and (b) South shall be permitted to solicit
for employment any Business Employee who provides services exclusively to South University
and is not a “Dedicated Employee” as of the date hereof under the terms of the Transition Services
and License Agreement.

4.13 Maintenance of Emnlovees. During the Pre~Closing Period for each University
System, none of the Dream Parties shall terminate without cause the employment of the persons
set forth on Schedule 4.13 that are employed by such University System, or materially reduce the
compensation, title, job responsibilities or access to information of such persons, or relocate any
such person’s place of employment, without the prior written consent of Studio. ln the event that
any of the persons set forth on Schedule 4.13 voluntarily resigns such person’s employment with
the Dream Parties, the Dream Parties shall consult with Studio regarding a replacement for such
person and such replacement shall be reasonably acceptable to Studio. For the avoidance of doubt,
the obligations under this Section 4. 13 are in addition to any obligations set forth in Section 4.1§ b 1.

4.14 No Solicitation of DCEH and Affiliate Employees. For the period from the date
hereof through the one-year anniversary of the date hereof, neither Studio nor its Affiliates shall,
directly or indirectly induce or attempt to induce any employee of DCEH and its Affiliates (except
in accordance with Section 4.12) to leave the employ of DCEH or its Affiliates; provided that the
foregoing shall not prevent Studio and its Affiliates from placing general employment advertising
prepared without the use of any Confidential lnformation and not specifically targeting employees
of DCEH and its Affiliates.

4.15 Access to Courses for Certain Emolovees and Program Participants.

(a) As the continuation of an employee benefit existing with the Dream Parties,
following each applicable Core Closing, each University System `shall, and shall provide that its

_38_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 46 Of 136. Page|D #Z 233

Subsidiaries shall, permit each Transferred Employee who, while previously working for a Dream
Party was enrolled in courses in an academic program at an Acquired Campus, to continue to enroll
in up to 15 academic credits in the aggregate per semester in Approved Courses in the same
academic program (the “Scholarship Limit”), free of any tuition charge; provided that the
employee shall be responsible for any expenses for books, equipment or supplies required for the
Approved Courses (each an “Dream Employee Scholarship”). No University System shall be
required to permit any Transferred Employee to enroll, without paying tuition, in courses that go
beyond the Scholarship Limit. Each University System shall honor any academic credits
successfully earned by Transferred Employees while enrolled at an Acquired Campus during their
employment with a Dream Party, as well as any incoming credits accepted by such Acquired
Campus, and shall issue any degrees to such Transferred Employees earned by them as a result of
the accrual of the required academic credits at the Acquired Campus and otherwise

(b) DCEH and the Dream Parties, following the date hereof and through the
earlier of the applicable Final Core Closing or the termination of the Managed Services Agreement
with respect to such Specified Campus and the relevant Asset Purchase Agreement with respect to
such Specified Campus, shall permit each full-time Studio employee, who in connection with the
Managed Services Agreement is providing services at a Specified Campus and who has been
working in that capacity (either as an employee of a Dream Party or its Affiliates or of Studio or
its Affiliates) for at least 90 days in good standing, to enroll iri academic credits not to exceed the
Scholarship Limit in Approved Courses at the Specified Campus where such employee is
employed free of any tuition charge; provided that the Studio employee shall be responsible for
any expenses for books, equipment or supplies required for the Approved Courses (each a “Studio
Employee Scholarship” and collectively with the Dream Employee Scholarships, the “Ernployee
Scholarships”). DCEH and the other Dream Parties shall not be required to permit any Studio
employee to enroll, without paying tuition, in courses that go beyond the Scholarship Limit. The
Specified Campus shall accept any academic credits successfully earned by Studio employees at
another institution which meet the credit transfer policy of the Specified Campus during their
employment with a Dream Party, as well as any incoming credits accepted by such Specified
Campus, and shall issue any degrees to such Transferred Employees earned by them as a result of
the accrual of the required academic credits at the Specified Campus and otherwise

(c) Following each applicable Final Core Closing, each University System
shall, or shall use commercially reasonable efforts to cause its permitted assigns to, permit
individuals who are employees of the Los Angeles Dream Center or have been admitted to any of
the Dream Center’s programs in existence as of the date hereof, including its addiction recovery
programs (men and women discipleship), sex trafficking rescue program, emancipated minors
program, veterans program (but only to the extent Veterans Administration benefits will not pay
for tuition) and similar programs (each a “Program Participan ”), to enroll in academic credits at
any of the Acquired Campuses of such University System in the aggregate not to exceed the
Scholarship Limit, free of any tuition charge; provided that such employees and Program
Participants shall be responsible for any expenses for books, equipment or supplies required for
the Approved Courses (each a “Dream Center Scholarship”), and provided further that each
University System’s obligation to provide Dream Center Scholarships shall terminate on the later
of (i) five (5) years after the date of each applicable Final Core Closing or (ii) the date of
termination or expiration of the Managed Services Agreement for the Acquired Campus (if any)
located in Los Angeles.` l l b

_39_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 47 Of 136. Page|D #Z 234

(d) Notwithstanding the foregoing, if any employee or Program Participant is
eligible for a Pell Grant, Cal Grant (or other grant programs, but not loans), the available grant
shall be used as first dollars to pay for tuition prior to an award of an Employee Scholarship or a
Dream Center Scholarship.

(e) Each University System shall, and shall use commercially reasonable
efforts to cause its permitted assigns to, honor all Art Grants and any Teach~Out Tuition Discounts
that have been granted prior to a Final Core Closing by any Acquired Campus of such University
System to students Who enroll at such Acquired Campus at any time following the Final Core
Closing with respect to such Acquired Campus.

4.16 COBRA Matters. Af`ter each Closing, any of the Dream Parties and any of their
respective Affiliates, in each case who maintain a “group health plan” (within the meaning of
Treas. Reg. § 54.4980B-2 Q&A 1) as of immediately prior to any Closing shall continue to
maintain a “group health plan” and shall make continuation coverage available to (a) each
employee of any of the Dream Parties or any of their respective Affiliates who is not a Transferred
Employee (or a beneficiary of such an employee) who becomes an “M&A qualified beneficiary”
(within the meaning of Treas. Reg. § 54.4980B-9) in connection with the transactions
contemplated by this Agreement, (b) each other individual who becomes a M&A qualified
beneficiary as a result of such individual’s relationship to an employee who is not a Transferred
Employee and (c) each other individual is not a Transferred Employee whose COBRA qualifying
event under such group health plan occurs on or prior to the applicable Closing, in each case until
the expiration of such individual’s continuation rights under COBRA.

4.17 Disability Matters. Any current or former employee of the Dream Parties who, as
of any Closing, is receiving benefit payments or becomes eligible to receive benefit payments
under a current or former long-term disability policy or plan of the Dream Parties shall continue
to receive benefit payments under such policy or plan until he or she ceases to be eligible for
benefit payments under the terms of such policy or plan, without payment of any additional
premiums or other costs.

4.18 WARN Act. On the date of each Closing, the Dream Parties shall provide Studio
with a list of employees who have suffered an “employment loss” (as defined in the WARN Act)
in the 90 days preceding such Closing or had a reduction in hours of a least 50% in the 180 days
preceding such Closing, each identified by date of employment loss or reduction in hours,
employing entity and facility location.

4.19 Certain lntellectual Property Matters.

(a) On the date hereof, DCEH shall assign all of the Dream Intellectual Property
Rights used or held for use exclusively by a University System to the applicable University System
and may, at Studio’s election, thereafter be assigned by such University System to Studio or its
designee Unless otherwise agreed by the Parties, each of the Dream Parties shall execute and
deliver to Studio the assignments of certain lntellectual Property Rights in the form set forth on
EXHIBIT D (the “IP Assignments”) to be effective upon the execution thereof. ln order to enable
DCEH to make use any Dream lntellectual Property Rights assigned pursuant to the immediately
preceding sentence, Dream and each of AII, Argosy and South shall execute and deliver a copy of

_40_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 48 Of 136. Page|D #Z 235

the license agreement in the form set forth on EXHIBIT F (the “License Agreements”); provided
that it is understood and agreed that any Dream lntellectual Property which is the subject of the
License Agreements shall be used by DCEH solely in connection with a Teach-Out (and the
operation of The Art Institute of California - San Diego, a campus of the Argosy University System
and the Art Institute of Seattle, a campus of the Art Institute of Seattle, LLC, unless otherwise
directed by Studio) and subject to the terms of the applicable License Agreement. lf any Party
discovers or identifies, or if any Party uses, at any time, including after the date of this Agreement,
any lntellectual Property Rights that are owned or purported to be owned by any member of the
Dream Parties or their Affiliates that has been previously or currently is primarily used in or
primarily held for use for the conduct or operation of the Business of a University System but
Which lntellectual Property Rights were not transferred to the applicable University System (or its
Affiliates, as applicable): (i) the Dream Parties agree to (or cause its appropriate Affiliate to)
transfer such lntellectual Property Rights to the applicable University System (or an Affiliate of
such University System, as applicable); and (ii) the Dream Parties acknowledge and agree that,
without limiting any other provision of this Agreement, upon the completion of such transfer, its
obligations under this Agreement shall apply to any such lntellectual Property Rights.
Notwithstanding anything to contrary in this Agreement, it is acknowledged and agreed that no
Dream Intellectual Property Rights used or held for use by multiple University Systems shall be
transferred by DCEH and its Subsidiaries without the prior written consent of the South Lenders
during the South Indebtedness Period and Studio.

(b) To the extent that any Dream lntellectual Property Rights are neither
(i) assigned to a University System nor (ii) licensed to Studio and/or the University Systems
pursuant to the Transition Services and License Agreement, then in each case ((i) and (ii)) DCEH
or such other applicable Dream Party (on behalf of themselves and their Affiliates) hereby grant,
and hereby cause their Affiliates to grant, to the applicable University Systems, Studio and their
respective Affiliates, effective as of the date of this Agreement, a non-exclusive, perpetual,
irrevocable, royalty-free, fully paid-up, worldwide right and license to fully use, reproduce,
prepare derivative works of, distribute, publicly perform, publicly display, practice, transmit,
make, use, offer to sell, sell, import, and otherwise exploit, solely in connection with the Business,
any and all Dream lntellectual Property Rights that may be useful for the conduct or operation of
the Business; provided that Studio, upon identifying any such Dream lntellectual Property Right
that was omitted from prior Dream assignments and licenses, shall provide prompt notice of same
to the applicable Dream Parties. Subject to any applicable consent rights set forth in Section
4.19§ a), such right and license may be sublicensed and assigned or otherwise transferred by Studio
and any of its Affiliates (or by any successors or permitted assigns) (including the right to grant
further sublicenses through multiple tiers of sublicensees) with respect to any items of such Dream
Intellectual Property, but only in connection with the conduct or operation of the Business.

_41_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 49 Of 136. Page|D #Z 236

4.20 Online Campus Access. At the Final Core Closing for each Specified Campus, the
applicable Dream Parties shall immediately assign the existing consortium agreement with Ai
Online and Ai Pittsburgh online program providing continued access to continuing students at the
applicable Specified Campus. DCEH shall cause its Affiliates and their respective successors and
permitted assigns to, permit each student who is a student of the Dream Parties at any Specified
Campus, as of the Final Core Closing with respect to such Specified Campus, to continue to take
courses through Ai Online and Ai Pittsburgh’s online program and shall issue academic credit to
such students for such online courses; provided that all terms of the assigned consortium agreement
are satisfied by Studio. Notwithstanding anything to the contrary in any consortium agreement,
the parties to such consortium agreement shall not agree to, and no Dream Party or its affiliates
shall, increase in the amount charged per student or other costs incurred by the Dream Party thereto
without the prior written consent of Studio.

4.21 Renegotiation of Leases. The Dream Parties shall, and shall cause their Affiliates
to, cooperate with Studio and its Affiliates and the applicable landlords With respect to the
renegotiation and assignment of the leases with respect to the Specified Campuses. The Dream
Parties shall execute and deliver any documents reasonably requested by Studio in connection with
the renegotiation and assignment of any such leases.

4.22 Teach-Out Matters. The Dream Parties (other than South or South University) shall
not, and shall cause their respective Affiliates not, without the prior written consent of Studio, to
(a) seek to close any Specified Campus or initiate a Teach-Out, unless the Teach-Out is required
by an Educational Agency despite the best efforts of the Dream Parties and their respective
Affiliates to avoid such Teach-Out, or (b) take any actions related to the Reorganization or Change
of Control that could reasonably be expected to result in a forced closure or Teach-Out of any
Specified Campus by any Educational Agency; provided, that, except for The Art Institute of
California - San Diego, a campus of the Argosy University System and the Art Institute of Seattle,
a campus of the Art Institute of Seattle, LLC, DCEH shall Teach-Out any campus which is an
Excluded Campus or otherwise cause such Excluded Campus to engage in a Change of Control
and shall notify Studio, and keep Studio reasonably appraised of the status and terms of, any such
Teach-Out and Change of Control. The Dream Parties shall, and shall cause their respective
Affiliates to (i) as applicable, operate the Specified Campuses and provide the Core Services in
accordance with the terms of the Managed Services Agreements, (ii) as applicable, provide the
Transition Services in accordance with the terms of the Transition Services and License
Agreement, and (iii) comply in all material respects with all applicable Laws.

4.23 Transfer Taxes. Any and all transfer, documentary, registration, stamp, sales, use,
value added goods and services and similar Taxes (“Transfer Taxes”) imposed in connection with
the transfer of any asset pursuant to any Asset Purchase Agreement, the EAPA or the assumption
of the Assumed Lease Obligations shall be borne DCEH except those Transfer Taxes set forth on
Schedule 4.23 which shall be borne by Studio. DCEH shall prepare and timely file any Tax Retum
in respect of Transfer Taxes, and shall timely pay in full any Transfer Taxes required to be paid
but shall have the right to be timely reimbursed thereafter for the Transfer Taxes set forth on
Schedule 4.23 upon presentation of appropriate documentation to Studio. DCEH and the relevant
Subsidiary, on the one hand and Studio, on the other, shall cooperate in preparing any Tax Returns
in respect of any Transfer Tax and lawfully minimizing any Transfer Taxes.

_42_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 50 Of 136. Page|D #Z 237

4.24 Delivery of Schedules. The Dream Parties shall deliver to Studio no later than
January 31, 2019 (or such later date that Studio may determine in its sole discretion) all of the
schedules contemplated to be delivered under this Agreement (including the Disclosure Schedules)
and the EAPA and each such schedule shall be acceptable to Studio, in its sole discretion In the
event that Studio is not satisfied with the schedules delivered pursuant to this Section 4.24 or
DCEH fails to deliver such schedules and Studio has entered into any Transaction Document with
the Dream Parties or consummated any transaction with the Dream Parties pursuant to this
Agreement or the other Transaction Documents, Studio or its designee may terminate any
Transaction Document (in whole or in part) or, to the extent permitted by applicable Law, unwind
in whole or in part such transaction consummated pursuant to a Transaction Document, in each
case without any liability or obligation of Studio or its Affiliates to any Dream Party or any other
Person with respect thereto. The Disclosure Schedules and schedules to the EAPA shall to the
' extent possible, be organized by University System and further organized by campus or other entity
with each University System. Notwithstanding the foregoing, South and South University shall
not be required to deliver an Asset Purchase Agreement (or any documents related thereto) to
Studio.

4.25 Bank Accounts; Cash Management Practices.

(a) During the Pre-Closing Period the Dream Parties shall provide Studio with
statements of each of their Bank Accounts on a monthly basis no later than the earlier of (a) two
(2) Business Days following receipt thereof and (b) the 15th day of the month following the month
to which a statement relates (e.g., the January statement for Bank Accounts would be provided not
later than February 15th). The Dream Parties shall provide Studio with daily reports specifying
the activity of each of its Bank Accounts the previous day. To the extent permitted by Law, the
Dream Parties shall promptly provide access (including the authority to withdraw funds and sign
checks) to their Bank Accounts to any Person designated by Studio; provided, that, (i) during the
Indebtedness Period with respect to South University, if applicable, this sentence shall not apply
such to South University and (ii) during the Indebtedness Period with respect to DCEH and its
Subsidiaries, this sentence shall not apply to DCEH and its Subsidiaries.

(b) During the Pre~Closing Period the Dream Parties shall cause all amounts
which are held or deposited in the Bank Accounts of the Dream Parties (including Bank Accounts
which are or should be listed on Schedule 3.18 of the Asset Purchase Agreement or the EAPA)
other than any Concentration Account or otherwise established with respect to the University
Systems, or any receivables related to the University System, to be promptly transferred to the
Concentration Account within one (1) Business Day of receipt thereof; provided that all amounts
which are held in such Bank Accounts (other than the Concentration Account) shall be transferred
to the Concentration Account within one (1) Business Day following the execution of this
Agreement; provided, however, that this paragraph shall not (x) apply to South or South University
(or any funds or accounts receivable that belong or are attributable to South or South University),
and (y) impair the ability of DCEH, Argosy, AEG, or any of their respective Subsidiaries, to take
any actions reasonably necessary to effectuate the restructuring of their respective accounts
receivable (other than the Assigned Receivables) as required in accordance with the terms of the
DCEH Credit Agreement and the South Credit Agreement, respectively, as amended

(c) Promptly after the date `hereof, (x) the Dream Parties shall use their

_43_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 51 Of 136. Page|D #Z 238

reasonable best efforts to cause any Bank Accounts which contain co-mingled ninds among the
University Systems to be separated and the funds therein tendered to the applicable University
System to whom such funds belong, and (y) the Studio and the Dream Parties agree to use their
reasonable best efforts to promptly cause all accounts receivable to be assigned transferred
directed or disposed of in accordance with the terms of this Agreement and the other Transaction
Documents and to cooperate with each other Party to cause any reasonable direction (written or
otherwise) to be provided to all applicable third parties in connection therewith.

4.26 Business Contracts.

(a) The Dream Parties shall, and shall cause their Affiliates to, maintain all
Contracts, including all Contracts related to the Transition Services and License Agreement
,.(including those Contracts set forth on Section 2.19§§[ of the Disclosure Schedule), which are
necessary for, or used in the operation of the Business (collectively, the “Business Contracts”);
provided that upon reasonable notice to Studio and subject to Studio’s prior written approval (not
to be unreasonably withheld conditioned or delayed), the Dream Parties may negotiate a
commercially reasonable alternative contract to any Business Contract, which alternative contract
shall provide similar products and/or services on substantially similar terms and shall be deemed
to be a “Business Contract.” Each Dream Party shall, and shall cause its Affiliates to, (a) comply
in all material respects with their respective Business Contracts, (b) timely pay all amounts due
under such Business Contracts, (c) without the prior written consent of Studio, not materially
modify, waive any right under, terminate, or fail to renew such Business Contracts, or permit such
Business Contracts to expire, (d) without the prior written consent of Studio, not fail to enforce
any right available to any Dream Party or its Affiliates thereunder, and (e) without the prior written
consent of Studio, not assign or otherwise transfer such Business Contracts; provided that, as set
forth in Section 2.19gb) hereof, the Dream Parties shall give 120 days’ prior written notice to
Studio before the expiration of any of the Contracts comprising or related to the Shared lT Systems
or Shared lT Services, and Studio and its Affiliates agree that they are responsible for establishing
their own replacement agreement with a vendor of their own choice with the cooperation of the
Dream Parties to the extent set forth in Section 5 of the Transition Services and License
Agreement. In the event that any Business Contract might expire or be terminated or in the event
of any breach under any Business Contract, the Dream Parties shall immediately notify Studio. At
any time, if any of such Business Contracts are not used by the Dream Parties or their Affiliates
with respect to any campus operated by such Persons as of the date hereof which is not a Specified
Campus, and if the Dream Parties are not obligated under any service or management agreement
to maintain such contracts, and if such Contract can be assigned without any cost to the Dream
Parties, the Dream Parties shall, or shall cause their Affiliates to, at the request of Studio, assign
such Business Contracts to Studio or its designated Affiliates without additional consideration
payable therefor. ln connection with such assignment, each Dream Party shall, and shall cause its
Affiliates to, use its reasonable best efforts to obtain the consent to the assignment of any such
Business Contract to Studio or its Affiliate, as applicable, in all cases in which such consent is
required for assignment or transfer. If any such consent has not been obtained the Dream Parties
shall, and shall cause their Affiliates, to cooperate with Studio and its Affiliates in any reasonable
arrangements designed to provide all benefits thereunder to Studio and its Affiliates, including
enforcement for the benefit of Studio and its Affiliates of any and all rights under such Contract
against the other party or parties thereto, provided that Studio and its Affiliates shall pay for any
reasonable, pre- approved out-of- p-ocket cost associated with such efforts or arrangements, and

_44_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 52 Of 136. Page|D #Z 239

provided that this sentence does not for the avoidance of doubt apply to Third-Party Agreements,
which are the subject of the Transition Services and License Agreement. Notwithstanding the
forgoing, each Managed Services Agreement may be terminated in accordance with its terms.

(b) lt is expressly understood and agreed by Studio and its Affiliates that the
Shared IT Systems set forth on Section 2.19ga1 of the Disclosure Schedule, as made available to
Studio following the date hereof, shall consist of three categories of agreements: (i) agreements
for which Studio shall hold the position of an end user, (ii) agreements for which Studio shall have
administrator rights; and (iii) agreements for which Studio shall have the right to request certain
reports pursuant to a service level agreement or “SLA” in addition to the associated Shared IT
Services, in each case ((i)-(iii)) consistent with the rights, access permissions and reports the
Dream Parties receive on the date of this Agreement. The foregoing access rights will be provided
following the date of this Agreement on a fee basis in accordance with each University System’s
respective Managed Services Agreement. The Dream Parties agree to give written notice to Studio
and its Affiliates no less than 120 days in advance of any expiration date for any of the agreements
related to or comprising the Shared lT Systems or associated Shared IT Services. Studio and its
Affiliates agree that they are responsible for establishing their own replacement agreement with a
vendor of their own choice with the cooperation of the Dream Parties to the extent set forth in the
Transition Services and License Agreement (as defined herein) and any Managed Services
Agreement.

(c) DCEH represents and warrants that transactions contemplated by this
Agreement shall not impair the right, title or interest of the Dream Parties in or to the Dream
Intellectual Property Rights, and all of the Dream Intellectual Property Rights will be available for
use by Studio and its Affiliates immediately after the applicable Closing pursuant to the Transition
Services and License Agreement or owned by a University System pursuant to the applicable IP
Assignment on terms and conditions identical to those under which the Dream Parties and their
Affiliates owned or used the Dream lntellectual Property Rights immediately prior to such
applicable Closing (or the execution of the lP Assignment, the License Agreement or the
Transition Services and License Agreement, as applicable), provided that, following the date
hereof, immediate access to the Shared IT Systems shall be in accordance with the terms of the
Transition Services and License Agreement through the existing system connections utilized by
Dream Parties’ employees at the applicable Specified Campus, pending the completion of system
changes needed to allow direct access by Studio and its Affiliates, and following such transitional
period the Dream Parties shall ensure that Studio and its Affiliates have the ability to use the Shared
lT Systems through system connections as requested by Studio.

(d) DCEH and its Affiliates have in effect and will maintain in effect all rights,
licenses, permits, and other authorizations necessary and sufficient to grant the rights,
authorizations and licenses under the Transition Services and License Agreement, and to otherwise
perform the Transition Services and License Agreement, provided that, with respect to Dream
Computer Systems licensed from third parties, DCEH shall give written notice to Studio and its
Affiliates no less than 120 days in advance of any expiration date for any of the Contracts related
to the Dream Computer Systems, and Studio and its Affiliates agree that, with respect to such
expiring Contracts, they are responsible for establishing their own replacement agreement with a
vendor of their own choice with the cooperation of the Dream Parties to the extent set forth in
Section 3.4 of the Transition Services and License Agreement, and Studio and its Affiliates shall

_45_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 53 Of 136. Page|D #Z 240

not have any obligation for payment of licensing or other fees to any third Person for the exercise
of their rights under the Transition Services and License Agreement, except as expressly provided
in the Transition Services and License Agreement.

(d) This Section 4.26 shall not bind or benefit South and South University
following the expiration of the Pre~Closing Period.

4.27 Consent Judgment Compliance

(a) F rom and after the lnitial Non~Core Closing and prior to the Last Final Core
Closing, Studio and its subsidiaries agree to comply with all obligations and conditions set forth
in the EMC Consent Judgment which are applicable to the services provided by Studio’s
Subsidiaries pursuant/to the Managed Services Agreements and applicable to the acquired Non-
Core Assets purchased by Studio’s Subsidiaries; provided that nothing in this Section 4.27ta1 shall
cause Studio to have any liability or obligation with respect to any obligations under the EMC
Consent Judgment which arise prior to the Initial Non~Core Closing or after the Last Final Core
Closing,

(b) At all times required under the EMC Consent Judgement, the Dream Parties
and their Affiliates agree to fully comply with all obligations and conditions set forth in the
Consent Judgment.

(c) From and after the Core Assets Closing with respect to an Acquired
Campus, to the extent that the EMC Consent Judgment remains applicable to such Acquired
Campus as of and after the date of such Closing, Purchaser (as defined in the Asset Purchase
Agreement) with respect to such Acquired Campus agrees to comply with all obligations and
conditions set forth in the EMC Consent Judgment which are applicable to such Acquired Campus
for such period of time as the EMC Consent Judgment remains in effect.

4.28 Grant of Security Interest.

(a) Each of DCEH, each member of the Argosy University System (subject to
Section 4.28§e1) and each member of the Ai University System hereby grants to Studio, for its
benefit and the benefit of the its Affiliates, to secure the payment and performance in full of all of
the obligations and liabilities of DCEH, the Argosy University System (subj ect to Section 4.28§ e 1)
and the Ai University System pursuant to this Agreement and the other Transaction Documents
(the “Obligations”), a continuing security interest in, and pledges to Studio, for its benefit and the
benefit of its Affiliates and permitted assigns, all of its respective right, title and interest in and to,
the Collateral, wherever located whether now owned or hereafter acquired or arising, and all
proceeds and products thereof. All Obligations shall also be secured by any and all security
agreements, mortgages or other Collateral granted to Studio, for its benefit and the benefit of its
Affiliates and permitted assigns, by DCEH or the Ai University System as security for the
Obligations, now or in the future If this Agreement is terminated Studio’s Lien in the Collateral
shall continue until the Obligations (other than inchoate indemnity and reimbursement obligations
for which no claim has been asserted) are satisfied in full, and at such time, shall automatically
terminate and all rights therein shall revert to the applicable Parties.

-46_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 54 Of 136. Page|D #Z 241

(b) Each of DCEH, each member of the Argosy University System (subject to
Section 4.28§ e 1) and the Ai University System represents, warrants, and covenants that the security
interest granted herein is and shall at all times continue to be a first priority perfected security
interest in the Collateral (subject only to Permitted Liens that expressly have superior priority to
Studio’s Lien under this Agreement).

(c) Each of DCEH, each member of the Argosy University System (subject to
Section 4.28§ e D and each member of the Ai University System hereby authorizes Studio, on behalf
of itself and its Affiliates, to file financing statements with all appropriate jurisdictions to perfect
or protect Studio and its Affiliates interests or rights hereunder in the Collateral.

(d) Without limiting the foregoing, each of DCEH, each member of the Argosy
University System (subject to Section 4.28§ e )) and each member of the Ai University System will,
and will cause each of its Affiliates, as applicable, to, execute and deliver, or cause to be executed
and delivered to Studio such documents, agreements and instruments, and will take or cause to be
taken such further actions (including the filing and recording of financing statements, fixture
filings, mortgages, execution of Account Control Agreements, deeds of trust and other documents
and such other actions or deliveries of the type required hereunder, as applicable), which may be
required by any applicable Law or which Studio may, from time to time, reasonably request to
carry out the terms and conditions of this Agreement and the other Transaction Documents and to
ensure perfection and priority of the Liens created or intended to be created by the Transaction
Documents, all in form and substance reasonably satisfactory to Studio. lf any material assets
(including, but not limited to, any real property or improvements thereto or any interest therein or
any Collateral Accounts) (other than Excluded Property) are acquired or established by any
member of the Ai University System or any member of the Argosy University System (subject to
Section 4.28§€1) after the date of this Agreement (other than assets constituting Collateral under
this Agreement that become subject to the Lien under this Agreement upon acquisition thereof),
an authorized officer of such Dream Party will (i) promptly, and in any event within five (5)
Business Days of knowledge thereof, notify Studio and if requested by Studio, cause such assets
to be subjected to a Lien securing the Obligations and (ii) promptly take, and cause each applicable
Dream Party to take, such actions as shall be necessary or reasonably requested by Studio to grant
and perfect such Liens.

(e) Notwithstanding anything to the contrary contained herein, the security
interest granted by the Argosy University System herein shall only apply to the assets of following
Arts Institute campuses which are part of the Argosy University System: The Art Institute of
California - Hollywood, a campus of Argosy University; The Art Institute of California - lnland
Empire, a campus of Argosy University; The Art Institute of California - Orange County, a campus
of Argosy University; The Art Institute of California - Sacramento, a campus of Argosy
University; The Art Institute of California - San Diego, a campus of Argosy University; and The
Art Institute of California - San Francisco, a campus of Argosy University (the “Argosy Ai

Campuses”).

(f) On or prior to the date hereof, the Dream Parties shall cause all existing
Liens to be released on the Collateral and shall deliver to Studio evidence reasonably satisfactory
to Studio of such Lien releases.

_47_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 55 Of 136. Page|D #Z 242

4.29 Affirmation; Limitation on Actions of DCEH. Each Dream Party agrees and
affirms that it is bound by the representations, warranties, covenants, agreements and conditions
of such Dream Party set forth in this Agreement, and such representations, warranties, covenants,
agreements and conditions shall remain effective and enforceable in accordance with this
Agreement notwithstanding that certain Dream Parties may cease to be Affiliates of other Dream
Parties at any time on or after the date of this Agreement. Following the date on which a University
System is no longer an Affiliate of DCEH, DCEH shall not be permitted to take any action
hereunder on behalf of such University System and notwithstanding anything to the contrary
contained herein, following such time, any consent, approval or waiver required by DCEH in this
Agreement shall be deemed to be a requirement for a consent, approval or waiver from (a) Al, in
the case of any action which affects All and its Subsidiaries, (b) South, in the case of any action
which affects South and its Subsidiaries, and (c) Argosy, in the case of any action which affects
Argosy and its Subsidiaries '

4.30 Assignment of Assets and Liabilities to Specified Campuses.

(a) To the extent DCEH owns any Core Assets and/or Core Liabilities of any
University System, Studio shall have the right, in its sole discretion, to cause DCEH to assign and
transfer to the applicable University System or the applicable Specified Campuses of such
University System pursuant to the terms of, and in accordance with, this Agreement, the EAPA
(or equivalent agreement) and an Asset Purchase Agreement, as applicable

(b) To the extent DCEH owns any Non~Core Assets and/or Non~Core
Liabilities of the Ai University System, the Argosy University System or South University, Studio
shall have the right, in its sole discretion, to cause DCEH to assign and transfer such Non~Core
Assets and/or Non~Core Liabilities to the applicable University System or the applicable Specified
Campuses of such University System pursuant to the terms of, and in accordance with, this
Agreement, the EAPA (or equivalent agreement) and an Asset Purchase Agreement, as applicable

(c) Notwithstanding anything to the contrary contained in this Agreement, in
no event may Studio elect to transfer any Core Assets, Non~Core Assets, Core Liabilities or Non-
Core Liabilities, in each case of South or South University after the expiration of the Pre-Closing
Period without the prior written consent of South.

4.31 Affiliate Transactions. The Dream Parties shall terminate to Studio’s sole
satisfaction any Contract, arrangement or business relationship set forth or required to be set forth
on Section 2.18§a) of the Disclosure Schedule that Studio requests in writing and DCEH shall pay
amounts due thereunder in connection with such termination; provided, that this paragraph shall
not require the Dream Parties to terminate any Contract, arrangement or business relationship (a)
if such termination is prohibited under the terms of DCEH Credit Agreement or and South Credit
Facility, each as in effect as of the date hereof, or (b) with respect to South or South University,
after the expiration of the Pre-Closing Period with respect to South.

4.32 Name Changes. To the extent applicable, each Dream Party (other than DCEH and
any Excluded Campus) shall promptly after the date hereof and subject to the requirements of
applicable Law, cause its name to be changed to remove the words “Dream Center” or the letters
“DC”. If any name resulting from compliance with this Section 4.32 is unavailable, the applicable

_48_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 56 Of 136. Page|D #Z 243

Dream Party shall consult with Studio in determining a mutually acceptable name

4.33 Assignment of Ai Receivables DCEH and each member of the Ai University
System (including the Specified Campuses and the Excluded Campuses) and Argosy and AEG
(each an “Ai Receivable Assignor”) shall execute and deliver to Studio the bill of sale, assignment
and assumption agreement attached hereto as EXHIBIT J pursuant to which each Ai Receivable
Assignor will assign to Studio all accounts receivable that are Collateral (the “Assigned
Receivables”); provided, that with respect to Argosy and AEG, the Assigned Receivables Will
consist solely of accounts receivable related to the Argosy Ai Campuses. The consideration for
the Assigned Receivables shall be (a) one dollar ($1.00) and (b) Studio entering into this
Agreement and the other Transaction Documents to which it is party and consummating the
transactions contemplated hereby and thereby. Each of Ai Receivable Assignor agrees that from
and after the date hereof (i) such Ai Receivable Assignor shall promptly deliver any Assigned
Receivables received by it to Studio and (ii) Studio shall have the right to endorse all payments
received by Studio in respect of any of the Assigned Receivables in the name of an Ai Receivable
Assignor and to deposit the same into such Studio’s bank accounts.

4.34 South University. The following Sections of this Agreement shall not bind South
or South University following a Change of Control of the type described in clauses (d), (e), or (D
of the definition thereof with respect to South or South University that occurs after the Effective
Date: Section 4.11, Section 4.13, Section 4.15, Section 4.22, Section 4.25(a), Section 4.25(b),
Section 4.26, Section 4.30, and Section 4.31. To the extent that any assets of or with respect to
South or South University are transferred to Studio or its Subsidiaries pursuant to the terms of this
Agreement, and South determines, in its sole discretion, that such assets should be returned to
South or South University, then the parties shall work in good faith to cause such assets to be
promptly returned to South or South University, as applicable Studio will, from time to time, at
the reasonable request of South and subject to the terms of the South MSA including the payment
of any Service Fees owing by South in accordance with the terms of the South MSA, use
commercially reasonable efforts to cooperate With South University to assist in the orderly transfer
of the Services (as defined in the South MSA) to another service provider or to South in accordance
with (a) the terms of the South MSA applicable during the term of the South MSA, and (b) the
terms of the South MSA applicable following the termination or expiration of the South MSA.

4.35 Tuition Options Agreements. The Parties hereto agree that they shall coordinate
and cooperate in good faith to obtain an amendment to (i) the Loan Origination and Purchase
Agreement effective as of February 26, 2013 by and between Tuition Options, LLC and Education
Finance ll LLC (the “Loan Griaination and Purchase Agreement”) and (ii) the Master Servicing
Agreement dated as of December 22, 2014 (as amended modified supplemented or restated from
time to time) between Tuitions Options LLC and Education Management (the “Tuitions Options
Agreement” and together with the Loan Origination and Purchase Agreement, the “Tuition
Options Agreements”) in order to cause any accounts receivable distributed pursuant to the Tuition
Options Agreements to be distributed to the appropriate parties and (y) will otherwise cooperate
in making arrangements to properly allocate such accounts receivable to its owner.

ARTICLE V

_49_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 57 Of 136. Page|D #Z 244

CONDITIONS TO THE CLOSINGS

5.1 Conditions to the Obligations of Each Party to Effect the Closing Transactions. The
respective obligations of each party hereto to effect the Closing Transactions at any Closing, as
applicable, shall be subject to the satisfaction or (to the extent permitted by Law) waiver in Writing
by Studio and DCEH, at or prior to such Closing, of the following conditions:

(a) No Laws No Governmental Authority of competent jurisdiction shall have
enacted issued or promulgated any Law that is in effect and has the effect of making such Closing
Transactions illegal or Which has the effect of prohibiting, enj oining, restraining or otherwise
preventing the consummation of the Closing Transactions.

, (b) No Orders. No Governmental Authority of competent jurisdiction shall
have issued or granted any Order that is in effect and has the effect of making the Closing
Transactions illegal or which has the effect of prohibiting, enjoining, restraining or otherwise
preventing the consummation of the Closing Transactions.

5.2 Additional Conditions to the Obligations of Studio. With respect to each Closing,
the obligation of Studio to effect the Closing Transactions at any Closing also shall be subject to
the satisfaction at or prior to the applicable Closing of each of the following conditions, any of
which may be waived in writing, exclusively by Studio:

(a) Representations and Warranties The representations and Warranties of the
Dream Parties contained in the Transaction Documents shall be true and correct in all material
respects on and as of such Closing Date with the same force and effect as if made on and as of
such Closing Date (except for those representations and warranties which address matters only as
of a particular date, which shall have been true and correct as of such particular date); provided
that the representations and warranties set forth in Sections 2.1, 2;_2_, B, and M shall be true and
correct in all respects (other than any de minimis failures to be true and correct in all respects) as
of such Closing Date as though made on and as of such Closing Date.

 

(b) Covenants Each of the Dream Parties shall have performed and complied
in all material respects with each covenant and agreement under this Agreement and the other
Transaction Documents required to be performed and complied with by such Person prior to such
Closing.

(c) No Material Adverse Effect; No Changes. There shall not have occurred a
DCEH Material Adverse Effect and there shall exist no Changes that could reasonably be expected
to have a DCEH Material Adverse Effect. There shall have been no material change in the
business, assets, condition (financial or otherwise) or liabilities of the Dream Parties since the date
of the most recent projections provided to Studio as of the date of this Agreement.

(d) Reorganization. Studio shall have received the Reorganization Plan and the
Reorganization shall have been consummated and Studio shall have received the documents,
instruments and certificates evidencing such transactions

(e) No Proceedings There shall exist no pending Proceeding against DCEH
and its Subsidiaries or their respective Boards, Board members, Board Committees, Board

_50_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 58 Of 136. Page|D #Z 245

Committee members or officers that could reasonably be expected to have a DCEH Material
Adverse Effect and no such Proceeding shall be threatened

(f) Certificate of DCEH. Studio shall have received a certificate, validly
executed on behalf of DCEH by an authorized executive officer of DCEH, to the effect that, as of
such Closing, the conditions to the obligations of Studio set forth in Section 5.2(a), Section 5.2(b),
Section 5.2(c) and Section 5.2(d) have been satisfied

(g) Release of Liens. All Liens on the Collateral shall have been released
including any Liens granted pursuant to the October 17, 2017 Senior Secured Credit And Guaranty
Agreement, the October 17, 2017 Pledge And Security Agreement and the October 17, 2017
Second Lien Pledge And Security Agreement.

(h) Specified Campuses Conditions. At the Initial Non-Core Closing and each
Subsequent Non-Core Closing, with respect to the Specified Campuses for which such lnitial Non-
Core Closing Campus or a Subsequent Non-Core Closing Campus is occurring, as applicable, at
such Closing:

(i) Lease Negotiations. Studio shall be satisfied in its sole discretion,
as to the terms of Assumed Lease Obligations for such Specified Campus and the terms of the
Lease Assignment and Assumption Agreement with respect to such Assumed Lease Obligations

(ii) Consents. DCEH shall have delivered to Studio each of the
consents, notices, approvals or waivers set forth on Schedule 5.2§h)tii) with respect to such
Specified Campus.

(iii) Educational Approvals. The Pre~Closing Educational Consents for
such Specified Campus shall have been obtained or made

(iv) [This section is intentionally left blank.]

(v) Termination of Affiliate or Related Person Arrangements. The
Dream Parties shall have terminated any Contract, arrangement or business relationship set forth
or required to be set forth on Section 2.18§a) of the Disclosure Schedule that Studio requests in
writing to Studio’s sole satisfaction and all amounts due thereunder in connection with such
termination shall have been paid

(vi) Due Diligence. Studio shall have completed its ongoing due
diligence investigation of the business, assets, operations, properties, regulatory compliance,
financial condition, contingent liabilities, prospects and material agreements of such Specified
Campus and the results of such due diligence investigation shall be satisfactory to Studio in its
sole discretion

(vii) DOE Notification of Receivership. The Dream Parties shall have
provided Studio with written evidence that DCEH has notified the DOE regarding its Receivership
and DOE has responded indicating that the Receivership: (A) will not create a Change of Control
under applicable Educational Law; (B) Will not cause DOE to place the Specified Campuses on
heightened cash monitoring level 2 (HCMZ) or other cash restriction beyond that to which DCEH '

_51_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 59 Of 136. Page|D #Z 246

and the Specified Campuses were subject as of November 30, 2018; (C) will not trigger a
requirement that DCEH post an additional letter of credit to the DOE in order to maintain its
participation in the Title lV Program or to otherwise receive funding or any other benefit; (D) will
not cause DOE to initiate an emergency action, or an action to limit, suspend or terminate DCEH’s
participation in the Title IV Program; and (E) will not cause DOE to take any action that would be
DCEH Material Adverse Effect or otherwise be material and adverse to the Specified Campuses
or their operations, assets or prospects

(viii) Accrediting Bodv Notification of Receivership. The Dream Parties
shall have provided Studio with written evidence that DCEH has notified its Accrediting Bodies
of all relevant details of its Receivership and the corresponding Accrediting Bodies have:
(A) indicated in writing that the Receivership will not create a substantive or structural change,
including a Change of Control, for which prior approval is necessary;' and (B) not indicated an
intent to, or initiated an action to, place the institution on show-cause, probation, or warning, or to
otherwise take action to suspend or terminate the accreditation of the Specified Campuses

(ix) State Authorizing Agencies Notification of Receivership. The
Dream Parties shall have provided Studio with Written evidence that DCEH has notified each
Specified Campus’ applicable state authorizing agency(s) regarding the Receivership and the
corresponding state agencies: (A) have indicated that Receivership will not create a substantive or
structural change, including a Change of Control, for which prior approval is necessary; and
(B) have not indicated an intent to, or initiated any action to, take any action that would be DCEH
Material Adverse Effect or otherwise be material and adverse to the Specified Campuses or their
operations, assets or prospects

(x) Delivery of Schedules. Subject to Section 4.24, the Dream Parties
shall have delivered all schedules (including the Disclosure Schedules) to this Agreement and the
other Transaction Documents and Studio shall be satisfied with such schedules in its sole
discretion.

(xi) Deliveries. Studio shall have received the following items:

(1) Counterpart signature pages to the Asset Purchase
Agreement for each such Specified Campus, duly executed by each party thereto (other than Studio
and its Affiliates).

(2) Counterpart signature pages to the Managed Services
Agreement for each such Specified Campus, duly executed by each party thereto (other than Studio
and its Affiliates).

(3) Counterpart signature pages to the Lease Assigmnent and
Assumption Agreement for each such Specified Campus, duly executed by each party thereto
(other than Studio and its Affiliates), to the extent applicable

(4) Counterpart signature pages to the Sublease for each such
Specified Campus, duly executed by each party thereto (other than Studio and its Affiliates), to
the extent applicable

_52_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 60 Of 136. Page|D #Z 247

(5) Lien releases with respect to all Liens on the Acquired
Campuses

(6) A certificate executed by the secretary of each Dream Party
who will execute and deliver any documents in connection with such Closing attaching, and
attesting to, (A) the Governing Documents of such Dream Party, (B) the resolutions adopted by
the Board of such Dream Party approving the transactions contemplated by this Agreement and
the other Transaction Documents and (C) the identities and signatures of the officers or other
authorized Persons of such Dream Party authorized to execute any agreements to be executed by
such Dream Party in connection with the transactions contemplated by the Transaction Documents.

(7) Certificates issued by public officials to establish the
existence and good standing of the Dream Parties who will execute and deliver any documents in
connection with such Closing.

(8) At the lnitial Non-Core Closing only, the IP Assigmnents
duly executed by the Dream Parties

(9) Such other documents, instruments and certificates duly
executed by the applicable Dream Party, if applicable, as Studio may determine are necessary or
desirable to effectuate the transactions contemplated by this Agreement and the other Transaction
Documents.

Each of the documents, instruments and certificates delivered to Studio pursuant to this
Section 5.2 shall be in form and substance satisfactory to Studio.

5.3 Additional Conditions to the Obligations of the Dream Parties With respect to the
lnitial Non~Core Closing or any Subsequent Non-Core Closing, the obligation of the Dream Parties
to effect the Closing Transactions at such Closing also shall be subject to the satisfaction at or prior
to the applicable Closing of each of the following conditions any of which may be waived in
writing, exclusively by DCEH:

(a) Representations and Warranties The representations and warranties of
Studio contained in ARTICLE HI of this Agreement shall be true and correct on and as of such
Closing Date with the same force and effect as if made on and as of such Closing Date, except
where the failure to be so true and correct, individually or in the aggregate, has not had and would
not be reasonably likely to have a material adverse effect on Studio or its Subsidiaries to
consummate the transactions to be consummated at such Closing.

(b) Covenants. Studio shall have performed and complied in all material
respects with all covenants and agreements under this Agreement required to be performed and
complied by Studio prior to the Closing.

(c) Certificate of Studio. DCEH shall have received a certificate validly
executed on behalf of Studio by an executive officer of Studio, to the effect that, as of such Closing,
the conditions to the obligations of DCEH set forth in Section 5.3(a) and Section 5.3(b) have been
satisfied

_53_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 61 Of 136. Page|D #Z 248

(i) Deliveries. DCEH shall have received the following items:

(1) A counterpart signature page to the Asset Purchase
Agreement for each such Specified Campus, duly executed by Studio or one of its Subsidiaries, as
applicable

(2) A counterpart signature page to the Managed Services
Agreement for each such Specified Campus, duly executed by Studio or one of its Subsidiaries, as
applicable

(3) A counterpart signature page to the Lease Assignment and
Assumption Agreement for each such Specified Campus, duly executed by Studio or one of its
Subsidiaries, to the extent applicable

(4) A counter signature page to the Sublease for each such
Specified Campus, duly executed by Studio or one of its Subsidiaries, to the extent applicable

(5) At the lnitial Non-Core Closing only, a counterpart signature
page to the IP Assignments, duly executed by Studio or one of its Affiliates.

ARTICLE Vl
INDEMNIFICATION OF STUDIO

6.1 Survival of Representations, Warranties, Covenants and Agreements of the Dream
Parties

(a) Each of the Parties, intending to modify the applicable statute of limitations,
agree that (i) the representations and warranties, other than the Fundamental Representations, of
the Dream Parties contained in this Agreement and the other Transaction Documents shall survive
until 11:59 Pl\/l New York City time on the date which is eighteen months from the date of the
final Closing under this Agreement, and (ii) the Fundamental Representations and covenants of
the Dream Parties shall survive until 11:59 PM New York City time on the 180th day after the date
on which all applicable statute of limitations with respect thereto (including extensions) have
expired

(b) Any representation, warranty or covenant in respect of which indemnity
may be sought under this ARTICLE Vl, and the indemnity with respect thereto, shall survive the
time at which it would otherwise terminate pursuant to this Section 6.1 if written notice of the
inaccuracy or breach or potential inaccuracy or breach thereof giving rise to such right or potential
right of indemnity shall have been given to the party against whom such indemnity may be sought
prior to such time, and in any such case such representation or warranty shall survive until any
claim for indemnity related to such inaccuracy or breach or potential inaccuracy or breach is finally
resolved (without the ability to assert appeals).

(c) The representations and warranties contained in this Agreement or in any
other Transaction Document shall survive for the periods set forth in this Section 6.1 and shall in
no event be affected by any investigation, inquiry or examination made or which could have been
made for or on behalf of any party, or the knowledge of any party’s Representatives or the j

_54_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 62 Of 136. Page|D #Z 249

acceptance by any party of any certificate or opinion hereunder.

6.2 General Indemnification. DCEH and its Subsidiaries shall indemnify Studio and
its Affiliates and their respective equityholders, partners, Representatives, successors and
permitted assigns (collectively, the “Studio Indemnified Parties”) and save and hold each of them
harmless against, and pay on behalf of, or reimburse such Studio Indemnified Parties as and When
incurred for any Losses which any such Studio Indemnified Party may suffer, sustain or become
subject to, as a result of, in connection with, relating or incidental to or by virtue of:

(a) any facts, events, or Changes which constitute a breach of any
representation or warranty of any Dream Party under any Transaction Document;

7 (b) any nonfulfillment or breach of any covenant or agreement of any Dream
Party under any Transaction Document;

(c) any (i) Taxes of any Dream Party or, with respect to any Dream Party
acquired pursuant to an Equity Transfer described in Section 1.3(c§, Taxes of or with respect to
such Dream Party and each of its Subsidiaries (A) with respect to any taxable period (or portion
thereof) ending on the relevant Closing Date, (B) imposed on a consolidated affiliated combined
unitary or similar basis, or (C) for which it is liable as a successor or transferee or by contract, and
(ii) Taxes imposed on any Studio Indemnified Party as a result of being deemed a “disqualified
person” within the meaning of Section 495 8(f)(1) or Section 4946(a)(1) of the Code or equivalent
state or local Law;

(d) any liabilities of the Dream Parties, including any liabilities of the Dream
Parties with respect to the Specified Campuses which have not been assumed pursuant to the terms
of the Asset Purchase Agreement; and

(e) any Bankruptcy of DCEH and its Subsidiaries;

(f) any operations of DCEH and its Subsidiaries, including the operation by
DCEH and its Subsidiaries of the Specified Campuses prior to the Core Closing for each
Subsidiary;

(g) fraud of DCEH and any Person who is or was an Affiliate and Related
Person of DCEH;

(h) any failure of any of any Dream Party to maintain Perrnits required of
Governmental Authorities for the conduct of their business and ownership of their properties;

(i) any liabilities relating to any Employee Benefit Plan;

(j) any liabilities related to the employment of any employees of any of the
Dream Parties or any of their respective Affiliates or related to the termination of any employees
by any of the Dream Parties or any of their respective Affiliates;

(k) any failure of any Dream Party to comply with the WARN Act;

_55_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 63 Of 136. Page|D #Z 250

(l) the Reorganization;
(m) any item set forth on a schedule delivered pursuant to Section 4.24;
(n) the Excluded Campuses;

(o) any Transaction Expenses or Indebtedness of any of DCEH and its
Affiliates; and

(p) the Retained Liabilities

If and to the extent any provision of this Section 6.2 is unenforceable for any reason, DCEH and
its Subsidiaries hereby agree to make the maximum contribution to the payment and satisfaction
of any Loss for which indemnification is provided under this Section 6.2 which is permissible
under applicable Laws

6.3 Manner of Calculation. For the purposes of determining whether there has been a
breach of any representation or warranty or the amount of Loss related thereto, the representations
and warranties set forth in this Agreement shall be considered without regard to any materiality
qualification (including terms such as “material” and “DCEH Material Adverse Effect”) set forth
therein. For purposes of Section 6.2( c §§ i )(A), Taxes imposed with respect to a period that begins
on or before and ends after the relevant Closing Date shall be allocated to the portion of the taxable
period ending on the relevant Closing Date on a closing of the books basis, except that items of
Taxes determined on a time basis shall be allocated to the portion of the tax period ending on the
relevant Closing Date based on daily pro-rating

6.4 Non-Exclusive Remedy. lt is expressly understood and agreed that the remedies
provided by this ARTICLE VI shall be in addition to all other rights and remedies (by Contract, at
law, in equity or otherwise) of the Studio Indemnified Parties

6.5 lnsurance Any indemnification amount payable to any Party under this
ARTICLE VI shall be net of any insurance recovery actually received by such Party with respect
to such claim.

6.6 Manner of Payment. Any indemnification of the Studio Indemnified Parties
pursuant to this ARTICLE VI shall be effected by wire transfer of immediately available funds
from DCEH and its Subsidiaries to an account designated in writing by the applicable Studio
Indemnified Party within thirty (30) days after the determination thereof. Any indemnification
payments shall be made together with interest accruing thereon from the date written notice of the
indemnification claim is made to the date of payment at eight percent (8%) per annum,
compounding quarterly.

6.7 Ad]'ustment Treatment. All indemnification payments made pursuant to this
ARTICLE Vl shall be treated as adjustments to the Closing Consideration, including for U.S.
federal income tax purposes

6.8 Disclaimer of Certain Damages. NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT BUT SUBJECT TO THE IMMEDIATELY

_56_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 64 Of 136. Page|D #Z 251

FGLLOWING SENTENCE, NO DREAM PARTY, NOR ITS AFFILIATES, OFFICERS,
DlRECTORS, TRUSTEES, EMPLOYEES, AGENTS, SUBCONTRACTORS OR SUPPLIERS,
WILL BE LIABLE TO ANY OF THE STUDIO INDEMNIFIED PARTIES FOR ANY
PUNITIVE, SPECIAL, lNDIRECT, lNCIDENTAL OR CONSEQUENTIAL DAMAGES
(INCLUDING LOST PROFITS, LOST REVENUE, FAILURE TO REALIZE EXPECTED
SAVINGS) SUSTAlNED OR INCURRED IN CONNECTION WITH THE PERFORMANCE
OR NONPERFORMANCE OF SERVICES UNDER THIS AGREEMENT, REGARDLESS OF
THE FORM OF ACTION WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE),
WARRAN'I`Y, OR OTHERWISE AND WHETHER GR NOT SUCH DAMAGES ARE
FGRESEEABLE. THE FOREGOING SHALL NOT LIMIT ANY SUCH DAMAGES ‘TO THE
EXTENT SUCH DAMAGES ARE PAYABLE BY A PARTY TO A THIRD PARTY.

~ ARTICLE VII .
TERMINATION, AMENDMENT AND WAIVER

7.1 Termination. This Agreement may be terminated and the other transactions
contemplated hereby may be abandoned by Studio if the Dream Parties have not delivered to
Studio by January 31, 2019 (or such later date that Studio may determine in its sole discretion) all
of the schedules contemplated to be delivered under this Agreement (including the Disclosure
Schedules) and the other Transaction Documents in form and substance satisfactory to Studio in
its sole discretion.

7.2 Effect of Termination. Any proper and valid termination of this Agreement
pursuant to Section 7.1 shall be effective immediately upon the delivery of written notice of the
terminating Party to the other Parties hereto, as applicable specifying the provisions hereof
pursuant to which such termination is made and the basis therefor described in reasonable detail.
In the event of termination of this Agreement as provided in Section 7.1, this Agreement shall
forthwith become void and there shall be no liability or obligation on the part of any party or their
respective Representatives, if applicable provided, however, that except as otherwise provided in
any other provision of this Agreement, no such termination shall relieve any party hereto of any
liability or damages (Which the Parties acknowledge and agree shall not be limited to
reimbursement of out-of-pocket fees, costs or expenses incurred in connection with the
transactions contemplated hereby, and may include to the extent proven, the benefit of the bargain
lost by a party’s stockholders (taking into consideration relevant matters, including other
combination opportunities and the time value of money), which shall be deemed in such event to
be damages of such party) resulting from any breach of this Agreement prior to such termination,
in which case the aggrieved party shall be entitled to all remedies available at law or in equity;
provided further, that, the provisions of Section 4.5 (Public Disclosure), Section 4.29
(A]j’irmation,' Limitation on Actions of DCEH), ARTICLE Vl (Indemnification of Studio),
ARTICLE VlIl (General Provisions) and this Section 7.2 (E]j’ect of T ermination) shall remain in
full force and effect and survive any termination of this Agreement pursuant to the terms of this
ARTICLE VIl.

7.3 Cross Default. In the event of (a) any breach of, or nonfulfillment by, any Dream
Party of its any of its covenants or obligations contained in any Transaction Document which
breach or nonfulfillment remains uncured thirty (3 0) days following the date on which any Dream
Party is notified in writing thereof, 'or (b) any material breach of or material inaccuracy in any

_57_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 65 Of 136. Page|D #Z 252

representations or warranties of any Dream Party contained in any Transaction Document in any
material respect, then Studio shall have the right to terminate this Agreement and each other
Transaction Document to which it is a party.

7.4 Amendment. This Agreement may be amended by DCEH and Studio at any time
by execution of an instrument in writing signed on behalf of each of DCEH and Studio; provided
that (a) no amendment which affects All and its Subsidiaries shall be effective against All and its
Subsidiaries without the prior written consent of All, (b) no amendment which affects South and
its Subsidiaries shall be effective against South and its Subsidiaries without the prior written
consent of South and during the South Indebtedness Period the South Lenders obtained in
accordance with the terms of the lFWA, and (c) no amendment which affects Argosy and its
Subsidiaries shall be effective against Argosy and its Subsidiaries without the prior written consent
of Argosy. t

7.5 Extension‘ Waiver. Each Party, on behalf of itself may, to the extent legally
allowed (a) extend the time for the performance of any of the obligations of the other Parties
respectively, (b) waive any breaches of or inaccuracies in the representations and warranties made
to such Party contained herein or in any document delivered pursuant hereto, and (c) waive
compliance with any of the agreements or conditions for the benefit of such Party contained herein.
Any agreement on the part of any Party to any such extension or waiver shall be valid only if set
forth in an instrument in writing signed on behalf of such Party. Notwithstanding the foregoing,
no failure or delay by any Party hereto in exercising any right hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or further exercise of any
other right hereunder. Each of All, South and Argosy may provide a waiver on behalf of itself
and its Subsidiaries and such waiver shall be deemed to be in compliance with this Section 7.5.

 

ARTICLE Vlll
GENERAL PROVISIONS

8.1 No Survival of Representations, Warranties Covenants and Agreements of Studio;
Waiver and Release.

(a) The representations warranties covenants and agreements of Studio
contained in this Agreement and the other Transaction Documents shall terminate at the end of the
Pre-Closing Period (it being understood and agreed that no Dream Party shall have recourse under
this Agreement or the other Transaction Documents following end of the Pre-Closing Period for
any breach of or inaccuracy in any such representation, warranty, covenant or agreement), except
that only the covenants and agreements that by their terms survive the Pre~Closing Period shall so
survive the termination of the Pre~Closing Period in accordance with their respective terms

(b) Each Dream Party, on behalf of itself and its Affiliates and their respective
Representatives, successors and assigns hereby unconditionally and irrevocably acquits, remises,
discharges and forever releases Studio, its Affiliates and their respective Representatives, Related
Persons, successors and assigns of their employees from any and all liabilities including those
arising under any Law, Contract, arrangement, commitment or undertaking, whether written or
oral, to the extent arising on or prior to the termination of the Pre~Closing Period or otherwise
related to the transactions contemplated hereby and by the other Transaction Documents (other

_53_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 66 Of 136. Page|D #Z 253

than with respect to knowing and intentional fraud); provided that for the avoidance of doubt the
foregoing release shall not apply to release claims with respect to executory obligations of Studio
and its Subsidiaries under the Transaction Documents which are the subject of Proceedings
initiated by the Dream Parties during the Pre-Closing Period and carried out during and after the
Pre~Closing Period

(c) Each Dream Party, on behalf of itself and its Affiliates and their respective
Representatives, Related Persons, employees officers directors successors and assigns hereby
agrees that such Person shall not make any claims for indemnification hereunder against Studio or
any of its Related Persons by reason of the fact that such Dream Party was an equityholder,
director, officer, employee or agent of a Dream Party or a Specified Campus or was serving at the
request of such Dream Party or Specified Campus as a partner, trustee director, officer, employee
or agent of another entity (whether such claim is for judgments damages penalties fines costs ~
amounts paid in settlement, losses expenses or otherwise) with respect to any claim for
indemnification brought by any of the Studio Indemnified Parties against the Dream Parties or any
claim against the Dream Parties in connection with the transactions contemplated by the
Transaction Documents and each Dream Party hereby acknowledges and agrees that such Dream
Party shall have no claims or right to contribution or indemnity from Studio or its Affiliates with
respect to any amounts paid by such Dream Party in connection with the transactions contemplated
by the Transaction Documents.

(d) Each Dream Party acknowledges and agrees that notwithstanding anything
to the contrary in this agreement in no event shall any of Studio’ s Related Persons have any liability
related to this Agreement, any other Transaction Document or the transactions contemplated herein
or therein, including by way of piercing the corporate limited liability company or partnership veil
or other similar theories of liability, other than in the case of knowing and intentional fraud or
unless such Person is a party to a Transaction Document. Each Dream Party, on behalf of itself
and its Related Persons herby unconditionally and irrevocably releases Studio’s Related Persons
from any and all claims causes of actions damages liabilities whether known or unknown, now
existing or hereinafter arising, in connection with, related to or arising or resulting from this
Agreement, the other Transaction Documents and the transactions contemplated hereunder and
thereunder.

(e) Studio, on behalf of itself and each of its Subsidiaries hereby acknowledges
and agrees that notwithstanding anything to the contrary in this agreement in no event (other than
in the case of fraud willful misconduct or willful misrepresentation) shall any of DCEH’s Related
Persons (other than the Dream Parties) have any liability related to this Agreement, any other
Transaction Document (unless such Person is party to a Transaction Document) or the transactions
contemplated herein or therein, including by way of piercing the corporate limited liability
company or partnership veil or other similar theories of liability.

(f) Other than DCEH and its Subsidiaries no Dream Party shall have any
liability or obligation to any other Dream Party for any misrepresentation under or breach of this
Agreement. All and its Subsidiaries shall not be liable for any misrepresentation under or breach
of this Agreement by any other Dream Party. South and its Subsidiaries shall not be liable for any
misrepresentation under or breach of this Agreement by any other Dream Party. Argosy and its
Subsidiaries shall not be liable for any misrepresentation under or breach of this Agreement by

-59_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 67 Of 136. Page|D #Z 254

any other Dream Party except for DCEH and its Subsidiaries and solely for as long as Argosy and
its Subsidiaries remain Subsidiaries of DCEH,

(g) For the avoidance of doubt, Studio shall have no obligation pursuant to this
Agreement to take an action which is not expressly obligated under this Agreement, including
giving any consent or waiver or causing any transaction which is at its option to occur.

8.2 Notices. Any notice required to be given hereunder shall be sufficient if in writing
and sent by E-mail transmission (provided that any notice received by E-mail or otherwise at the
addressee’s location on any Business Day after 5 100 p.m. (local time of the recipient) shall be
deemed to have been received at 9:00 a.m. (local time of the recipient) on the next Business Day),
by reliable overnight delivery service (with proof of service), hand delivery or certified or
registered mail (return receipt requested and first-class postage prepaid), addressed as follows (or .
at such other address for a party as shall be specified in a notice given in accordance with this
Section 8.2):

(a) if to DCEH or anv other Dream Party prior to the Core Closing for or with
respect such other Dream Party, to:

Dream Center Education Holdings LLC

1400 Penn Avenue

Pittsburgh, PA 15222

E-Mail: rbarton4953@gmail.com

Attention: Randall K. Barton, Executive Chairman

with copy (Which shall not constitute notice) to:

Rouse Frets White Goss Gentile & Rhodes LLC
1100 Walnut Street, Suite 2900

Kansas City, Missouri 64106

E-mail: rholt@rousepc.com

Attention: Ronald L. Holt

(b) if to Studio or any Dream Partv ( other than DCEH) prior to the Core Closing
for or with respect such other Dream Party, to:

1201 West 5th Street, Ste. T410

Los Angeles CA 90017

E-mail: bryan@studioenterprise.com
Attention: Bryan Newman, CEO

with copies ( which shall not constitute notice) to:

Cooley LLP

4401 Eastgate Mall

San Diego, CA 92121-1909

E-mail: kleecarey@cooley.com
Attention: Katherine (Kate) Lee Carey

_6()_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 68 Of 136. Page|D #Z 255

Ld:

Covington & Burling LLP

620 Eighth Avenue

New York, NY 10018

E-mail: jpotash@cov.com; awollensack@cov.com
Attention: Jeffrey Potash and Amy Wollensack

The provisions set forth in this Section 8.2, including the contact information of the
Parties hereto, shall apply to all of the Transaction Documents.

8.3 lnterpretation.

(a) Unless otherwise indicated all references herein to Articles Sections or
Annexes shall be deemed to refer to Articles Sections or Annexes of or to this Agreement, as
applicable

(b) Unless otherwise indicated the words “include” “includes” and
“including,” when used herein, shall be deemed in each case to be followed by the words “without
limitation.

(c) The word “or” is not exclusive

(d) The words “hereof,” “herein,” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.

(e) The table of contents and headings set forth in this Agreement are for
convenience of reference purposes only and shall not affect or be deemed to affect in any way the
meaning or interpretation of this Agreement or any term or provision hereof.

(f) Unless otherwise indicated all references herein to the Subsidiaries of a
Person shall be deemed to include all direct and indirect Subsidiaries of such Person unless
otherwise indicated or the context otherwise requires

(g) Whenever the context may require any pronouns used in this Agreement
shall include the corresponding masculine feminine or neuter forms and the singular form of
nouns and pronouns shall include the plural, and vice versa.

(h) References to “$” and “dollars” are to the currency of the United States of
America.

(i) Any dollar or percentage thresholds set forth herein shall not be used as a
benchmark for the determination of what is or is not “material,” or “DCEH Material Adverse
Effect” under this Agreement.

(j) When used herein, the word “extent” and the phrase “to the extent” means
the degree to which a subject or other thing extends and such word or phrase shall not simply

_61_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 69 Of 136. Page|D #Z 256

mean “if.”

(k) Any Law defined or referred to herein or in any agreement or instrument
that is referred to herein means such Law as from time to time amended modified or supplemented
including (in the case of statutes) by succession of comparable successor Laws

(l) Unless “Business Days” are expressly specified all references to “days” are
to calendar days

(m) The Parties hereto agree that they have been represented by counsel during
the negotiation and execution of this Agreement and therefore waive the application of any Law,
holding or rule of construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.

(n) The words “made available” or words of similar import with respect to any
item made available prior to the date of this Agreement by a Dream Party means delivered by such
Person or such item was posted prior to October 6, 2108 in the online SharePoint available to
Studio and its Representatives in a manner which was continuously visible from the date of posting
until such date to Studio (and the Representatives of Studio) and which is labeled and filed in such
a manner as to make its contents reasonably apparent.

(o) The words “member of a University System”, “University System member”
or words of similar import refer to the applicable of All, Argosy or South and its respective current
and former Subsidiaries each of which is a member of the applicable University System.

8.4 Defined Terms. Capitalized terms in this Agreement have the respective meanings
ascribed to them in this Agreement or in ANNEX 2.

8.5 No Joint Venture. Nothing in this Agreement or in any other Transaction
Document, expressed or implied is intended to or shall constitute the Parties hereto partners or
participants in a joint venture

8.6 Assignment. The Dream Parties may not assign (including by operation of law)
either this Agreement or any of its rights interests or obligations hereunder without the prior
written approval of Studio. Studio may not assign either this Agreement or any of its rights
interests or obligations hereunder without the prior written approval of DCEH; provided that
notwithstanding the foregoing, Studio may without the prior written approval of DCEH (a) assign
this Agreement or any rights interests or obligations hereunder to any of its Affiliates or in
connection with any Change of Control of Studio, (b) assign this agreement or any rights or
obligations hereunder to any Person designated by Studio, including the Foundation, (c) assign its
rights but not its obligations hereunder as collateral in respect of any Indebtedness of Studio or its
Affiliates and (d) assign its rights and obligations hereunder in whole or in part to the Foundation.
Any purported assignment of this Agreement, or any rights or obligations hereunder, which does
not comply with this Section 8.6 shall be void. Subject to the provisions of this Section 8.6, this
Agreement shall be binding upon and shall inure to the benefit of the Parties hereto and their
respective successors and permitted assigns

8.7 Entire Agreement. This Agreement (including the Disclosure `Schedule, the

_62_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 70 Of 136. Page|D #Z 257

Annexes the Schedules and the Exhibits hereto which are expressly made part of this Agreement
as if set forth herein) and the other Transaction Documents constitute the entire agreement among
the Parties with respect to the subject matter hereof and supersede all prior agreements and
understandings both written and oral, among the Parties with respect to the subject matter hereof.
ln the event of conflict between the provisions of this Agreement and the provisions of any other
Transaction Agreement, the provisions of this Agreement shall control; provided, however, that in
the event of a conflict between the provisions of this Agreement and the provisions of the lFWA,
the provisions of the IFWA (as applicable) shall control; provided, further, that in the event of a
conflict between the provisions of this Agreement and the provisions of the South MSA, solely
with respect to South and its Subsidiaries the provisions of the South MSA shall control. This
Agreement amends and restates the Original Agreement in its entirety; provided for the avoidance
of doubt, no party to the Original Agreement shall be relieved from liability in accordance with
the terms of the Original Agreement for its breach of the Original Agreement prior to the execution
and delivery of this Agreement.

8.8 Third-Partv Beneficiaries. This Agreement is not intended to, and shall not, confer
upon any other Person any rights or remedies hereunder; provided that (a) the Studio Indemnified
Parties are express third-party beneficiaries of ARTlCLE Vl of this Agreement and (b) during the
South Indebtedness Period the South Lenders are express third party beneficiaries of each
provision of this Agreement which references them specifically and is intended for their benefit.
The representations and warranties in this Agreement are the product of negotiations among the
Parties hereto and are for the sole benefit of the Parties hereto. Any inaccuracies in such
representations and warranties are subject to waiver by the Parties hereto in accordance with
Section 7.5 without notice or liability to any other Person. The representations and warranties in
this Agreement may represent an allocation among the Parties hereto of risks associated with
particular matters regardless of the knowledge of any of the Parties hereto. Accordingly, Persons
other than the Parties hereto may not rely upon the representations and warranties in this
Agreement as characterizations of actual facts or circumstances as of the date of this Agreement
or as of any other date

8.9 Expenses. Except as may otherwise be expressly set forth herein or in any other
Transaction Document, all fees and expenses incurred in connection with the authorization,
preparation, negotiation, execution and performance of this Agreement and the potential
consummation of the transactions contemplated hereby shall be the obligation of the respective
party incurring such fees and expenses

8.10 Severability. ln the event that any provision of this Agreement, or the application
thereof, becomes or is declared by a court of competent jurisdiction to be illegal, void or
unenforceable the remainder of this Agreement will continue in full force and effect and the
application of such provision to other persons or circumstances will be interpreted so as reasonably
to effect the intent of the Parties hereto. The Parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision that will
achieve to the extent possible the economic, business and other purposes of such void or
unenforceable provision.

_63_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 71 Of 136. Page|D #Z 258

8.11 Remedies.

(a) Except as otherwise provided herein, any and all remedies available at law
or in equity, whether or not herein expressly conferred upon a party, will be deemed cumulative
with and not exclusive of any other remedy conferred hereby, or by Law or in equity upon such
party, and the exercise by a party of any one remedy will not preclude the exercise of any other
remedy.

(b) The Parties agree that irreparable damage for which monetary damages
even if available would not be an adequate remedy, would occur in the event that the Parties hereto
do not perform the provisions of this Agreement (including failing to take such actions as are
required of it hereunder to consummate the transactions contemplated by this Agreement) in
accordance with its specified terms or otherwise breach such provisions Accordingly, the Parties
acknowledge and agree that the Parties shall be entitled to an injunction, specific performance and
other equitable relief to prevent breaches of this Agreement and to enforce specifically the terms
and provisions hereof, in addition to any other remedy to which they are entitled at law or in equity.
Each of the Parties agrees that it will not oppose the granting of an injunction, specific performance
and other equitable relief on the basis that any other party has an adequate remedy at law or that
any award of specific performance is not an appropriate remedy for any reason at law or in equity.
Any party seeking an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement shall not be required to provide
any bond or other security in connection with any such order or injunction,

(c) The Parties hereto further agree that (i) by seeking the remedies provided
for in this Section 8.11, a party shall not in any respect waive its right to seek any other form of
relief that may be available to a party under this Agreement (including monetary damages) in the
event that this Agreement has been terminated or in the event that the remedies provided for in this
Section 8.11 are not available or otherwise are not granted and (ii) nothing set forth in this
Section 8.1 1 shall require any party hereto to institute any proceeding for (or limit any party’s right
to institute any proceeding for) specific performance under this Section 8.11 prior or as a condition
to exercising any termination right under ARTICLE Vll (and pursuing damages after such
termination), nor shall the commencement of any Proceeding pursuant to this Section 8.11 or
anything set forth in this Section 8.11 restrict or limit any party’s right to terminate this Agreement
in accordance with the terms of ARTICLE Vll or pursue any other remedies under this Agreement
that may be available then or thereafter.

8.12 Governing Law. This Agreement, and all Proceedings or counterclaims (whether
based on contract, tort or otherwise) arising out of or relating to this Agreement and the Transaction
Documents or the actions of the Parties hereto in the negotiation, administration, performance and
enforcement hereof and thereof, shall be governed by and construed in accordance with the internal
substantive Laws of the State of Delaware without giving effect to any choice or conflict of Laws
provision or rule (whether of the State of Delaware or any other jurisdiction) that Would cause the
application of the Laws of any jurisdiction other than the State of Delaware

8.13 Jurisdiction and Venue. Each of the Parties hereto submits to the exclusive
jurisdiction and venue of the Delaware Chancery Courts located in Wilmington, Delaware or, if
such court shall not have jurisdiction, any state or federal court sitting in Wilmington, Delaware

_64_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 72'Of 136. Page|D #Z 259

in any action or proceeding arising out of or relating to this Agreement or any other Transaction
Document and agrees that all claims in respect of the action or proceedings may be heard and
determined in any such court and hereby expressly submits to the personal jurisdiction and venue
of such court for the purposes hereof and expressly waives any claim of improper venue and any
claim that such courts are an inconvenient forum. Each of the Parties hereto hereby irrevocably
consents to the service of process of any of the aforementioned courts in any such suit, action or
proceeding by the mailing of copies thereof by registered or certified mail, postage prepaid to its
address set forth in Section 8.2, such service to become effective ten (10) days after such mailing.

8. 14 Waiver of Jury Trial. EACH OF THE PARTIES HERETO WAlVES ANY RlGHT
lT MAY HAVE TO TRlAL BY JURY lN RESPECT OF ANY LlTlGATlON BASED ON,
ARlSlNG OUT OF, UNDER OR lN CONNECTION WITH THIS AGREEMENT OR ANY
TRANSACTION DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALlNG,
VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY HERETO.

8.15 Counterparts This Agreement may be executed in one or more counterparts all of
which shall be considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the Parties and delivered to the other party, it being
understood that all Parties need not sign the same counterpart Delivery of an executed counterpart
of a signature page to this Agreement by facsimile transmission or by E-mail of a .pdf attachment
shall be effective as delivery of a manually executed counterpart of this Agreement.

8.16 lntention of the Parties Notwithstanding anything to the contrary contained herein,
it is the intention of the Parties that the asset and equity transfers contemplated by this Agreement,
if consummated in accordance with the terms of this Agreement and the other Transaction
Documents will result in (a) each University System being operated as a standalone entity or as a
Subsidiary of a Foundation which is not Affiliath with DCEH or the Dream Center Foundation,
(b) each University System (excluding any campuses subject to a Teach-Out) having access to the
assets properties and employees owned or used by it (whether as a result of direct ownership
engagement thereof or as result of its Managed Services Agreement and the Transition Services
and License Agreement), and (c) each University System having Boards and Board Committees
Which contain no Persons which are Related Persons of DCEH or The Dream Center Foundation.
Notwithstanding anything in this Agreement to the contrary, each of the parties hereby
acknowledge and agree that nothing herein is meant to frustrate the purpose or any provision of or
otherwise conflict with (a) any Managed Services Agreement, (b) the IFWA, or (c) with respect to
South and its Subsidiaries during the South Indebtedness Period the operations or governance of
South or South University or the rights of the South Lenders under the South Credit Agreement
and related collateral documents This Agreement and the other Transaction Documents should
be construed in accordance with the foregoing intention.

[Remainder of Page Intentionally Left Blank; Signature Pages to Follow.]

_65_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 73 Of 136. Page|D #Z 260

lN WITNESS WHEREOF, the undersigned have caused this Framework Agreement to be
signed all as of the date first written above

STUDIO ENTERPRISE MANAGER, LLC

By:

 

Name:
Title:

DREAM CENTER EDUCATION HOLDINGS, LLC

q By:

 

Name:
Title:

DREAM CENTER EDUCATION MANAGEMENT, LLC
(solely to acknowledge its removal as a party to the
Framework Agreement)

By:

 

Name:
Title:

_66_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 74 Of 136. Page|D #Z 261

DREAM CENTER ARGOSY UNIVERSITY OF
CALlFORNlA, LLC

By:

 

Name:
Title:

ARGOSY EDUCATION GROUP, LLC

By:

 

Name:
Title:

_67_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 75 Of 136. Page|D #Z 262

DREAM CENTER SOUTH UNIVERSITY, LLC

By:

 

Name:
Title:

SOUTH UNlVERSlTY SAVANNAH, LLC

By:

 

Name:
Title:

SOUTH UNlVERSlTY OF ALABAMA, LLC

By:

 

Name:
Title:

DC SOUTH UNIVERSITY FLORIDA, LLC

By:

 

Name:
Title:

SOUTH UNlVERSlTY RESEARCH ll, LLC

By:

 

Name:
Title:

SOUTH UNIVERSITY OF MlCHlGAN, LLC

By:

 

Name:
Title:

DC SOUTH UNlVERSlTY OF NORTH CAROLINA,
LLC

By:

 

Name:
Title:

SOUTH UNlVERSlTY OF OHIO, LLC

_68_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 76 Of 136. Page|D #Z 263

By:

 

Name:
Title:

SOUTH UNlVERSITY OF CAROLlNA, LLC

By:

 

Name:
Title:

DC SOUTH EDUCATION - TEXAS, LLC

By:

 

Name :
Title:

DC SOUTH UNlVERSlTY OF VlRGlNIA, LLC

By:

 

Name:
Title:

_69_

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 77 Of 136. Page|D #Z 264

THE ARTS lNSTlTUTES INTERNATIONAL, LLC

By:

 

Name:
Title:

DC ART lNSTlTUTE OF ATLANTA, LLC

By:

 

Name:
Title:

DC ART INSTITUTE OF CHARLESTON, LLC

By:

 

Name:
Title:

DC ART lNSTlTUTE OF WASHlNGTON, LLC

By:

 

Name:
Title:

DC ART lNSTlTUTE OF VlRGlNIA BEACH, LLC

By:

 

Name:
Title:

THE ART INSTITUTE OF TENNESSEE - NASHVILLE,
LLC

By:

 

Name:
Title:

AlTN RESTAURANT, LLC

By:

 

Name:
Title:

[Signature l’age to Framework Agreemem]

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 78 Of 136. Page|D #Z 265

THE ART lNSTITUTE OF COLORADO, LLC

By:

 

Name:
Title:

DC ART lNSTl'l`UTE OF PHOENIX, LLC

By:

 

Name:
Title:

THE ART lNSTlTUTE OF SEATTLE, LLC

By:

 

Name:
Title:

THE ART INSTITUTE OF PORTLAND, LLC

By:

 

Name:
Title:

THE ART INSTITUTE OF PlTTSBURGH, DC, LLC

By:

 

Name:
Title:

THE ART lNSTlTUTE OF PHILADELPHIA, DC, LLC

By:

 

Name:
Title:

DC ART INSTITUTE OF FORT LAUDERDALE, LLC

By:

 

Name:
Title:

THE ART lNSTlTUTE OF HOUSTON, LLC

By:

 

[Signature Page to Framework Agreement]

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 79 Of 136. Page|D #Z 266

Name:
Title:

AlH RESTAURANT, LLC

By:

 

Name:
Title:

DC ART lNSTlTUTE OF SAN ANTONIO, LLC

By:

 

j Name:
Title:

DC ART lNSTlTUTE OF AUSTIN, LLC

By:

 

Name:
Title:

THE lLLlNOlS INSTITUTE OF ART, LLC

By:

 

Name:
Title:

THE ART lNSTlTUTE OF MICHIGAN, LLC

By:

 

Name:
Title:

THE lLLlNOlS lNSTlTUTE OF ART AT
SCHAUMBURG, LLC

By:

 

Name:
Title:

[Signature Page to Framework Agreement]

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 80 Of 136. Page|D #Z 267

DC MlAl\/ll INTERNATIONAL UNIVERSITY OF ART
& DESIGN, LLC

By:

 

Name:
Title:

THE ART lNSTlTUTE GF LAS VEGAS, LLC

By:

 

Name:
“Title:

THE ART lNSTlTUTE OF INDIANAPOLIS, LLC

By:

 

Name:
Title:

AllN RESTAURANT, LLC

By:

 

Name:
Title:

DC ART lNSTlTUTE OF TAMPA, LLC

By:

 

Name:
Title:

AlTAMPA RESTAURANT, LLC

By:

 

Name:
Title:

THE DC ART lNSTlTUTE OF CHARLOTTE, LLC

By:

 

Name:
Title:

[Signature Page to Framework Agreement]

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 81 Of 136. Page|D #Z 268

THE DC ART INSTITUTE OF RALElGH-DURHAM,
LLC

By:

 

Name:
Title:

DC ART lNSTlTUTE OF DALLAS, LLC

By:

 

Name:
7 Title:

DC AlD RESTAURANT, LLC

By:

 

Name:
Title:

[Signature Page to Framework Agreement]

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 82 Of 136. Page|D #Z 269

ANNEX 1

Specified Campuses

 

sp_' ecine'd`camptus - ~

university system

2 ~ ; Legal~Entity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ai Atlanta Ai University System DC Art Institute of Atlanta, LLC

Ai Virginia Beach Ai University System DC Art Institute of Virginia Beach,
LLC

Ai Tampa Ai University System The Art Institute of Tampa, LLC

Ai Miami Ai University System DC Miami International University
of Art & Design, LLC

Ai Dallas Ai University System DC Art Institute of Dallas, LLC

Ai Houston Ai University System The Art Institute of Houston, LLC

Ai San Antonio Ai University System DC Ait Institute of San Antonio,
LLC

Ai Austin Ai University System DC Art Institute of Austin, LLC

N/A Ai University System AiH Restaurant, LLC

N/A Ai University System DC AiD Restaurant, LLC

N/A Ai University System AiTampa Restaurant, LLC

South University - Savannah South University South University Savannah, LLC

South University - Montgomery South University South University of Alabama, LLC

South University - Tampa South University DC South University Florida, LLC

South University - West Palm Beach South University DC South University Florida, LLC

South University - Austin South University DC South Education - Texas, LLC

South University - Richmond South University DC South University of Virginia,
LLC

South University - Virginia Beach South University DC South University of Virginia,
LLC

South University - Columbia South University South University of Carolina, LLC

South University - Atlanta (teaching South University South University Savannah, LLC

site)

 

 

 

 

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 83 Of 136. Page|D #Z 270

 

- sge`cinedcamp "us ' `

University system ` f f

~l.eg' al Enti§y ~ 2

 

 

 

 

South University - Orlando (teaching South University DC South University Florida, LLC
site)

N/A South University South University Research II LLC
South University - Highpoint South University DC South University ofNorth

 

 

Carolina, LLC

 

Excluded Campuses*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

52 ` Excluded Campus ~' ~ l University'€>ys`t_§"_r_r_i_ ` ' lieg` al Efntity: j 52 Transferring Parent y y y
Ai Charleston Ai University System DC Art Institute of Charleston, DC Art Institute of Atlanta,
LLC LLC
Ai Washington Ai University System DC Art Institute of DC Art Institute of Atlanta,
Washington, LLC LLC
Ai Nashville Ai University System The Art Institute of Tennessee DC Art Institute of Atlanta,
- Nashville LLC LLC
Ai Colorado Ai University System The Art Institute of Colorado, AII
LLC
Ai Phoenix Ai University System DC Art Institute of Phoenix, AIl
LLC
Ai Portland Ai University System The Art Institute of Portland All
LLC
Ai Pittsburgh Ai University System The Art Institute of Pittsburgh, AII
DC, LLC
Ai Philadelphia Ai University System The Art Institute of AIl
Philadelphia, DC, LLC
Ai Fort Lauderdale Ai University System DC Art Institute of Fort AII
Lauderdale LLC
Ai lllinois Ai University System The lllinois Institute of Art, All
LLC
Ai Michigan Ai University System The Art Institute of Michigan, N/A
LLC
Ai Schaumburg Ai University System The lllinois Institute of Art at N/A
Schaumburg, LLC
t N/A Ai University System , DC Art Institute of Michigan, N/A

 

 

ii

 

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 84 Of 136.

Page|D #: 271

 

2 "Excluded Camp usi " `7 2

y University System `:

' 2 F t ,fYLeg al island 2 1

5 ~` 5 Transferring` 2 ~'Parent "` 22

 

LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ai Las Vegas Ai University System The Art Institute of Las N/A
Vegas, LLC
Ai Indianapolis Ai University System The Art Institute of N/A 5
lndianapolis, LLC
Ai Charlotte Ai University System The DC Art Institute of DC Miami International
Charlotte, LLC University of Art & Design,
LLC
Ai Raleigh-Durham Ai University System The DC Art Institute of N/A
Raleigh-Durham, LLC
N/A Ai University System AilN Restaurant, LLC N/A
N/A Ai University System AiTN Restaurant, LLC N/A
Ai Seattle Ai University System The Art Institute of Seattle, The Arts Institute
LLC lnternational, LLC
South University - Novi South University South University of Michigan, South University Savannah,
LLC LLC
N/A South University DC South Michigan South
South University - South University South University of Ohio, South University Savannah,
Cleveland LLC LLC
The Art Institute of Argosy Argosy Education Group, Argosy Education Group,
California - Hollywood, LLC LLC
a campus of Argosy
University
The. Art institute Of Argosy Argosy Education Group, Argosy Education Group,
California - lnland
. LLC LLC
Empire a campus of
Argosy University
The. Art institute Of Argosy Argosy Education Group, Argosy Education Group,
California - Orange ,
LLC LLC
County, a campus of
Argosy University
The. Art .InSmute Of Argosy Argosy Education Group, Argosy Education Group,
California -
LLC LLC
Sacramento, a campus
of Argosy University
The. Art institute O.f Argosy Argosy Education Group, Argosy Education Group,
California - San Diego,
LLC LLC
a campus of Argosy
University
The Art mmth of Argosy Argosy Education Group, Argosy Education Group,

California - San

 

 

 

 

iii

 

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 85 Of 136.

Page|D #: 272

 

`~ Excluded Camrp{ us ,` y ry

University system;,,<, `, ~

Legai afraid 5"1§ ip 15

TransferrmgParent

 

 

LLC

LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Francisco, a campus of

Argosy University

xiii Unlverslty’ Argosy Argosy Education Group, Argosy Education Group,
LLC LLC

Argosy Unlverslty’ Argosy Argosy Education Group, Argosy Education Group,

Chicago LLC LLC

§;il(:i:y Universle Argosy Argosy Education GrOllp, Argosy Education Group,
LLC LLC

greig/z Umverslty’ , Argosy Argosy Education Group, Argosy Education Group,
LLC LLC

IZ;Z;):i)I-' Unwerslty’ Argosy Argosy Education Group, Argosy Education Group,
LLC LLC

arl§:;yElIlrp}i;/r:rslty, Argosy Argosy Education Group, Argosy Education Group,
LLC LLC

Argosy Univers1fy, Los Argosy Argosy Education Group, Argosy Education Group,

Angeles LLC LLC

§§§:>ijll;mverslty’ Argosy Argosy Education Group, Argosy Education Group,
LLC LLC

Argosy University, . .

Northem Virginia Argosy €£g(§)sy Education Group, €Ir_lgé)sy Education Group,

S;S;:;: g;]lll;:;,$lty’ Argosy Argosy Education Group, Argosy Education Group,
LLC LLC

§§;;le]mverslty’ Argosy Argosy Education Group, Argosy Education Group,
LLC LLC

Argosy University, Salt Argosy Argosy Education Group, Argosy Education Group,

Lake City LLC LLC

geg(::y Umverslty’ San Argosy Argosy Education Group, Argosy Education Group,

g ` LLC LLC 5

Argosy University, San . .

Francjsco Bay Area Argosy §§ng Education Group, LArLgé)sy Education Group,

§;§;so>;;]nwerslty’ Argosy Argosy Education Group, Argosy Education Group,
LLC LLC

Q;E;)lslym§$;erslty’ Argosy Argosy Education Group, Argosy Education Group,
LLC LLC

»§;§§fg Unlverslty’ . Argosy Argosy Education GFOUP, Argosy Education Group,

 

iv

 

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 86 Of 136.

Page|D #: 273

 

ExcludedCamp ns 72 y

Universicysysiem ~' ' '

regs many

j Til‘__?\tl`__$'férring`l’arent " ~

 

LLC

 

 

 

 

 

 

 

LLC
§§:;; Unlverslty’ Argosy Argosy Education Group, Argosy Education Group,
LLC LLC
?;§:S§ig;;`/erslty’ Argosy Argosy Education Group, Argosy Education Group,
LLC LLC
Westem State Coueg’e Argosy Argosy Education Group, Argosy Education Group,
of Law at Argosy
U . . LLC LLC
niverslty

 

*Orange shading denotes the legal entity which much be transferred or who may sell assets to removethe Excluded
Campus and if applicable its Subsidiaries from the University System and such legal entities is herein referred to as

“Excluded Parent”.

 

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 87 Of 136. Page|D #Z 274

ANNEX 2
DEFINED TERMS

For all purposes of this Agreement, the following terms shall have the following respective
meanings

“Account Control Agreement” means any control agreement entered into among any depository
institution at which any Dream Party maintains an account with respect to a Specified Campus including
any Deposit Account (as such term is defined in the UCC with such additions to such term as may
hereafter be made) or the securities intermediary or commodity intermediary at which any Dream Party
maintains a Securities Account (as such term is defined in the UCC with such additions to such term as
may hereafter be made) or a Commodity Account (as such term is defined in the UCC with such additions
to such term as may hereafter be made), such Dream Party, and Studio, pursuant to which Studio obtains
control (within the meaning of the UCC) over,such Account.

“Accrediting Body” means any non-governmental entity, including institutional and specialized
accrediting agencies which engage in the granting or withholding of accreditation of postsecondary
educational institutions or programs in accordance with standards relating to the performance
operations financial condition or academic standards of such institutions including the Southern
Association of Colleges and Schools, the Northwest Cornmission on Colleges and Universities WASC
Senior Commission of Colleges and Schools and the Accrediting Council of lndependent Colleges and
Schools.

“Acguired Campus” means as applicable each lnitial Non-Core Closing Campus and
Subsequent Non~Core Campus Closing which Studio determines in its sole discretion, will be acquired
by Studio or its Affiliates in accordance with the terms of this Agreement and the applicable Asset
Purchase Agreement or the EAPA (or equivalent agreement).

“Acguisition Proposa ” means any offer or proposal (other than an offer or proposal by Studio or
any of its Affiliates) to directly or indirectly engage in an any transaction or series of related transactions
(other than the transactions contemplated by this Agreement) involving any sale of assets services
agreements or any Change of Control involving the Specified Campuses or their assets properties
employees or students or that would frustrate or prevent the consummation of the transactions
contemplated by this Agreement and the other Transaction Documents.

“AEG” has the meaning set forth in the preamble

“Affiliate” means with respect to any Person, any other Person directly or indirectly through one
or more intermediaries controlling, controlled by or under common control with such other Person;
provided that unless otherwise specified the term “Affiliate” shall refer only to those Persons that are
Affiliates of a Person as of the date of determination thereof (it being understood and agreed that
following the Change of Control with respect to the University Systems that is contemplated to occur as
of the date of the Agreement pursuant to the EAPA, such University Systems shall no longer be Affiliates
of DCEH and its Affiliates); provided further that notwithstanding the foregoing, for the purposes of
ARTICLE ll, each University System shall be deemed an Affiliate of DCEH. For purposes of the
immediately preceding sentence the term “control” (including, with correlative meanings the terms
“controlling,” “controlled by” and “under common control wit ”), as used with respect to any Person,
means the possession, directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting securities by contract or

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 88 Of 136. Page|D #Z 275

otherwise

¢G

Agreement” has the meaning set forth in the preamble
“Ai Online” means the online division of Ai Pittsburgh.

“Ai Pittsburg ” means The Art Institute of Pittsburgh, DC, LLC, a Pennsylvania not-for-profit
limited liability company.

“Ai Receivable Assignor” has the meaning set forth in Section 4.33.
“M” has the meaning set forth in the preamble

“ pproved Course” means any course currently offered at an Acquired Campus with available
space after all non-tuition-assistance-eligible students have been seated provided that the Acquired
Campus has the option of limiting the total number of courses an employee student or Program
Participant may take per term or per year based on workload budget considerations or other reasons;
and provided further that such employee student or Program Participant meets all academic
requirements and other requirements for Such course

“Argosy Ai Campuses” has the meaning set forth in Section 4.28§e 1.

“Argosy University” means the campuses operated by AEG and Argosy and its, direct and
indirect, wholly owned Subsidiaries

“Argosy” has the meaning set forth in the preamble

“Art Grant” means the existing tuition grants that Dream Parties offer to students for Approved
Courses which can average up to 20% of the total tuition amount for bachelor’s degree programs and up
to 15% for associate’s degree programs

“Asset Purchase Agreement” has the meaning set forth in Recital C. l.

 

“Assigned Receivables” has the meaning set forth in Section 4.33.
“Assumed Lease Obligations” has the meaning set forth in Recital C.2.

“Bank Account” means each bank, depository, checking, investment or other account in which
revenue attributable to the Specified Campuses is kept or from which liabilities of the Specified
Campuses are paid including G5 accounts of the Specified Campuses any Collateral Account or any
safe deposit box.

“Bankruptcy” means with respect to any Person, if (a) such Person (i) makes an assignment for
the benefit of creditors (ii) files a voluntary petition in bankruptcy, (iii) is adjudged a bankrupt or
insolvent, or has entered against it an order for relief, in any bankruptcy or insolvency proceedings
(iv) files a petition or answer seeking for itself any reorganization, arrangement, composition,
readjustment, liquidation or similar relief under any statute Law or regulation, (v) files an answer or
other pleading admitting or failing to contest the material allegations of a petition filed against it in any
proceeding of this nature or (vi) seeks consents to or_acquiesces in the appointment of a trustee receiver
or liquidator of the Person or of all or any substantial part of its properties or (b)(i) 120 days after the

ii

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 89 Of 136. Page|D #Z 276

commencement of any proceeding against the Person seeking reorganization, arrangement, composition,
readjustment, liquidation or similar relief under any statute Law or regulation, the proceeding has not
been dismissed or (ii) within 90 days after the appointment without such Person’s consent or
acquiescence of a trustee receiver or liquidator of such Person or of all or any substantial part of its
properties the appointment is not vacated or stayed or within 90 days after the expiration of any such
stay, the appointment is not vacated

“Board Committee” means with respect to any Person, any committee of the Board or any
committee to which the Board has delegated authority. F or the avoidance of doubt, the Ai Coordinating
Council is a Board Committee of the Board of DCEH,

“Board” means with respect to any Person, the board of trustees board of managers board of
directors or similar governing body of such Person.

“Bundled Services Agreement” means the Master Bundled Services Agreement, dated December
22, 2018, by and among Studio, certain of its Subsidiaries and the certain members of the Ai University
System party thereto.

“Business” means the business of the Specified Campuses as it is conducted it may be
determined to be conducted the future

“Business Data” means all data or information, in any format, collected generated or used in the
conduct of the Business or necessary for the conduct of the Business including all financial data related
to the Business and all student data contained in any databases that are used in or necessary for the
conduct of the Business

“Business Day” means any day other than (a) a Saturday or Sunday or (b) a day on which banking
institutions located in New York, New York and Los Angeles California are permitted or required by
Law, executive order or governmental decree to remain closed

“Business Employees” has the meaning set forth in Section 2. 141 a).

“Change of Control” means any of the following: (a) a “change of control”, “change in control”
or words of similar import as defined or determined by any Educational Agency; (b) changes to the
Board of a Person or its Affiliates that result in a change to 25% or more of the voting members of the
Board of a Person or its Affiliates in any rolling, l2-month period; (c) a change in the number of voting
members of the Board of any Person or its Affiliates in any rolling, 12-month period that will allow a
group of directors to exercise control who could not exercise control before the change (d) a transaction
pursuant to which an unaffiliated third-party becomes the “beneficial owner”, directly or indirectly, of
securities of another Person representing 50% or more of the voting power of such Person’s then
outstanding securities (e) a transaction effected as a consolidation, share exchange reorganization or
merger of a Person that results in the equityholders of such Person immediately prior to such event not
owning at least a majority of the voting power of the resulting entity’s securities outstanding immediately
following such event; (f) a sale license lease or other disposition of a material portion of a Person’s
assets; (g) a liquidation, dissolution or other winding up of such Person or any of its Subsidiaries or
(h) a transfer of assets that comprises a substantial portion of the educational business of a Title lV
eligible institution, except where the transfer consists exclusively in the granting of a security interest in
those assets

iii

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 90 Of 136. Page|D #Z 277

“Change” has the meaning set forth in the definition of “DCEH Material Adverse Effect.”

“Closing Consideration” has the meaning set forth in Section 1.7gf1.

“Closing Date” means any of the Initial Non~Core Closing Date any Subsequent Non-Core
Closing Date, or any Final Core Closing Date.

“Closing Transactions” has the meaning set forth in Section 1.8.

“Closing” means any of the lnitial Non-Core Closing, any Subsequent Non-Core Closing, or any
Final Core Closing,

“CGBRA” means Part 6 of Subtitle B of Title l of ERISA, Section 4980B of the Code and any
similar state Law.

“Code” means the lntemal Revenue Code of 1986, as amended

“Collateral Account” means any foreign or domestic Deposit Account (as such term is defined
in the UCC With such additions to such term as may hereafter be made), Securities Account (as such
term is defined in the UCC with such additions to such term as may hereafter be made), or Commodity
Account (as such term is defined in the UCC with such additions to such term as may hereafter be made).

“Collateral” means all of the following (other than Excluded Property): all assets of or with
respect to the Ai University System, including both Specified Campuses and Excluded Campuses and
all assets of or with respect to the Argosy Ai Campuses including the Non-Core Assets the Core Assets
the Leases, the Bank Accounts the Company lntellectual Property. For the avoidance of doubt,
Collateral includes the following types of assets included therein (capitalized terms used in this definition
and not defined herein have the meanings given to them in the UCC): (i) Accounts; (ii) Chattel Paper;
(iii) Commercial Tort Claims; (iv) Deposit Accounts; (v) Documents; (vi) General lntangibles; (vii)
Goods (including Goods held on consignment with third parties); (viii) lnstruments; (ix) lnvestment
Property; (x) Letter-of-Credit Rights and Letters of Credit; (xi) Supporting Obligations (xii) all books
records writings databases, information and other property relating to, used or useful in connection
with, evidencing, embodying, incorporating or referring to, any of the foregoing; (xiii) all Proceeds of
any of the foregoing and to the extent not otherwise included (x) all payments under insurance (whether
or not Studio is the loss payee thereof) in respect of Collateral and (y) all tort claims and (Xiv) all other
property and rights of every kind and description and interests therein.

“Companv lntellectual Propertv” means any and all lntellectual Property Rights owned or
purported to be owned by DCEH or any of its Subsidiaries that are either (a) used or held for possible
use by any of the Specified Campuses or (b) owned by a Dream Party set forth on Schedule l.4.

“Companv Material Contracts” means any Contract which is or is required to be disclosed on the
disclosure schedules to any Asset Purchase Agreement, including the Ai Asset Purchase Agreement.

 

“Competitive Program” means all (a) existing programs currently conducted by the Dream
Parties at any of their respective campuses and (b) existing programs currently conducted by Studio and
any of its Affiliates programs at any of their respective campuses

“Compliance Date” means October 17, 2017.

iv

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 91 Of 136. Page|D #Z 278

“Compliance Review” means (a) any audit, program review, or investigation, conducted by any
Educational Agency with respect to any Specified Campus’ compliance with Educational Laws (b) any
site visit or guaranty agency review conducted by any Educational Agency with respect to any Specified
Campus’ compliance with Educational Laws which resulted in material findings or (c) any independent
auditor review of any lnstitution’s compliance with the statutory, regulatory or other requirements of the
Title lV Programs.

“Concentration Account” means the East West Bank account number 8003115105 or any other
account designated by Studio.

“Confidential lnformation” means any information concerning the businesses and affairs of the
Specified Campuses or the Business that is not already generally available to the public; provided that
Confidential lnformation shall also include the terms and conditions of this Agreement and the
transactions contemplated hereby.

 

“Conflict” has the meaning set forth in Section 2.5.

“Contract” means any written or oral contract, subcontract, note bond mortgage indenture
lease sublease license sublicense undertaking or other legally binding agreement

“Core Assets” has the meaning set forth in the Asset Purchase Agreement set forth on
EXHlBlT B.

“Core Assumed Liabilities” has the meaning set forth in the Asset Purchase Agreement set forth
on EXHlBlT B.

 

“Core Services” means with respect to any Specified Campus for which a Statement of Work
has been executed and delivered by each party thereto, the “Core Services” as defined in the Managed
Services Agreement.

“Curricular Know-How” has the meaning set forth in the License Agreement.
“Cuiricular Materials” has the meaning set forth in the License Agreement.
“DCEH” has the meaning set forth in the preamble

“DCEH Credit Agreement” means that certain Senior Secured Credit and Guaranty Agreement,
dated as of October 17, 2017, by and among DCEH, Ai, South, Argosy, DCEM and The Dream Center
Foundation, certain Subsidiaries of the borrowers thereunder, the various lenders party thereto from time
to time and U.S. Bank National Association as administrative agent and collateral agent thereunder with
respect to a senior secured credit facility in the aggregate principal amount of 855,000,000.

 

“DCEH Material Adverse Effect” means any and all changes effects events circumstances
conditions developments (each a “Change”, and collectively, “Changes”), that individually or in the
aggregate taken together with all other Changes has had or would reasonably be expected to have a
material adverse effect on the business operations financial condition, assets or results of operations of
DCEH and its Subsidiaries taken as a whole or to prevent or materially delay the transactions
contemplated hereby, including any lnitial Non-Core Closing, any Subsequent Non-Core Closing or any
Final Core Closing; provided, however, that no Change (by itself or when aggregated or taken together
with any and all other Changes) directly or indirectly resulting from, attributable to or arising out of any

V

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 92 Of 136. Page|D #Z 279

of the following shall be deemed to be or constitute a “DCEH Material Adverse Effect,” and no Change
(by itself or When aggregated or taken together with any and all other such Changes) directly or indirectly
resulting from, attributable to or arising out of any of the following shall be taken into account when
determining whether a “DCEH Material Adverse Effect” has occurred or may, would or could occur:

(i) general economic conditions (or changes in such conditions) in the United States
or any other country or region in the world or conditions in the global economy generally;

(ii) conditions (or changes in such conditions) in the securities markets capital
markets credit markets currency markets or other financial markets in the United States or any other
country or region in the world including (A) changes in interest rates in the United States or any other
country or region in the world and changes in exchange rates for the currencies of any countries and
(B) any suspension of trading in securities (whether equity, debt, derivative or hybrid securities)
generally on any securities exchange or over-the-counter market operating in the United States ,or any
other country or region in the world;

(iii) conditions (or changes in such conditions) in the industries in which DCEH and
its Subsidiaries conduct business

(iv) political conditions (or changes in such conditions) in the United States or any
other country or region in the world or acts of war, sabotage or terrorism (including any escalation or
general worsening of any such acts of war, sabotage or terrorism) in the United States or any other
country or region in the world;

(v) earthquakes hurricanes tsunamis, tornadoes, floods mudslides, wild fires or
other natural disasters weather conditions and other force majeure events in the United States or any
other country or region in the world;

(vi) changes in Law or other legal or regulatory conditions (or the interpretations
thereof) or changes in GAAP (or the interpretation thereof);

(vii) the announcement of this Agreement or the pendency or consurrirnation of the
transactions contemplated hereby, including (A) the identity of Studio, (B) the loss or departure of
officers or other employees of DCEH or any of its Subsidiaries (C) the termination or potential
termination of (or the failure or potential failure to renew or enter into) any Contracts with customers
suppliers distributors or other business partners and (D) any other negative development (or potential
negative development) in DCEH’s relationships with any of its customers suppliers distributors or other
business partners and

(viii) any failure by DCEH to meet any internal budgets plans or forecasts of its
revenues earnings or other financial performance or results of operations in and of itself (but not, in
each case the underlying cause of such changes or failures unless such changes or failures Would
otherwise be excepted from this definition).

Notwithstanding anything herein to the contrary, no Change or Changes described in clauses (i)
through (vi) of this definition shall be disregarded to the extent such Change or Changes had a material
disproportionate effect on DCEH or its Subsidiaries relative to other companies in the same industry.

“DCEM” has the meaning set forth in Recital A.

vi

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 93 Of 136. Page|D #Z 280

“Disclosure Schedule” has the meaning set forth in preamble to ARTICLE ll.
“DOE Affiliate” has the meaning ascribed to “affiliate” in 34 C.F.R. §85.905.

“DOE” means the United States Department of Education and any successor agency
administering student financial assistance under Title lV.

“Dream Center Scholarship” has the meaning set forth in Section 4.15§ c ).

“Dream Computer Svstems” has the meaning set forth in Section 2.19§b ).

“Dream Employee Scholarship” has the meaning set forth in Section 4.15§ a).
“Dream Governing Documents” has the meaning set forth in Section 2. l.

“Dream lntellectual Property Rights” has the meaning set forth in Section 2.19§ d 1.
“Dream Parties” has the meaning set forth in the preamble

“Dream Privacy Policies” means each external or intemal, past or present privacy policy of the
Dream Parties or any of their Affiliates including any policy, procedure or statement relating to: (a) the
privacy of users of any Dream Parties’ website, application, or Dream Software; (b) the collection,
storage disclosure and transfer of any Personal lnformation; and (c) any employee information

“Dream Software” means all computer software websites, or applications (including all source
code object code firmware development tools files records and data, and all media on which any of
the foregoing is recorded and all documentation associated with any of the foregoing) owned or
purportedly owned by the Dream Parties licensed by the Dream Parties f`rom third parties or otherwise
used or held for use in the Business

“EDMC Credit Agreement” has the meaning set forth in the lFWA.

“Education Management” means collectively Education Management LLC, Education
Management ll LLC, Education Management Corporation and each of their respective Affiliates and
Related Persons

“Educational Agency” means any entity or organization, whether governmental, government
chartered tribal, private or quasi-private that engages in granting or withholding Educational
Approvals administers Financial Assistance Programs to or for students of, or otherwise regulates
postsecondary schools or programs in accordance with standards relating to the performance operation,
financial condition, privacy or academic standards of such schools and programs including the DOE
and any Accrediting Body or State Educational Agency.

“Educational Approva ” means any license permit, consent, franchise approval, authorization,
certificate or accreditation issued or required to be issued by an Educational Agency to the Specified
Campuses with respect to any aspect of the Specified Campuses operations subject to the oversight of
such Educational Agency, including any such approval for any Specified Campus to participate in any
Financial Assistance Program, but excluding any such approvals or permits with respect to the activities
of recruiters or individual employees or agents of the Specified Campus

vii

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 94 Of 136. Page|D #Z 281

“Educational Consent” means any approval, authorization or consent by any Educational
Agency, or any notification to be made by the Parties to an Educational Agency, with regard to the
transactions contemplated by this Agreement, whether required to be obtained prior to or after the
Closing Date, which is necessary under applicable Laws or regulations in order to maintain or continue
any Educational Approval held by any Specified Campus as of the date of this Agreement.

“Educational Law” means any United States federal, state local or similar statute Law,
ordinance regulation, rule Accrediting Standard, code order or standard including the provisions of
Title lV and any regulations implementing or relating thereto, issued or administered by any Educational
Agency or any Financial Assistance Program.

“Educational Loan” means any student loan made insured or originated under Title lV.
“EMC Consent Judgement” has the meaning set forth in each Managed Services Agreement.

“Employee Benefit Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) and any other employee plan, program, policy, practice contract, agreement or
other arrangement, including, without limitation, any compensation, severance termination pay,
deferred compensation, performance awards stock or stock-related awards fringe retirement, death,
disability, welfare or medical benefits or other employee benefits or remuneration of any kind whether
written, unwritten or otherwise funded or unfunded whether or not subject to ERISA, that is or has been
maintained contributed to, or required to be contributed to, by any of the Dream Parties or any of their
respective Affiliates or with respect to which any of the Dream Parties any of their respective Affiliates
or ERISA Affiliates has or may have any liability or obligation.

“Employee Scholarship” has the meaning set forth in Section 4. 1 51 b ).

“ERISA Affiliate” means with respect to any Person, any other Person under common control
with such Person within the meaning of Section 414(b), (c), (m) or (o) of the Code and the regulations
issued thereunder.

“ERISA” means the Employee Retirement lncome Security Act of 1974, as amended

“Excluded Campus” means any campus or Subsidiary of a University System determined by
Studio in its sole discretion to be an Excluded Campus As of the date hereof, the Excluded Campuses
are as set forth on Annex l under the heading “Excluded Campuses”; provided that Studio may update
such list in its sole discretion; provided, however, that no Subsidiary of South as of the Effective Date
shall be deemed to be an Excluded Campus without the consent of South.

“Excluded Property” means (i) any Shared lT Systems Dream lntellectual Property Rights
and/or Dream Computer Systems (ii) any lease license contract or agreement to which any Dream
Party is a party, if and to the extent that a security interest therein is prohibited by or in violation of
(x) any applicable Law, or (y) a term, provision or condition of any such lease license contract or
agreement (unless in each case such applicable Law, term, provision or condition would be rendered
ineffective with respect to the creation of such security interest pursuant to Sections 9-406, 9-407, 9-408
or 9-409 of the Code (or any successor provision or provisions) of any relevant jurisdiction or any other
applicable Law or principles of equity) or would give any other party thereto the right to terminate
accelerate or otherwise alter such Dream Party’ s rights titles and interests thereunder (including upon
the giving of notice or lapse of time or both); provided however, that the foregoing shall cease to be

viii

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 95 Of 136. Page|D #Z 282

treated as “Excluded Property” (and shall constitute Collateral) immediately at such time as the
contractual or legal prohibition shall no longer be applicable and to the extent severable such security
interest shall attach immediately to any portion of such lease license contract or agreement not subject
to the prohibitions specified in clause (x) or (y) above (iii) any United States intent-to-use trademark
applications for which an amendment to allege use or a statement of use has not been filed and accepted
by the Patent and Trademark Office to the extent that, and solely during the period in which, the grant
of a security interest therein would impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal Law, provided that upon submission to and acceptance by the
Patent and Trademark Office of an amendment to allege use or a statement of use pursuant to 15 U.S.C.
Section 1051(c) or (d) (or any successor provision), such intent-to-use trademark application shall be
considered Collateral; (iv) any equipment of a Dream Party that is subject to a perfected lien that is a
Permitted Lien if and for so long as the grant of a security interest therein to Studio in such equipment
shall constitute or result in a breach or termination pursuant to the terms of, or a default under, the
agreement entered into in connection with such Permitted Lien on such equipment; provided, however,
that such security interest shall attach immediately at such time as the term in the relevant agreement
restricting the attachment of a security interest in such equipment is no longer operative or the attachment
of a security interest in such equipment would not constitute or result in a breach or termination pursuant
to the terms of, or a default under, such agreement; (v) assets in respect of which pledges and security
interests are prohibited by applicable Law; (vi) any Title lV Program funds maintained by any Dream
Party in a fiduciary trust capacity prior to such funds being applied to eligible institutional charges for
currently enrolled students or any student accounts receivable pending to be received from Title IV
Programs; (vii) all assets of or with respect to South University, (viii) all assets of or with respect to the
Argosy University System (other than the Argosy Ai Campuses); and (xi) all accounts receivable of or
with respect to the Dream Parties (other than those accounts receivable of or with respect to the Ai
University System (including Excluded Campuses and Specified Campuses) and the Argosy Ai
Campuses).

“Family Member” means as to any individual, any parent, spouse child spouse of a child
brother, sister or other immediate family member of such individual (whether by blood marriage
or adoption), and each trust or other entity created for the benefit of one or more of such Persons
and/or the estates of any such Person.

“Federal Receiver Party” means the F ederal Receiver or any Representative thereof

“Federal Receiver” means Dottore Companies LLC, or any alternative Person validly appointed
as receiver in the Receivership.

“Final Core Closing Date” has the meaning set forth in Section 1.3.
“Final Core Closings” has the meaning set forth in Section 1.3.

“Financial Assistance Programs” means each Title lV Program pursuant to which Title lV
Program finiding has been provided to or on behalf of any Specified Campus’ students and any
other government-sponsored or private program of student financial assistance other than the
Title lV Programs pursuant to which student financial assistance grants or loans were provided to
or on behalf of any Specified Campus’ students and such funds constituted at least 2% of the
Specified Campus’ tuition and fee revenues during any fiscal year.

“Financial Statements” has the meaning set forth in Section 2.7.

ix

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 96 Of 136. Page|D #Z 283

“Foundation” has the meaning set forth in Recital E.
“Foundation Board Nominees” has the meaning set forth in Section 4.11.

“Fundamental Representations” means the representations and warranties set forth in Section 2.1
(Organization of the Dream Parties), Section 2.2 (Capital Structure of DCEH and its Subsidiaries),
Section 2.3 (Subsidiaries), Section 2.4 (Authority), Section 2.5 (No Conflict), Section 2.9 (No Changes),
Section 2.11 (Educational Compliance and Approvals) and Section 2.13 (Taxes).

“GAAP” means United States generally accepted accounting principles as in effect on the date
hereof.

“Governing Documents” means all legal document(s) by which any Person (other than an
individual) establishes its legal existence or which govern its internal affairs For example the
“Governing Documents” of a corporation include its certificateof incorporation and by-laws, the
“Governing Documents” of a limited partnership include its certificate of formation and its limited
partnership agreement and the “Governing Documents” of a limited liability company include its
certificate of formation and its operating agreement or limited liability company agreement With
respect to any Person organized as a not-for-profit entity under state Law and/or exempt from tax under
federal Law, Governing Documents include such Person’s conflict of interest policy and other
governance policies its lRS Forms 1023, 8975, 1024, 1024-A, 990-T, 990, 990-EZ, 990-N or 990-PF
and any related schedules and any corresponding state tax documents

“Governmental Authoritv” means any government, any governmental or regulatory entity or
body, department, commission, board agency or instrumentality, and any court, tribunal or judicial body,
in each case whether federal, state county, provincial, and whether local or foreign.

“HEA” means the Higher Education Act of 1965, 20 U.S.C. § 1001 et seq., as amended or any
successor statute thereto.

“lndebtedness” means with respect to any Person, any of the following, Without duplication:
(a) any indebtedness of such Person for borrowed money, loans or advances including any principal and
interest, (b) any indebtedness of such Person evidenced by notes bonds mortgages debentures or any
other debt instrument or security, (c) any obligations of such Person under any leases which are required
to be classified as capitalized leases under GAAP, (d) all obligations in respect of any financial hedging
arrangements including any interest rate swap, (e) all obligations or commitments by which a Person
assures a creditor against loss (including letters of credit and bankers’ acceptances and contingent
reimbursement obligations with respect to letters of credit and bankers’ acceptances), (f) all indebtedness
for earn outs or the deferred purchase price of property or services with respect to which a Person is
liable as obligor or otherwise (g) all obligations under conditional sale or other title retention agreements
relating to property or assets purchased by such Person, (h) any guaranty by such Person of any
indebtedness of any other Person of a type described in clauses (a) through (g) above and (i) all interest,
fees prepayment premiums penalties and other fees and expenses owed with respect to the indebtedness
referred to above assuming the repayment in full of such indebtedness as of such time Notwithstanding
the foregoing, Indebtedness shall exclude (i) any trade payables to the extent not past due and other
current liabilities not yet past due and arising in the ordinary course of business (ii) any operating or
lease obligations (other than capitalized leases described in clause (c) of this definition), and (iii) any
Transaction Expenses

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 97 Of 136. Page|D #Z 284

“lndebtedness Period” has the meaning set forth in the IFWA.

“lFWA” means that certain lnterim Framework Agreement dated as of December 26, 2018 by
and among Studio, DCEH, DCEM, Dream Center South University, LLC, AEG, Argosy, All,
Candlewood Special Situations Master Fund ll, L.P., Flagler Master Fund SPC, LTD, and the other
persons set forth on the signature pages thereto, as amended on or about the date hereof.

“lnitial Non-Core Closing Campus” has the meaning set forth in Section 1.1.
“lnitial Non~Core Closing Date” has the meaning set forth in Section 1.1.

“Initial Non~Core Closing Transactions” has the meaning set forth in Section 1.7.
“lnitial Non~Core Closing” has the meaning set forth in Section l.l.

“lntellectual Property Rights” means any and all of the following in any jurisdiction throughout
the world: (i) all inventions (whether or not patentable or reduced to practice), patents patent
applications and patent disclosures as well as any reissues continuations continuations-in-part,
divisionals revisions extensions or reexaminations thereof, (ii) trademarks service marks trade dress
trade names slogans designs logos, internet domain names corporate names and all other indicia of
origin (and all translations adaptations, derivations, and combinations of the foregoing), together with
all of the goodwill associated with the foregoing (collectively, “Marks”), (iii) all copyrights and other
works of authorship, mask works and moral rights (iv) registrations applications and renewals for any
of the foregoing (as applicable), (v) computer software (including source code and object code), data,
data bases and documentation thereof, and (vi) trade secrets and other confidential information
(including ideas formulas compositions inventions know-how, manufacturing and production and
other processes techniques and methods research and development information, drawings
specifications designs plans proposals technical data, business and marketing plans and customer and
supplier lists and related information), (vii) all other intellectual property and proprietary rights and
(viii) all tangible embodiments of the foregoing (in whatever form or medium).

“Knowledge” means with respect to any Person, the actual knowledge provided, that with
respect to the Dream Parties “Knowledge” shall mean the actual knowledge of Brent Richardson,
Randall Barton, John Crowley, Chad Garrett, Denis Yevstifyev, Claude Brown, Chris Richardson, Deb
Landesman, Eldon Monday, Melissa Esbinshade any other member of a Board or Board Committee
the president of each University System and each Specified Campus leader.

“Last Final Core Closing” means with respect to any University System, the earlier to occur of
(a) the first date on which a Final Core Closing has been consummated with respect to all campuses
which are or could be Specified Campuses of such University System or (b) in the event that a Final
Core Closing has not occurred with regards to all campuses of a University System, it has been
determined that any campuses which have not undergone a Final Core Closing will enter into a Teach-
Out.

“La_w” means any applicable law, statute treaty, constitution, principle of common law,
ordinance code rule regulation, Order or other legal requirement issued enacted adopted
promulgated implemented or otherwise put into effect by or under the authority of any Governmental
Authority, as amended unless expressly specified otherwise herein.

xi

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 98 Of 136. Page|D #Z 285

“Lease Assignment and Assumption Agreements” has the meaning set forth in Section 1.7§ c).
“Lease Assumption Conditions” has the meaning set forth in Section l.7(c).

“liability” means any obligation or liability whether known or unknown, asserted or unasserted
absolute or contingent, accrued or unaccrued liquidated or unliquidated and whether due or to become
due regardless of when asserted

“Liens” means any lien, pledge hypothecation, charge mortgage security interest, deed of trust
or encumbrance of any nature or of any kind whether voluntarily incurred or arising by operation of law
or otherwise

“Losses” means any loss liability, action, cause of action cost, damage or expense Tax, penalty,
or fine in each case whether or not arising out of third-party claims including interest, penalties
attorneys’, consultants’ and experts’ fees and expenses (including such attorneys, consultants’ and
experts’ fees and expenses incurred in connection the enforcement of a party s rights) and all amounts
paid in investigation, defense or settlement of any of the foregoing

“Managed Services Agreement” has the meaning set forth in Recital C.
“Marks” has the meaning set forth in the definition of “lntellectual Property Rights”.
“l\/lost Recent Balance Sheet” has the meaning set forth in Section 2.7.

“Non-Core Assets” has the meaning set forth in the Asset Purchase Agreement set forth on
EXHIBIT B.

“Non-Core Assumed Liabilities” has the meaning set forth in the Asset Purchase Agreement set
forth on EXHIBIT B.

“Non-Core Closing” means an lnitial Non~Core Closing or a Subsequent Non~Core Closing.
“Obligations” has the meaning set forth in Section 4.28.

“Order” means any order, judgment, decision, decree injunction, pronouncement, ruling, Writ or
assessment of, by or on behalf of any Governmental Authority (whether temporary, preliminary or
permanent) or arbitrator.

“ordinarv course” and “ordinarv course of business” means with respect to any Person, in the
ordinary, usual and normal course of business consistent with its past custom and practice (including
with respect to quantity, quality, frequency, cost and/or pricing).

“Other Dream Parties” has the meaning set forth in the preamble
“Parties” means Studio and the Dream Parties and “_Pa_rt\;” means any one of them.

“Permit” means any permits licenses authorizations consents approvals and franchises from
Governmental Authorities

"‘Permitted Liens” means any of the following: (a) Liens or other defects imperfections or

xii

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 99 Of 136. Page|D #Z 286

irregularities in title easements covenants and rights of way and other similar restrictions of record and
zoning, building and other similar codes or restrictions which are imposed by any governmental authority
having jurisdiction over such leased real property, in each case that do not adversely affect in any
material respect the current use of the applicable property owned leased used or held for use by DCEH
or any of its Subsidiaries and (b) statutory, common law or contractual liens of landlords for amounts
not yet due and payable or delinquent and that do not otherwise arise as a result of any default under any
lease arrangement

“Person” means an individual, corporation, partnership, association, limited liability company,
trust, estate or other similar business entity or organization, including a Governmental Authority.

“Personal lnformation” means in addition to any definition provided by the Dream Parties for
any similar term (e.g., “personally identifiable information” or “Pll”) in any Dream Parties’ Privacy
Policy or other public-facing statement, all information regarding or capable of being associated with an
individual person or device including without limitation (a) information that identifies, could be used to
identify or is or can be associated with personally identifiable information, including a person’s name
physical address telephone number; email address financial account number; payment card number;
government-issued identifier (including Social Security number, driver’s license number, or passport
number); medical, health or insurance information, including protected health information (as defined
in the Health lnsurance Portability and Accountability Act of 1996, as amended); gender; date of birth;
educational or employment information; religion; sexual orientation; political affiliation; and any other
data used or intended to be used to identify, contact or precisely locate an individual (e.g., geolocation
data), (b) information that is created maintained or accessed by an individual (e.g., videos audio or
individual contact information), (c) any data regarding an individual’s activities online or on a mobile
device or other application (e.g., searches conducted web pages or content visited or viewed), and
(d) lnternet Protocol addresses unique device identifiers cookies or other persistent identifiers Personal
lnformation may relate to any individual, including a current, prospective or former student, customer,
teacher, or employee of any person. Personal lnformation includes information in any forrn, including
paper, electronic, and other forms

“Post-Closing Educational Consents” means those Educational Consents identified as such

on Schedule 4.7gd1.

“PPA” means a program participation agreement issued to a postsecondary educational
institution and countersigned or to be countersigned by or on behalf of the secretary of the DOE,
evidencing certification of that institution to participate in the Title lV Programs.

“PPPA” means a provisional PPA issued to an Acquired Campus and countersigned or to
be countersigned by or on behalf of the secretary of the DOE, for the purposes of certifying the
Acquired Campus to continue its Title lV Program participation following consummation of the
transactions contemplated by this Agreement.

“Pre-Acquisition Review Application” means a materially complete electronic application
to the DOE with respect to the transactions contemplated hereby, marked for pre-acquisition review,
together with any required exhibits or attachments

“Pre-Acquisition Review Response” means a written notice from the DOE following the
DOE’s review of a Pre-Acquisition Review Application regarding the transactions contemplated by
this Agreement, which shall not indicate the existence of any material impediment to the issuance

xiii

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 100 Of 136. Page|D #Z 287

of a TPPPA or PPPA to any Acquired Campus extending such Acquired Campus’ certification to
participate in the Title IV Programs following the Closing; provided, that no such material
impediment shall be deemed to arise nom any of (i) a requirement that Studio and/or any Acquired
Campus post one or more letters of credit that in the aggregate do not exceed twenty five percent
(25%) of the funds received by the Acquired Campuses under the Title lV Programs for the
Acquired Campuses’ last completed fiscal year; (ii) the imposition of any growth restrictions
regarding the implementation of new or revised academic programs or the addition of new
educational locations and/or (iii) a requirement that Studio and/or its Subsidiaries provide a
guaranty or assume joint and several liability for any outstanding or future Title IV Program
liabilities of any Acquired Campus

“Pre-Closing Educational Consents” means those Educational Consents identified as such on

Schedule 4.7§b [.

“Pre-Closing Period” means the period corrirnencing on the date of this Agreement and (a) with
respect to South University ending on the date that is 120 days following the execution and delivery of
the EAPA with respect to South University and (b) with respect to DCEH, ending on the date which is
the later of the date on which DCEH no longer has any obligations under the Technology Services and
License Agreement and the date of the Last Final Core Closing and (c) with respect to the Argosy
University System and the South University System, the later of the Last Final Core Closing with respect
thereto and the date of termination of the Managed Services Agreement with respect thereto.

“Prior Acquisition Agreement” means the agreement or agreements pursuant to which DCEH
and its Subsidiaries acquired the assets of Education Management, including the Specified Campuses
and each document, instrument and certificate entered into or delivered in connection with such
agreement or agreements

“Privacy Laws” means all international, federal, state provincial and local Laws rules
regulations directives and governmental requirements which govern the receipt, collection, compilation,
use storage processing, sharing, safeguarding, security, disposal, destruction, disclosure or transfer of
Personal lnformation and all such Laws governing security breach notification, penalties and compliance
with orders in connection with any of the foregoing, including, but not limited to, the Children’s Online
Privacy Protection Act, the California Online Privacy Protection Act, the Video Privacy Protection Act,
the EU Data Protection Directive PCl-DSS, the CAN-SPAM Act and Canada’s Anti-Spani Legislation,
the Health lnsurance Portability and Accountability Act of 1996, as amended and the EU Cookie
Directive

“Private Educational Loan” means any student loan provided by a lender that is not made insured
or guaranteed under Title IV, or by the institution itself, and is issued expressly for postsecondary
educational expenses

 

“Proceeding” means any claim, charge complaint, grievance inquiry, audit, investigation,
action, suit, litigation or proceeding by or before (or could come before) or brought on behalf of any
Governmental Authority, Educational Agency or arbitrator.

“Process” or “Processin ” means to collect, access use rocess, modi , co , anal Ze disclose
_ 3
transmit, transfer, sell, rent, host, store retain, delete or destroy.

“l)rogram Participant” has the meaning set forth in Section 4.15101. l

xiv

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 101 Of 136. Page|D #Z 288

“Program Participation Agreement” means a Program Participation Agreement issued by the
DOE to a Specified Campus including on a provisional basis

“Receivership” has the meaning set forth in Section 4.6(a).

“Related Persons” means with respect to any Person, such Person’s (a) direct and indirect
equityholders, directors officers trustees managers and Affiliates (b) any direct and indirect
equityholders directors officers trustees managers and controlling Affiliates of the persons set forth
in clause (a); and (c) any Family Member of any natural person described in clause (a) or (b). For the
avoidance of doubt, Dream Center Education Management, LLC is a Related Person of DCEH and its
Subsidiaries

“Reorganization Plan” has the meaning set forth in Section 4.10.

“Reorganization” has the meaning set forth in Section 4.10.

¢¢

Rep_resentative” means with respect to any Person, any director, officer or employee of such
Person, or any financial advisor, accountant, legal counsel, consultant or other authorized agent or
representative retained by such Person.

“Restricted Area” has the meaning set forth in Section 4.9(b).
“Restricted Period” has the meaning set forth in Section 4.9gb1.

“Retained Liabilities” has the meaning set forth in the EAPA.

“Scholarship Limit” has the meaning set forth in Section 4.15(a1.

“Second Lien Guaranty” has the meaning set forth in the IFWA.

“Security lncidents” means (i) any unauthorized access acquisition, interruption, alteration or
modification, disclosure loss theft, corruption or other unauthorized Processing of Personal
lnformation, (ii) inadvertent, unauthorized and/or unlawful sale disclosure or rental of Personal
lnformation, or (iii) any other unauthorized access to, acquisition of, interruption of, alteration or
modification of, loss of, theft of, corruption of, or use of the Dream Computer Systems

“Shared lT Services” has the meaning set forth in the Transition Services and License
Agreement.

“Shared IT System Access Rights” has the meaning set forth in Section 2.19§ b ).

¢‘

Shared IT Systems” has the meaning set forth in the Transition Services and License Agreement.

“South Credit Agreement” means that certain 825,000,000 Senior Secured Credit and Guaranty
Agreement, dated on or about the date hereof, by and among South, certain Subsidiaries of South, the
South Lenders and U.S. Bank National Association as collateral agent thereunder.

“South Indebtedness Period” means with respect to the period beginning on the date hereof and
ending on the date when no payment obligations (other than contingent reimbursement and
indemnification obligations) remain outstanding in respect of the aggregate principle amount as of the

 

XV

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 102 Of 136. Page|D #Z 289

date hereof under the South Credit Agreement.
“South Lenders” means the lenders party to the South Credit Agreement from time to time
“South MSA” means the Managed Services Agreement to which South is a party.

“South University” means the campuses operated by Dream Center South University, LLC, an
Arizona not-for-profit limited liability company, and its direct and indirect, wholly owned Subsidiaries

“Specified Campuses” means each campus or other Subsidiary of South, Argosy and All, other
than an Excluded Campus provided that the Specified Campuses set forth on Annex A, which may be
amended by Studio in its sole discretion, are the Specified Campuses as of the date hereof.

“State Educational Agencv” means any state or local educational licensing body that provides a
license or authorization necessary for an Specified Campus or any campus branch, additional location
or other facility thereof to provide postsecondary education in that state or which administers Financial
Assistance Programs in that state including the California Bureau for Private Postsecondary Education
(or any predecessor agency thereto) and the California Student Aid Commission.

“Statement of Work” has the meaning set forth in each Managed Services Agreement.
“Studio Employee Scholarship” has the meaning set forth in Section 4.15§ b 1.

“Studio Indemnified Parties” has the meaning set forth in Section 6.2.

“Studio Offeree” has the meaning set forth in Section 4.12.

“M” has the meaning set forth in the preamble

“Subiect Subsequent Non-Core Closing Campus(es)” has the meaning set forth in Section 1.2.
“Sublease” has the meaning set forth in Recital C.2.

“Subsequent Non-Core Closing Campus” has the meaning set forth in Section l.l.
“Subsequent Non-Core Closing Date” has the meaning set forth in Section 1.2.
“Subsequent Non~Core Closing Transactions” has the meaning set forth in Section 1.8.
“Subsequent Non~Core Closings” has the meaning set forth in Section 1.2.

“Subsidiary” means with respect to any Person, any corporation or other organization, whether
incorporated or unincorporated of which (a) such Person or any other subsidiary of such Person is a
general partner (excluding such partnerships where such Person or any subsidiary of such Person does
not have a majority of the voting interest in such partnership) or (b) at least a majority of the securities
or other interests having by their terms ordinary voting power to elect a majority of the Board with
respect to such corporation or other organization is directly or indirectly owned or controlled by such
Person or by any one or more of its subsidiaries provided, that with respect to the Dream Parties for the
purposes of ARTlCLE ll (other than Section 2.8 ), no Person shall be deemed a Subsidiary of a Dream
Party other than a Person who has since the Compliance Date (i) directly or indirectly owned or

xvi

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 103 Of 136. Page|D #Z 290

controlled a Specified Campus or assets which are used by a Specified Campus (ii) employed any
employee which provides services to a Specified Campus or sponsored Employee Benefit Plan or
(iii) has any liability for which a Dream Party could be liable provided, further, that unless otherwise
specified the term “Subsidiary” shall refer only to those Persons that are Subsidiaries of a Person as of
the date of determination thereof (it being understood and agreed that following the the Change of
Control with respect to the University Systems that is contemplated to occur as of the date of the
Agreement pursuant to the EAPA, such University Systems shall no longer be Subsidiaries of DCEH
and its Affiliates); provided further that notwithstanding the foregoing, for the purposes of ARTlCLE ll,
each University System shall be deemed a Subsidiary of DCEH.

“Substantial Control” means the term “substantial control” as that term is defined in 34 C.F.R.
§668.174(0)(3).

1 “Tax Returns” means any return, information report or filing with respect to Taxes, including
any schedules attached thereto and including any amendment thereof,

“M” or, collectively, “Taxes” means any and all federal, state local and foreign taxes
assessments and other governmental charges duties impositions and liabilities including taxes based
upon or measured by gross receipts income profits sales use and occupation, and value added ad
valorem, transfer, franchise capital stock, license registration, withholding, payroll, recapture
employment, unemployment, escheat, environmental, windfall profit, excise property, alternative or
add-on minimum taxes as well as public imposts, fees and social security charges (including but not
limited to health, unemployment and pension insurance), together with all interest, penalties and
additions imposed with respect to such amounts and any penalties for any failure to file or timely or
properly file any Tax Return.

“Teach-Out Tuition Discount” means the existing Teach-Out commitments made by any Dream
Party prior to the date hereof and disclosed to Studio to students to provide a 50% scholarship tuition
discount in connection with their transfer from a closing Affiliate institution of the Dream Parties to an
Acquired Campus regardless of whether such transfer occurs prior to or after the Core Closing.

 

“Teach-Out” means the continuing provision of academic services to students following the
announcement of a campus closure until such students can graduate/complete their program of study or
transfer to a comparable academic program through an affiliated or unrelated institution

“Technology” means any or all of the following, but not the patent, trademark, copyright, trade
secret or other similar intellectual property rights therein or associated therewith: (i) published and
unpublished works of authorship, including audiovisual works collective works computer programs
software source code object code compilations databases derivative works literary Works
maskworks and sound recordings (ii) inventions and discoveries including articles of manufacture
business methods compositions of matter, improvements machines methods and processes and new
uses for any of the preceding items (iii) words names symbols devices designs and other
designations and combinations of the preceding items used to identify or distinguish a business good
group, product, or service or to indicate a form of certification, including logos product designs and
product features and (iv) information that is not generally known or readily ascertainable through proper
means whether tangible or intangible including algorithms customer lists ideas designs formulas
know-how, methods processes programs prototypes systems and techniques

“Title lV Programs” means the programs of federal student financial assistance administered

xvii

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 104 Of 136. Page|D #Z 291

pursuant to Title lV.
“Title IV” means Title lV of the HEA.

“TPPPA” means a temporary provisional PPA issued to the Acquired Campus after Closing,
and countersigned or to be countersigned by or on behalf of the Secretary of the DOE, for the
purposes continuing the certification of the Acquired Campus to participate in the Title lV Programs
on an interim basis following the Final Core Closing,

“Transaction Documents” means (a) this Agreement, (b) any Asset Purchase Agreement
(including the Ai Asset Purchase Agreement), (c) any Managed Services Agreement, (d) the Lease
Assignment and Assumption Agreements if any, (e) the Subleases if any, (f) the License Agreement,
(g) the Resignation and Release Letter, (h) the lP Assignment, (i) the IFWA, (j) the Transition Services
and License Agreement, (k) [reserved], (l) the EAPA, (m) the uncertificated equity interest powers
delivered pursuant to this agreement, the EAPA or any other agreement contemplated by this Agreement,
(n) each bill of sale and assignment and assumption agreement executed and delivered pursuant to this
Agreement, the EAPA, the Ai Asset Purchase Agreement or any other Transaction Document, (o) the
Restrictive Covenant Agreement, and (p) the documents instruments and certificates entered into or
delivered by any Party in connection with any of the foregoing items (a) through (o).

“Transaction Expenses” means to the extent unpaid as of immediately prior to any Closing, the
sum of the fees costs and expenses incurred by the Dream Parties in connection with the process for the
transactions contemplated hereby payable to any Person, including any fees costs and expenses payable
to (i) legal counsel to the Dream Parties in connection with the transactions contemplated hereby and
(ii) any outside accountants or other advisors engaged by the Dream Parties in connection with the
transactions contemplated hereby.

“Transfer Taxes” has the meaning set forth in Section 4.23.

“

Transferred Employee” has the meaning set forth in Section 4.12.
“Transition Services and License Agreement” has the meaning set forth in Recital C.3.

“Transition Services” means with respect to any Specified Campus the “Services” as defined
in the Transition Services and License Agreement.

“M” means the Uniform Commercial Code as the same may, from time to time be enacted
and in effect in the State of New York; provided, that, to the extent that the Code is used to define any
term herein or in any Transaction Document and such term is defined differently in different Articles or
Divisions of the Code the definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of Law, any or all of the
attachment, perfection, or priority of, or remedies with respect to, Studio’s Lien on any Collateral is
governed by the Uniform Commercial Code in effect in a jurisdiction other than the State of New York,
the term “UCC” shall mean the Uniform Commercial Code as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such attachment, perfection, priority,
or remedies and for purposes of definitions relating to such provisions

“United States” means the United States of America.

“University Systems” means South University, the Argosy University System and the Ai

xviii

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 105 Of 136. Page|D #Z 292

University System.

“WARN Act” means the Worker Adjustment Retraining and Notification Act of 1988, as
amended and any similar state or local Law.

xix

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 106 Of 136. Page|D #Z 293

EXHIBIT A
Form of Managed Services Agreement

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 107 Of 136. Page|D #Z 294

EXHIBIT B
Form of Asset Purchase Agreement

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 108 Of 136. Page|D #Z 295

EXHIBIT C
Form of Sublease Agreement

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 109 Of 136. Page|D #Z 296

EXHIBIT D
Form of IP Assignment

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 110 Of 136. Page|D #Z 297

EXHIBIT E
Form of Restrictive Covenant Agreement

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 111 Of 136. Page|D #Z 298

EXHIBIT F
Form of License Agreement

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 112 Of 136. Page|D #Z 299

EXHIBIT G
Form of Transition Services and License Agreement

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 113 Of 136. Page|D #Z 300

EXHIBIT H
Form of Unccrtificated Equity Interest Powers

UNCERTIFICATED EQUITY INTEREST POWER

FOR VALUE RECEIVED, the undersigned DREAM CENTER EDUCATION
HOLDlNGS, LLC, an Arizona not-for-profit limited liability company (“Transferor”), does
hereby sell, assign and transfer to (name of
transferee), a (state of transferee) not-for-profit
(entity type of transferee) (“Transferee”) all of its Equity lnterests
(as hereinafter defined) of [DREAM CENTER SOUTl-l UNIVERSITY, LLC, an Arizona not-for-
profit limited liability company][DREAM CENTER ARGOSY UNIVERSITY OF
CALIFORNIA, LLC, a California not-for-profit limited liability company][THE ARTS
lNSTlTUTES INTERNATIONAL, LLC, an Arizona not-for-profit limited liability company]
(“lssuer”), standing in the name of Transferor on the books of said lssuer (the “Transferred
lnterest”). Transferor does hereby irrevocably constitute and appoint Transferee as attorney, to
transfer the Equity lnterest in said lssuer with full power of substitution in the premises Transferor
represents and warrants to Transferee the following: (a) the Transferred lnterest represented hereby
represents 100% of the issued and outstanding Equity lnterest of the lssuer, (b) the Transferred
Interest is uncertificated and (c) Transferor has good valid and marketable title to the Transferred
Interests free and clear of all liens pledges hypothecation, mortgage deed of trust security
interest, rights of first offer or refusal, preemptive rights or other similar encumbrances (whether
voluntarily incurred or arising by operation of law or otherwise), and is the record and beneficial
owners thereof, 'l`he term “Eguity lnterest” means any security, share unit, partnership interest,
membership interest, ownership interest, equity interest, option, warrant, participation, “equity
security” (as such term is defined in Rule 3(a)11-1 of the General Rules and Regulations of the
Securities Exchange Act of 1934, as amended or any similar statute then in effect, promulgated
by the Securities and Exchange Commission and any successor thereto) or analogous interest
(regardless of how designated) of or in a corporation, partnership, limited partnership, limited
liability company, limited liability partnership, business trust or other entity, of whatever nature
type series or class whether voting or nonvoting, certificated or uncertificated, common or
preferred and all rights and privileges incident thereto.

 

Dated: TRANSFEROR:

 

DREAM CENTER EDUCATION HOLDINGS,
LLC

By:
Name:
lts:

 

 

 

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 114 Of 136. Page|D #Z 301

EXHIBIT I
Form of Resignation and Release Agreement

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 115 Of 136. Page|D #Z 302

EXHIBIT J
Form of Bill of Sale, Assignment and Assumption Agreement

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 116 Of 136. Page|D #Z 303

 

Schedule A-3
Parties to Restrictive Covenant Agreements
Brent Richardson
Randall Barton
John Crowley
Chad Garrett

Denis Yevstifyev
Claude Brown
Chris Richardson

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 117 Of 136. Page|D #Z 304

Schedule 1.7ng
Closing Consideration

One dollar ($1.00) per Specified Campus

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 118 Of 136. Page|D #Z 305

Schedule 4.1§a[

Ordinarv Course Exceptions - Relationships

None

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 119 Of 136. Page|D #Z 306

Schedule 4.11b!

Ordinarv Course Exceptions ~ Operations

None.

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 120 Of 136. Page|D #Z 307

Schedule 4.7gb[

Pre~Closing Educational Consents

Prior to the execution and delivery of any Statement of Work to each Managed Services
Agreement and/or Non-Core Closing evidence that the following conditions have been met,
and/or consents have been provided to Studio:

1.

F or each Specified Campus verification of submission of an overview of the
Framework Agreement, Managed Services Agreement, and Master Asset Purchase
Agreement to the Department of Education and applicable Accrediting Bodies for their
review, and none of the DOE or the applicable Accrediting Bodies has indicated that
the Non~Core Closings and performance of services under the Managed Services
Agreements will violate any Educational Agency statute regulation or standard nor
will the proposed structure trigger a change of ownership or control for which
Educational Approval Would be required

For each Specified Campus written evidence that DCEH has notified the DOE
regarding the Receivership filing and DOE has responded indicating that the
Receivership (a) will not create a change of ownership/control under applicable
Education Law; (b) will not cause DOE to place the Specified Campus on Heightened
Cash Monitoring Level 2 (HCMZ) or other cash restriction beyond that to which
DCEH and the Specified Campus are subject as of December 5, 2018; (c) will not
trigger a requirement that DCEH or the Specified Campus post an additional Letter of
Credit to the DOE; (d) will not cause DOE to initiate an emergency action, or an action
to limit, suspend or terminate DCEH’s or the Specified Campus participation in the
Federal Student Aid program; and (e) will not cause DOE to take any action that would
create a material adverse effect on the operation of the Specified Campus

For each Specified Campus written evidence that DCEH has notified its institutional
Accrediting Body regarding the Receivership filing and the corresponding Accrediting
Body (a) has indicated that the Receivership will not create a substantive or structural
change including a change of ownership or control, for which prior approval is
necessary; (b) has not indicated an intent to, or initiated an action to, place the
institution on Show Cause Probation, or to otherwise taken action to suspend or
terminate accreditation of the Specified Campus and (c) have not indicated an intent
to, or taken any action that Would create a material adverse effect on the operation of
the Specified Campus.

For each Specified Campus written evidence that DCEH has notified each Specified
Campus’s applicable state Educational Agency regarding the Receivership filing and
the corresponding Agency(s) (a) has indicated that the Receivership will not create a
substantive or structural change including a change of ownership or control, for which
prior approval is necessary; and (b) has not indicated an intent to take any negative
action that would create a material adverse effect on the operation of the Specified
Campus

For Art Institute - Las Vegas only, Educational Agency approval for redesignation of

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 121 Of 136. Page|D #Z 308

the Las Vegas branch campus/additional location as the main campus prior to the
closure of the Art Institute - Phoenix campus on December 18, 2018 in accordance

with the Reorganization Plan.

Prior to any Core Closing all Specified Campuses must receive:

1. An acceptable response in Studio’s sole discretion, from the DOE to the Pre-
Acquisition Review application(s).

2. DOE approval of Dream Center Educational Holdings LLC’s (DCEl-l) pending

application for a Change of Ownership and conversion to Non-Profit status

3. Educational Agency approval of DCEH’s Reorganization Plan, including a Studio-
acceptable realignment of Specified Campus main/additional location/branch
designations

4. The following educational consents notices approvals and/or waivers:

 

 

 

 

 

 

Specified OPEID Educational Accrediting Body - Accrediting Educational
Campus Agency - Institutional Body - Agency -
State Programmatic Other
The Art 021799 Current accreditor: American U.S.
Institute of - 38 Western States Culinary Department of
California_ Commission on » Federation Homeland
Hollywood a Universities and (ACF) Security, U.S.
campus of Colleges (WSCUC) (Approval) Immigration,
Argosy Customs &
University (Approval of Enforcement
applicable post- (DHS/ICE)
Reorganization (Approval)
Accrediting Body
(Southern

 

 

 

Association of
Colleges and Schools
(SACS) or Northwest
Commission on
Colleges and
Universities

(NWCCU))

 

 

 

 

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 122 Of 136. Page|D #Z 309

 

 

 

 

 

 

 

 

 

 

 

Specified OPEID Educational Accrediting Body - Accrediting Educational
Campus Agency - Institutional Body - Agency -
w Programmatic Other
The Art 021799 Current accreditor: ACF DHS/ICE
Institute of - 47 WSCUC (Approval) (Approval)
California_
San Diego, a (Approval of
campus of applicable post-
Argosy Reorganization
University Accrediting Body
SACS or NWCCU)
Miami 008878 Florida SACS ACF DHS/ICE
lnternational Commission (Approval) (Approval) (Approval)
University of for
Art & Design lndependent Florida
Education Department of
(CIE) Education
(Approval) Effective
Access to
Student
Education
(EASE)
(Approval)
Florida
Department of
Education -
Office of
Student
Financial
Assistance
(FL- OSFA)
(Notification)
The Art 008878 ClE SACS ACF DHS/ICE
Institute of - 05 (Approval) (Approval) (Approval) (Approval)
Tampa, a
branch of EASE
Miami (Approval)
International
University of FL-OSFA
Art & Design (Notification)

 

 

 

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 123 Of 136. Page|D #Z 310

 

 

 

 

 

 

 

Specified OPEID Educational Accrediting Body - Accrediting Educational
Campus Agency - Institutional Body - Agency -
w Programmatic Other
The Art 008878 Texas Higher SACS ACF DHS/ICE
Institute of - 07 Education (Approval) (Approval) (Approval)
Dallas a Coordinating
branch of Board
Miami (Tl-lECB)
lnternational (Approval)
University of Texas
Art & Design Workforce
’ Commission
(TWC)
(Notification
and if
required
Approval)
The Art 009270 Georgia SACS ACF DHS/ICE
Institute of Nonpublic (Approval) (Approval) (Approval)
Atlanta Postsecondary
Education
Commission
(GNPEC)
(Application
submitted)
The Art 009270 Virginia State SACS ACF DHS/ICE
Institute of - 07 Council of (Approval) (Approval) (Approval)
Virginia Beach, Higher
a branch of The Education Virginia
Art Institute of (SCHEV) Department of
Atlanta Veterans
Services
(Approval) (Notification,
and if required
Approval)
The Art 021 171 Tl-lECB SACS ACF DHS/ICE
Institute of (Approval) (Approval) (Approval) (Approval)
Houston TWC
(Notification
and if
required

 

 

Approval)

 

 

 

 

 

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 124 Of 136. Page|D #Z 311

 

 

 

 

 

 

Specified OPEID Educational Accrediting Body - Accrediting Educational
Campus Agency - Institutional Body - Agency -

we Programmatic Other
The Art 021 171 THECB SACS DHS/ICE
Institute of - 02 (Approval) (Approval) (Approval)
Austin, a TWC
branch of The (Notification
Art Institute of and if
Houston required

Approval)
The Art ' 021 l 71 THECB SACS ACF DHS/lCE
Institute of San - 04 (Approval) (Approval) (Approval) (Approval)
Antonio, a TWC
branch of The (Notification
Art Institute of and if
Houston required
Approval)
The Art 040513 Accrediting Council ACF DHS/ICE
Institute of Las - 03 of lndependent (Approval) (Approval)
Vegas a Colleges and Schools
branch of The (ACICS)
Art Institute of
Phoenix (Approval of Change
of Ownership Partl

 

 

 

application)

 

 

 

 

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 125 Of 136. Page|D #Z 312

 

 

 

 

 

 

Specified OPEID Educational Accrediting Body - Accrediting Educational
Campus Agency - Institutional Body - Agency -
§_t_a§ Programmatic Other
The Art 022913 Washington NWCCU ACF DHS/ICE
Institute of Student (Approval) (Approval) (Approval)
Seattle Achievement
Council Washington
(WSAC) Student
(Approval) Achievement
Council - State
Approving
Agency for
Veterans
Education and
Training
(Approval)
Washington
Workforce
Training &
Education
Board

 

 

 

 

 

(Application)

 

 

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 126 Of 136. Page|D #Z 313

Schedule 4.7§d[

Post-Closing Educational Consents

For Core Closings the following post-closing educational consents area required:

1. DOE Approval of Change of Ownership, including issuance of TPPPA/PPPA (all
campuses).

2. The following educational consents notices approvals and/or waivers:

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 127 Of 136. Page|D #Z 314

 

Specific
Campus

OPEID

Agency - State

Educational

Accrediting
Body -
Institutional

Accrediting
Body -

Programmatic

Educational

Agency -
Other

 

The Art
Institute of
California_-

Holly_w__ood, a

campus of
Argosy

Universig

 

 

021799 -

§_s_

Postseconda§v_

§§0tification[

 

California
Bureau of
Private

Education

g §PPE 1

(Notification)

WSCUC

 

 

Council for
Interior

Design

Accreditation

CIDA

g§otification[

California
Student Aid
Commission
(CSAC)
renew

and if
required2
approval[

U.S.
Department

of Defense
gQOD 1
g§otification!

California
_S_tat§
Approving
Agency for
Veterans
Education

§CSAAVE)
g §otif`ication[

Student

Exchange '
and Visitor
Program
§SEVP 1
j App roval 1

 

 

 

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 128 Of 136. Page|D #Z 315

 

 

 

 

 

 

The Art 021799 - BPPE CIDA CSAC
Institute of 517 Motificationt (Notif`ication) (Notification,
California_ and if
San Diego2 a reguired1
campus of approval[
Argosy
University DOD
gNotification)
CSAAVE
§ § otification[
’ SEVP
(Approval)
Miami 008878 CIDA __Q(_)_I_}_
International (Notification) (Notification)
University of
Art & SEVP
Design gA}:_)proval)
Florida
Department
of Veterans
Affairs2
Bureau of
_S._t_a_t§
Approval for
Veterans
Training
§EL-VA[
raw
The Art 008878 - CIDA DOD
Institute of _0___5_ (Notification) (Notif"ication)
Tampa, a
branch of SEVP
' Miami gAp provall
International
University of FL-VA
Art & g§otification!

Desigg

 

 

 

 

 

 

 

 

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 129 Of 136. Page|D #Z 316

 

 

 

 

 

 

The Art 008878 - CIDA QQ_Q
Institute of _Q_']_ (Notification) (Notification)
Dallas, a ,
branch of SEVP
Miami §Approvall
International
Universig of Texas
Art & Veterans
Design Commission
§TVCL
gApproval[
The Art '009270 GNPEC CIDA M
Institute of A roval (Notification) (Notif'ication)
A.tl_.rl_l_lfa
SEVP
langev_al)
Georgia
Department
Ma§
Services
Education
and Training
(GAVSET[
g § otification l
Georgia
Student
Finance
Commission
(Notification)
The Art 009270 - _]_)Q]l
Institute of M jNotif`icationL
Virginia
Beach2 a SEVP
branch of A roval
The Art

Institute of
Atlanta

 

 

 

 

 

 

 

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 130 Of 136. Page|D #Z 317

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Art 021171 CIDA QQ_Q
Institute of (Notification) (Notification)
Houston
SEVP
gApproval)
I_Y§_
(Apgroval[
The Art 021 171 - CIDA DOD
Institute of _(Q (Notification) (Notif`ication)
Austin, a
branch of SEVP
The Art gApprovalL
Institute of '
Houston _'l`__\_’__C_
!AMD
The Art 021171 - CIDA _QQ_Q
Institute of M (Notif`ication) (Notification)
San Antonio,
a branch of SEVP
The Art gApproval[
Institute of
Houston I_Y_(_J_
gApprovalL
The Art 040513 - Nevada ACICS CIDA DOD
Institute of 9__3_ Commission (Approval of (Notification) `, (Notification)
Las Vegas, a 4 _o_n Change of
branch of Postsecondary Ownership SEVP
The Art Education Part II gApproval!
Institute of §CPE[ application1
Phoenix A roval CPE-
Veterans
Approving
Agency
gNotification 1
The Art 022913 WSAC CIDA DOD
Institute of §§otification (Notification) (Notification)
Seattle Mi_
Temporai_'_y; SEVP
Authorization[ gApproval[

 

 

 

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 131 Of 136. Page|D #Z 318

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 132 Of 136. Page|D #Z 319

Schedule 4.10
Reorganization

The Consolidated Restructuring Strategy dated as of October 10, 2018 (the “Certification
M_e_”) has been approved and adopted by the Board of Directors of DCEH and the Board of
Directors of Dream Center Foundation, which may be amended to reflect the transactions
contemplated by this Framework Agreement. The Reorganization Plan is in various stages of
implementation, but various aspects have not yet been consummated and Studio has received the
documents instruments and certificates evidencing such Reorganization Plan and DCEH Will
continue to provide all updates or amendments to such Reorganization Plan and corresponding
documents instruments and certificates

Subsequent to the Certification Date, DCEH continues to explore a number of restructuring
alternatives for the three university systems (South, Argosy and Art lnstitute). As disclosed in the
Reorganization Plan, DCEH has been in negotiations with its lenders the Department of
Education, its accreditation agencies and state regulators and various other interested parties
involving several potential restructuring options including the transactions contemplated by the
Framework Agreement and those disclosed in the Reorganization Plan. ln addition, in order to
effect one or more of the contemplated restructuring alternatives DCEH also is exploring a
potential receivership of some or all of the three university systems

[Reorganization Plan Attached]

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 133 Of 136. Page|D #Z 320

Schedule 4.12
Studio Offerees

Studio has the option ( but not the obligation) to hire the following employees
Eldon Monday

Deena Echols

Kristin Frank

Amy Lee

Trevor Garret

Steve Planey

Jane Chastain

Sarah Johnson

80% of the campus level personnel performing Non-Core Services

Y@s@wewwe

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 134 Of 136. Page|D #Z 321

Schedule 4.13
Maintenance of Employees

DCEH shall retain these employees during the Pre-Closing Period with respect to the
applicable University System:

Claude Brown
Ellen Mclaughlin
Dianne Rouda
Leslie Baughman
Stanley Spewock
Latoya Williams
John Osborne
Shelby Gugel
Denis Yevstifeyev
10. Chris Malizia

l l. Linda Hunter

12. Lea Marshall

13. Lisa Blye

14. Sally Latifi

15. Tabitha Dillon
16. David Hendricksen
17. Diana Rouda

18. Shayna Reese

19. Evilu Pridgeon
20. Melinda Lester
21 . Brian Richie

22. Matt Madrid

23. Eldon Monday
24. Kristin Frank

25. Amy Lee

26. Trevor Garret

27. Mark Lucero

28. Sarah Johnson
29. Steve Planey

.\OP°>]?\$J‘P.W!\’.*"

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 135 Of 136. Page|D #Z 322

Schedule 4.23
Transfer Taxes

None

CaSe: 1219-CV-00380-DAP DOC #Z 1-6 Filed: 02/21/19 136 Of 136. Page|D #Z 323

Schedule S.Z§h)§ii[

Consents Notice, Approvals & Waivers

Consent and Authorization Agreement for Lien Release by the Lenders under (a) the Senior
Secured Credit and Guaranty Agreement, dated as of October 17, 2017 (as amended modified
supplemented or restated prior to the date hereof, the “Existing Credit Agreement”), among Dream
Center Education Holdings LLC, The Arts lnstitutes International, LLC, Dream Center South
University, LLC, Dream Center Argosy University of California, LLC, Dream Center Education
Management, LLC (collectively, the “Borrowers”), The Dream Center Foundation (“Parent”),
certain subsidiaries of the Borrowers as Guarantors, the Lenders party thereto from time to time
and U.S. Bank National Association, as administrative agent and collateral agent (in such
capacities the “Agent”), and (b) the lntercreditor Agreement, dated as of October 17, 2017 (as
amended modified supplemented or restated prior to the date hereof, the “Intercreditor

' Agreement”) by and among Agent, U.S. Bank National Association, as administrative agent and
collateral agent for the L/C Secured Parties (as defined in the lntercreditor Agreement) (in such
capacities the “Second Priority Representative”), Parent and the Subsidiaries of Parent party
thereto.

Verification of submission of an overview of the Framework Agreement, form Managed Services
Agreement, and form Asset Purchase Agreement to the Department of Education and applicable
Accrediting Agencies for their review, and the DOE and each applicable Accrediting Body have
not indicated that the Non-Core Closings and performance of services under the Managed Services
Agreements will violate any Educational Agency statute regulation or standard nor will the
proposed structure trigger a change of ownership or control for which Regulatory Approval would
be required

ln the event of the occurrence of` the Receivership, the consent, approval and assumption of
the Transaction Documents by the F ederal Receiver and as pursuant to a court order with such
changes and amendments as mutually agreed by the Federal Receiver and Studio.

